Exhibit 10.1
EXECUTION COPY
LOAN NO. OWL-160418-01








LOAN AGREEMENT
Dated as of June 15, 2016

Between
ARC NYC1140SIXTH, LLC,
as Borrower

and
LADDER CAPITAL FINANCE I LLC, a Delaware limited liability company, for itself
to the extent of its interest and on behalf of Series TRS of Ladder Capital
Finance I LLC, and SERIES TRS OF LADDER CAPITAL FINANCE I LLC, a Delaware series
of Ladder Capital Finance I LLC,
as Lender


        
US\SANTORA\11385296.12

--------------------------------------------------------------------------------


TABLE OF CONTENTS








ARTICLE 1: DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1
 
Section 1.1
Definitions
1
 
Section 1.2
Principles of Construction
1
ARTICLE 2: THE LOAN
1
 
Section 2.1
The Loan
1
 
Section 2.2
Interest Rate
2
 
Section 2.3
Loan Payments; Term of Loan
3
 
Section 2.4
Prepayments
4
 
Section 2.5
Intentionally Omitted
6
 
Section 2.6
Intentionally Omitted
6
 
Section 2.7
REMIC Test on Property Release
6
ARTICLE 3: REPRESENTATIONS AND WARRANTIES
7
 
Section 3.1
Borrower Representations
7
 
Section 3.2
Survival of Representations; Reliance
17
ARTICLE 4: BORROWER COVENANTS
17
 
Section 4.1
Borrower Affirmative Covenants
17
 
Section 4.2
Borrower Negative Covenants
31
ARTICLE 5: INSURANCE, CASUALTY AND CONDEMNATION
35
 
Section 5.1
Insurance
35
 
Section 5.2
Casualty and Condemnation
40
 
Section 5.3
Delivery of Net Proceeds
42
ARTICLE 6: CASH MANAGEMENT AND RESERVE FUNDS
46
 
Section 6.1
Cash Management Arrangements
46
 
Section 6.2
Required Repairs Funds
47
 
Section 6.3
Tax Funds
48
 
Section 6.4
Insurance Funds
49
 
Section 6.5
Capital Expenditure Funds
50
 
Section 6.6
Rollover Funds/Free Rent Funds
51



 
i
 

US\SANTORA\11385296.12

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






 
Section 6.7
Ground Rent Funds
53
 
Section 6.8
Operating Expenses
53
 
Section 6.9
Excess Cash Flow Funds
54
 
Section 6.10
Security Interest in Reserve Funds; Reserve Funds Generally
54
 
Section 6.11
Property Cash Flow Allocation
55
ARTICLE 7: PROPERTY MANAGEMENT
56
 
Section 7.1
The Management Agreement
56
 
Section 7.2
Prohibition Against Termination or Modification of Management Agreement
56
 
Section 7.3
Expiration or Termination of Management Agreement
57
ARTICLE 8: TRANSFERS
57
 
Section 8.1
Permitted Transfer of the Property
57
 
Section 8.2
Permitted Transfers of Interest in Restricted Parties
59
 
Section 8.3
Costs and Expenses
61
 
Section 8.4
Compliance with other Covenants
61
ARTICLE 9: SALE AND SECURITIZATION OF MORTGAGE
61
 
Section 9.1
Sale of Mortgage and Securitization
61
 
Section 9.2
Securitization Indemnification
65
 
Section 9.3
Severance Documentation
68
 
Section 9.4
Secondary Market Transaction Costs
69
ARTICLE 10: DEFAULTS
70
 
Section 10.1
Events of Default
70
 
Section 10.2
Remedies
74
 
Section 10.3
Lender’s Right to Perform
75
 
Section 10.4
Remedies Cumulative
76
ARTICLE 11: MISCELLANEOUS
76
 
Section 11.1
Successors and Assigns; Assignments and Participations
76
 
Section 11.2
Lender’s Discretion
76
 
Section 11.3
Governing Law
77



 
ii
 

US\SANTORA\11385296.12

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






 
Section 11.4
Modification, Waiver in Writing
78
 
Section 11.5
Delay Not a Waiver
78
 
Section 11.6
Notices
78
 
Section 11.7
Trial by Jury
80
 
Section 11.8
Headings
80
 
Section 11.9
Severability
80
 
Section 11.10
Preferences
80
 
Section 11.11
Waiver of Notice
80
 
Section 11.12
Remedies of Borrower
80
 
Section 11.13
Expenses; Indemnity
81
 
Section 11.14
Schedules Incorporated
82
 
Section 11.15
Offsets, Counterclaims and Defenses
82
 
Section 11.16
No Joint Venture or Partnership; No Third Party Beneficiaries
83
 
Section 11.17
Intentionally Omitted
83
 
Section 11.18
Waiver of Marshalling of Assets
83
 
Section 11.19
Waiver of Offsets/Defenses/Counterclaims
83
 
Section 11.20
Conflict; Construction of Documents; Reliance
83
 
Section 11.21
Brokers and Financial Advisors
84
 
Section 11.22
Exculpation
85
 
Section 11.23
Prior Agreements
89
 
Section 11.24
Servicer
89
 
Section 11.25
Joint and Several Liability
90
 
Section 11.26
Creation of Security Interest
91
 
Section 11.27
Counterparts
91
 
Section 11.28
Set-Off
91
 
Section 11.29
Intentionally Omitted
91









 
iii
 

US\SANTORA\11385296.12

--------------------------------------------------------------------------------






SCHEDULES
Schedule I
-
Definitions
Schedule II
-
Rent Roll
Schedule III
-
Single Purpose Provisions
Schedule IV
-
Organizational Chart
Schedule V
-
Required Repairs
Schedule VI
-
Secondary Market Transaction Information
Schedule VII
-
List of Leases
Schedule VIII
-
List of Service Contracts and Agreements
Schedule IX
-
List of Licenses, Permits and Approvals
Schedule X
-
Management Agreement
Schedule XI
-
Tax Bills
Schedule XII
-
[Intentionally Omitted]
Schedule XIII
-
Free Rent Schedule
Schedule XIV
-
Security Deposit LCs
Schedule XV
 
O&M Plan
Schedule XVI
-
Leasing Matters



EXHIBITS
Exhibit A
-
Ground Lease
Exhibit B
-
Form of Tenant Direction Letter
Exhibit C
-
Current Annual Budget
 
 
 





- i -
US\SANTORA\11385296.12

--------------------------------------------------------------------------------






LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of June 15, 2016 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
LADDER CAPITAL FINANCE I LLC, a Delaware limited liability company, for itself
to the extent of its interest and on behalf of Series TRS of Ladder Capital
Finance I LLC, and SERIES TRS OF LADDER CAPITAL FINANCE I LLC, a Delaware series
of Ladder Capital Finance I LLC, each having an address at 345 Park Avenue, 8th
Floor, New York, New York 10154 (together with its successors and assigns,
“Lender”) and ARC NYC1140SIXTH, LLC, a Delaware limited liability company,
having an address at c/o AR Global, 405 Park Avenue, 14th Floor, New York, New
York 10022 (together with its successors and permitted assigns, “Borrower”).
W I T N E S S E T H :
WHEREAS, Borrower desires to obtain the Loan from Lender; and
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of the Loan Documents.
NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:


US\SANTORA\11385296.12

--------------------------------------------------------------------------------






ARTICLE 1: DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1
    Definitions. For all purposes of this Agreement, except as otherwise
expressly provided herein, all capitalized terms used in this Agreement shall
have the respective meanings set forth on Schedule I attached hereto.

Section 1.2
    Principles of Construction. All references to sections and schedules are to
sections and schedules in or to this Agreement unless otherwise specified.
Unless otherwise specified, the words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement and
the word “including” shall mean “including but not limited to”. Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined.

ARTICLE 2:
     THE LOAN

Section 2.1
    The Loan.
2.1.1
    Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender shall make the Loan to Borrower and Borrower shall
accept the Loan from Lender on the Closing Date.
2.1.2
    The Note. The Loan shall be evidenced by that certain Consolidated, Amended
and Restated Promissory Note of even date herewith in the stated principal
amount of Ninety-Nine Million and No/100 Dollars ($99,000,000.00) executed by
Borrower and payable to the order of Lender (as the same may hereafter be
amended, supplemented, restated, increased, extended or consolidated from time
to time, the “Note”) and shall be repaid in accordance with the terms of this
Agreement and the Note.
2.1.3
    Use of Proceeds. Borrower shall use the proceeds of the Loan to (a) acquire
the Property, (b) pay and discharge any existing loans, if any, relating to
Borrower’s interest in the Property, (c) pay all past-due Taxes, Insurance
Premiums and Other Charges, if any, in respect of the Property, (d) make initial
deposits of the Reserve Funds, (e) pay costs and expenses incurred in connection
with the closing of the Loan, as approved by Lender, and (f) fund any working
capital requirements of the Property, as approved by Lender. Any excess proceeds
may be used for any lawful purpose.

Section 2.2
    Interest Rate.


2



--------------------------------------------------------------------------------





2.2.1
    Interest Rate. Subject to the further provisions of this Agreement,
including, without limitation, Sections 2.2.2 and 2.2.4 hereof, the Outstanding
Principal Balance shall bear interest throughout the Term at the Interest Rate.
2.2.2
    Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the Outstanding Principal Balance and, to
the extent permitted by law, overdue interest in respect of the Loan, shall, at
Lender’s election, accrue interest at the Default Rate, calculated from the date
of the Event of Default. Interest at the Default Rate shall be paid immediately
upon demand, which demand may be made as frequently as Lender shall elect.
2.2.3
    Interest Calculation. Interest on the Outstanding Principal Balance shall be
calculated by multiplying (a) the actual number of days elapsed in the period
for which the calculation is being made by (b) a daily rate based on a three
hundred sixty (360) day year (that is, the Interest Rate or the Default Rate, as
then applicable, expressed as an annual rate divided by 360) by (c) the
Outstanding Principal Balance. The accrual period for calculating interest due
on each Monthly Payment Date shall be the Interest Period immediately prior to
such Monthly Payment Date.
2.2.4
    Usury Savings. The Loan Documents are subject to the express condition that
at no time shall Borrower be required to pay interest on the principal balance
of the Loan at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the Maximum Legal Rate. If by the
terms of the Loan Documents, Borrower is at any time required or obligated to
pay interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by any Legal Requirements, be amortized, prorated, allocated and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
Maximum Legal Rate from time to time in effect and applicable to the Loan for so
long as the Loan is outstanding.

Section 2.3
    Loan Payments; Term of Loan.
2.3.1
    Loan Payments Generally.
(a)
    Borrower shall make a payment to Lender of interest only on the Closing Date
for the period from the Closing Date through and including the next succeeding
fifth (5th) day of a calendar month, whether such fifth (5th) day shall occur in
the calendar month in which the Closing Date occurs or


3



--------------------------------------------------------------------------------





in the month immediately succeeding the month in which the Closing Date occurs
(unless the Closing Date is the sixth (6th) day of a calendar month, in which
case no such separate payment of interest shall be due). Each interest accrual
period (the “Interest Period”) thereafter shall commence on the sixth (6th) day
of each calendar month during the Term and shall end on and include the fifth
(5th) day of the next occurring calendar month.
(b)
    On each Monthly Payment Date throughout the Term, Borrower shall make a
payment to Lender monthly in arrears of interest accruing on the Outstanding
Principal Balance during each Interest Period (each such payment, a “Monthly
Debt Service Payment”), which payments shall be applied to accrued and unpaid
interest.
(c)
    Lender shall have the right from time to time prior to a Securitization of
the entire Loan, in its sole discretion, upon not less than thirty (30) days
prior written notice to Borrower, to change the Monthly Payment Date to a
different calendar day which is not more than five (5) days earlier nor more
than ten (10) days later than the sixth (6th) day of each calendar month;
provided, however, that if Lender shall have elected to change the Monthly
Payment Date as aforesaid, Lender shall have the option, but not the obligation,
to adjust the Interest Period correspondingly.
2.3.2
    Payment on Maturity Date. The Loan shall mature on the Maturity Date.
Borrower shall pay to Lender on the Maturity Date the Outstanding Principal
Balance, all accrued and unpaid interest, the Yield Maintenance Premium, if any,
and all other amounts due under the Loan Documents.
2.3.3
    Late Payment Charge. If any principal, interest or any other sum due under
the Loan Documents, other than the payment of principal due on the Maturity
Date, is not paid by Borrower on the date on which it is due, Borrower shall pay
to Lender upon demand an amount equal to the lesser of four percent (4%) of such
unpaid sum or the maximum amount permitted by any Legal Requirements, in order
to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Mortgage and the
other Loan Documents.
2.3.4
    Method and Place of Payment.
(a)
    Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 1:00 P.M., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office or at such other place as Lender shall from time to time
designate, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.


4



--------------------------------------------------------------------------------





(b)
    Whenever any payment to be made under any Loan Document shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be the
immediately preceding Business Day.
(c)
    All payments required to be made by Borrower under the Loan Documents shall
be made irrespective of, and without deduction for, any setoff, claim or
counterclaim and shall be made irrespective of any defense thereto.

Section 2.4
    Prepayments.
2.4.1
    Voluntary Prepayments.
(a)
    Except as otherwise provided herein, Borrower shall not have the right to
prepay the Loan in whole or in part prior to the Stated Maturity Date. Subject
to Section 2.4.3 hereof, on the Prepayment Lockout Expiration Date, and on any
Business Day thereafter, Borrower may, at its option and upon not less than
thirty (30) days prior notice to Lender, prepay the Outstanding Principal
Balance in whole only with payment of the Yield Maintenance Premium; provided,
however, that, payment of the Yield Maintenance Premium shall not be required if
the prepayment occurs on or after the Open Prepayment Date. A notice of
prepayment made under this Sections 2.4.1(a) or 2.4.1(b) may be revoked by
Borrower if written notice of such revocation is delivered by Borrower to Lender
on or before the date that is five (5) Business Days prior to the prepayment
date set forth in the notice of prepayment. If Borrower delivers to Lender
notice of prepayment and subsequently revokes such notice prior to prepayment,
Borrower shall promptly reimburse Lender for all reasonable out-of-pocket costs
and expenses incurred by Lender (including any reasonable attorneys’ fees) due
to such revoked notice or otherwise in connection with the anticipated
prepayment.
(b)
    On the Prepayment Lockout Expiration Date and on any Business Day
thereafter, Borrower may, at Borrower’s option and upon not less than twenty
(20) days prior notice to Lender, prepay the Outstanding Principal Balance in
part in connection with (x) payment of a DSCR Remedial Payment Amount to effect
a Cash Sweep Event Cure under clause (iii) of the definition of “Cash Sweep
Event Cure” which amount Lender shall apply to the Outstanding Principal Balance
or (y) payment of a DSCR Remedial RF Payment Amount to effect a cure of a
Reserve Funds Trigger Period under clause (iii) of the definition of “Reserve
Funds Trigger Period” which amount Lender shall apply to the Outstanding
Principal Balance. Any such prepayment pursuant to this Section 2.4.1(b) shall
include the payment of the Yield Maintenance Premium; provided, however, that,
payment of the Yield Maintenance Premium shall not be required if the prepayment
occurs on or after the Open Prepayment Date.


5



--------------------------------------------------------------------------------





(c)
    Any prepayment received by Lender under this Section 2.4.1 shall be
accompanied by (a) all interest which would have accrued on the principal amount
prepaid through, but not including, the next occurring Monthly Payment Date (or,
if such prepayment occurs on a Monthly Payment Date, through, but not including,
such Monthly Payment Date), (b) all other sums then due and payable under the
Loan Documents, (c) the Yield Maintenance Premium, if any, and (d) all
reasonable out-of-pocket costs and expenses incurred by Lender in connection
with such prepayment.
2.4.2
    Mandatory Prepayments. On the next occurring Monthly Payment Date following
the date on which Lender actually receives a distribution of Net Proceeds, if
Lender does not make such Net Proceeds available to Borrower for a Restoration,
Lender shall, at its option, apply such Net Proceeds to the prepayment of the
Outstanding Principal Balance; provided, however, if an Event of Default has
occurred and is continuing, Lender may apply such Net Proceeds to the Debt in
any order, proportion and priority as Lender may determine in its sole and
absolute discretion. Any prepayment received by Lender under this Section 2.4.2
shall be (a) subject to Section 2.4.3 hereof and (b) accompanied by (i) all
interest which would have accrued on the principal amount prepaid through, but
not including, such Monthly Payment Date, (ii) all other sums then due and
payable under the Loan Documents, and (iii) all reasonable out-of-pocket costs
and expenses incurred by Lender in connection with such prepayment. Provided
that no Event of Default shall have occurred and be continuing, no Yield
Maintenance Premium or other prepayment premium or penalty shall be due in
connection with any prepayment made pursuant to this Section 2.4.2.
In the event that Lender applies the Net Proceeds to the prepayment of the
Outstanding Principal Balance and such application shall result in a reduction
of the Outstanding Principal Balance in an amount greater than sixty percent
(60%) of the Loan, then, subject to Section 2.4.3 hereof, Borrower may, at its
option and upon not less than sixty (60) days prior notice to Lender, prepay the
remaining Outstanding Principal Balance (such remaining Outstanding Principal
Balance after application of the Net Proceeds to the Debt hereinafter, the
“Remaining Principal Amount”) in whole only with payment of the Yield
Maintenance Premium (which Yield Maintenance Premium, for the avoidance of
doubt, shall be due only with respect to the Remaining Principal Amount);
provided, however, payment of the Yield Maintenance Premium with respect to the
Remaining Principal Amount shall not be required if the prepayment occurs on or
after the Open Prepayment Date. Any prepayment received by Lender pursuant to
the foregoing shall be accompanied by (a) all interest which would have accrued
on the principal amount prepaid through, but not including, the next occurring
Monthly Payment Date (or, if such prepayment occurs on a Monthly Payment Date,
through, but not including, such Monthly Payment Date), (b) all other sums then
due and payable under the Loan Documents, (c) the Yield Maintenance Premium, if
any is applicable, and (d) all reasonable out-of-pocket costs and expenses
incurred by Lender in connection with such prepayment.
2.4.3
    Prepayments After Default. If, after the occurrence and during the
continuance of an Event of Default, prepayment of all or any part of the Debt is
tendered by Borrower (which tender may be rejected by Lender to the extent
permitted by applicable Legal Requirements) or otherwise


6



--------------------------------------------------------------------------------





recovered by Lender (including through application of any Reserve Funds), such
tender or recovery shall be deemed (a) to have been made on the next occurring
Monthly Payment Date and such prepayment shall be applied first to the Monthly
Debt Service Payment due on such date and (b) to be a voluntary prepayment by
Borrower in violation of the prohibition against prepayment set forth in
Section 2.4.1 hereof, and Borrower shall pay, in addition to the Debt, or
portion thereof then being prepaid or satisfied, (i) the Yield Maintenance
Premium on the Outstanding Principal Balance, or portion thereof then being
prepaid or satisfied, as of the date such prepayment is deemed to have been paid
to Lender (provided, however, no Yield Maintenance Premium or other prepayment
fee or penalty shall be required to be paid in connection with a prepayment made
on or after the Open Prepayment Date), (ii) all interest which would have
accrued on the principal amount prepaid through, but not including, such Monthly
Payment Date, (iii) if such prepayment occurs prior to the final sale of the
Loan in a Secondary Market Transaction, Hedge Losses, (iv) all other sums then
due and payable under the Loan Documents, and (v) all reasonable out-of-pocket
costs and expenses incurred by Lender in connection with such prepayment.

Section 2.5
    Intentionally Omitted.

Section 2.6
    Intentionally Omitted.

Section 2.7
    REMIC Test on Property Release. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, if the Loan is included in a
REMIC Trust and (a) any portion of the Property is sought to be released from
the Lien of the Mortgage, whether in connection with a Casualty or Condemnation
or otherwise (but not including a release of the Property upon the full payment
of the Loan), and (b) immediately after any such release the ratio of the unpaid
principal balance of the Loan to the value of the remaining Property (but, in
the case of a Casualty or Condemnation, taking into account any proposed
Restoration of the remaining Property) is greater than one hundred twenty-five
percent (125%) (based solely on real property and excluding any personal
property or going concern value) (such value to be determined, in Lender’s sole
discretion, by any commercially reasonable method permitted to a REMIC Trust, it
being understood that Lender shall not require a new or updated appraisal to
make such determination so long as there is another commercially reasonable
valuation method available to Lender, which may include a buyer’s purchase price
in the case of a contemporaneous arm’s length sale and assumption of the Loan or
a broker’s price opinion so long as such method is a commercially reasonable
valuation method permitted to a REMIC Trust, as determined in Lender’s sole
discretion), the Outstanding Principal Balance must first be paid down by a
“qualified amount” as such term is defined in Internal Revenue Service Revenue
Procedure 2010-30, as the same may be modified, supplemented, superseded or
amended from time to time (regardless of whether Borrower or Lender actually
receive or are entitled to receive any related Net Proceeds in the case of a
Casualty or Condemnation), unless Lender receives an opinion of counsel that, if
the foregoing prepayment is not made, the applicable REMIC Trust will neither
fail to maintain its status as a “real estate mortgage investment conduit”
within the meaning of Section 860D of the Code or be subject to any tax, in
either case, as a result of such release. If and to the extent the release is in
connection with a Casualty or Condemnation, and if


7



--------------------------------------------------------------------------------





Borrower shall have otherwise satisfied each of the conditions to release of Net
Proceeds as set forth in Section 5.3, only such amount of the Net Proceeds then
held or controlled by Lender, if any, in excess of the “qualified amount”
required to pay down the principal balance of the Loan may be released for
purposes of Restoration or released as otherwise expressly provided in
Section 5.3. Any prepayment made under this Section 2.7 shall be accompanied by
payment of the Yield Maintenance Premium, except that (i) so long as no Event of
Default shall have occurred and be continuing, no Yield Maintenance Premium or
other prepayment fee or penalty shall be due in connection with any such
prepayment made by reason of a release in connection with a Casualty or
Condemnation and (ii) no Yield Maintenance Premium or other prepayment fee or
penalty shall be due in connection with any such prepayment made on or after the
Open Prepayment Date. Borrower shall pay or, if Borrower fails to pay, reimburse
Lender upon receipt of notice from Lender, for all reasonable out-of-pocket
costs and expenses (including reasonable attorneys’ fees and disbursements)
incurred by Lender in connection with confirming compliance with or enforcing
the terms and provisions of this Section 2.7.

ARTICLE 3:
     REPRESENTATIONS AND WARRANTIES

Section 3.1
    Borrower Representations. Borrower represents and warrants to Lender that:
3.1.5
    Organization. Borrower is duly organized, validly existing and in good
standing with full power and authority to own its assets and conduct its
business, and is duly qualified in all jurisdictions in which the ownership or
lease of its property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect, and Borrower has taken all necessary action to
authorize the execution, delivery and performance of the Loan Documents by it,
and has the power and authority to execute, deliver and perform under the Loan
Documents and all the transactions contemplated by the Loan Documents.
3.1.6
    Proceedings. The Loan Documents have been duly authorized, executed and
delivered by Borrower and constitute a legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
3.1.7
    No Conflicts. The execution and delivery of the Loan Documents by Borrower
and the performance of its Obligations under the Loan Documents will not
conflict with any provision of any law or regulation to which Borrower is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of Borrower’s organizational
documents or any agreement or instrument to which Borrower is a party or by
which it is bound, or any order or decree applicable to Borrower, or result in
the creation or imposition of any Lien on any of Borrower’s assets or property
(other than pursuant to the Loan Documents).


8



--------------------------------------------------------------------------------





3.1.8
    Litigation. (a) There is no action, suit, proceeding or investigation
pending or, to Borrower’s knowledge, threatened against Borrower, Guarantor or
any Affiliated Manager in any court or by or before any other Governmental
Authority which, if adversely determined, would reasonably be expected to have a
Material Adverse Effect.
(b) To Borrower’s knowledge, there is no action, suit, proceeding or
investigation pending or threatened against the Property in any court or by or
before any other Governmental Authority which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect.
3.1.9
    Agreements. Borrower is not in default with respect to any order or decree
of any court or any order, regulation or demand of any Governmental Authority,
which default might have a Material Adverse Effect. Borrower (1) is not in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Permitted Encumbrance or any other
agreement or instrument to which it is a party or by which it is bound (other
than agreements and instruments by which only the Property is bound, which such
agreements and instruments are addressed in clause (2) below), which would
reasonably be expected to have a Material Adverse Effect and (2) to Borrower’s
knowledge, is not in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any Permitted
Encumbrance or any other agreement or instrument by which the Property is bound,
which would reasonably be expected to have a Material Adverse Effect.
3.1.10
    Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower of, or compliance by Borrower with, the Loan Documents or the
consummation of the transactions contemplated hereby, other than those which
have been obtained by Borrower.
3.1.11
    Title. Borrower has good, marketable and insurable leasehold title to the
real property comprising part of the Property and good title to the balance of
the Property owned by it, free and clear of all Liens whatsoever except the
Permitted Encumbrances. The Mortgage, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (i) a valid, first priority,
perfected Lien on Borrower’s interest in the Property, subject only to Permitted
Encumbrances, and (ii) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases) in which a
security interest can be perfected by filing the Mortgage and/or a financing
statement, all in accordance with the terms thereof, in each case subject only
to the Permitted Encumbrances. There are no mechanics’, materialman’s or other
similar Liens or claims which have been filed for work, labor or materials
affecting the Property which are or may become Liens prior to, or equal or
coordinate with, the Lien of the Mortgage.
3.1.12
    No Plan Assets. Borrower is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the Code,
and none of the assets of Borrower


9



--------------------------------------------------------------------------------





constitutes or will constitute “plan assets” of one or more such plans within
the meaning of 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of
ERISA. Compliance by Borrower with the provisions hereof will not involve any
Prohibited Transaction. None of Guarantor, Borrower or any ERISA Affiliate has
any liability (contingent or otherwise) with respect to any arrangement or plan
for employees covered by Title IV of ERISA, and no “Reportable Event” as defined
in ERISA has occurred and is now continuing with respect to any such plan. The
performance by Borrower of its obligations under the Loan Documents and
Borrower’s conducting of its operations do not violate any provisions of ERISA.
In addition, (a) Borrower is not a “governmental plan” within the meaning of
Section 3(32) of ERISA or otherwise subject to any state statute or regulation
regulating investments of, or fiduciary obligations with respect to,
governmental plans within the meaning of Section 3(32) of ERISA which is similar
to the provisions of Section 406 of ERISA or Section 4975 of the Code currently
in effect, which prohibit or otherwise restrict the transactions contemplated by
this Agreement, and (b) none of Borrower, Guarantor or ERISA Affiliate is as of
the date hereof, or has been at any time within the six (6) years preceding the
date hereof, an employer required to contribute to or an entity otherwise having
any liability (contingent or otherwise) under Title IV with respect to any
pension plan covered by Title IV of ERISA, including any Multiemployer Plan or
Multiple Employer Plan; and none of Borrower, Guarantor or any ERISA Affiliate
has any actual or contingent liability with respect to any post-retirement
“welfare benefit plan” (as such term is defined in ERISA) except as disclosed to
Lender in writing. For purposes of this Section 3.1.8, Borrower shall be
entitled to assume that no source of funds used to make the Loan constitutes
“plan assets” within the meaning of 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA.
3.1.13
    Compliance. To Borrower’s knowledge, (i) except as otherwise disclosed in
writing to Lender in the zoning reports prepared by The Planning & Zoning
Resource Corporation, dated June 8, 2016 (the “Zoning Report”), the Property and
the use thereof comply in all material respects with all applicable Legal
Requirements, including parking, building and zoning and land use laws,
ordinances, regulations and codes and (ii) the Property is not in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority affecting the Property, the violation of which would reasonably be
expected to have a Material Adverse Effect. Borrower is not in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority affecting Borrower (but not the Property), the violation of which
would reasonably be expected to have a Material Adverse Effect. There has not
been committed by Borrower or, to Borrower’s knowledge, any other Person in
occupancy of or involved with the operation or use of the Property any act or
omission which may give any Governmental Authority the right to cause Borrower
to forfeit the Property or any part thereof or any monies paid in performance of
Borrower’s Obligations under any of the Loan Documents. Except as otherwise
disclosed to Lender in the Zoning Report, in the event that all or any part of
the Improvements are destroyed or damaged, said Improvements can be legally
reconstructed to their condition prior to such damage or destruction, and
thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto existing as of the date hereof and without the
necessity of obtaining any variances or special permits. No legal proceedings
are pending or, to the knowledge of Borrower, threatened with respect to the
zoning of the Property. Neither the zoning nor any other right to construct, use
or operate the Property is in any way dependent upon or related to any property
other than the Property. The


10



--------------------------------------------------------------------------------





use being made of the Property is in conformity with the temporary or permanent
certificates of occupancy issued for the Property and all other restrictions,
covenants and conditions affecting the Property.
3.1.14
    Financial Information. All financial data, including the statements of cash
flow and income and operating expense, that have been delivered to Lender in
respect of Borrower and, to Borrower’s knowledge, the Property (a) are true,
complete and correct in all material respects, (b) accurately represent the
financial condition of the Property as of the date of such reports, and (c) have
been prepared in accordance with GAAP (or such other sound accounting
principles, consistently applied and reasonably approved by Lender) throughout
the periods covered. Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a Material Adverse Effect, except as referred to
or reflected in said financial statements. Since the date of the financial
statements, there has been no material adverse change in the financial
condition, operations or business of Borrower or the Property from that set
forth in said financial statements.
3.1.15
    Condemnation. No Condemnation or other proceeding has been commenced or, to
Borrower’s knowledge, is contemplated with respect to all or any portion of the
Property or for the relocation of roadways providing access to the Property.
3.1.16
    Easements; Utilities and Public Access. All covenants, restrictions or
agreements of record relating to the construction, operation or use of the
Property and all easements, cross easements, licenses, air rights and
rights-of-way or other similar property interests (collectively, “Easements”),
if any, necessary for the full utilization of the Improvements for their
intended purposes have been obtained, are described in the Title Insurance
Policy and, to Borrower’s knowledge, are in full force and effect without
default by any party thereunder. To Borrower’s knowledge, there are no
covenants, restrictions or agreements of record relating to the construction,
operation or use of the Property not described in the Title Insurance Policy.
The Property has rights of access to public ways and is served by water, sewer,
sanitary sewer and storm drain facilities adequate to service the Property for
its intended uses. All public utilities necessary or convenient to the full use
and enjoyment of the Property are, to Borrower’s knowledge, located in the
public right-of-way abutting the Property, and all such utilities are connected
so as to serve the Property without passing over other property absent a valid
easement. All roads necessary for the use of the Property for its current
purpose have been completed and dedicated to public use and accepted by all
Governmental Authorities.
3.1.17
    Separate Lots. To Borrower’s knowledge, the Property is comprised of one or
more parcels which constitute separate tax lots and do not constitute a portion
of any other tax lot not a part of the Property.


11



--------------------------------------------------------------------------------





3.1.18
    Taxes and Assessments. All Taxes and governmental assessments owing in
respect of the Property have been paid or an escrow of funds in an amount
sufficient to cover such payments has been established hereunder. There are no
pending or, to Borrower’s knowledge, proposed special or other assessments for
public improvements or otherwise affecting the Property, nor are there any
contemplated improvements to the Property that may result in such special or
other assessments.
3.1.19
    Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, including the defense
of usury, nor would the operation of any of the terms of the Loan Documents, or
the exercise of any right thereunder, render the Loan Documents unenforceable
(subject to applicable bankruptcy, insolvency or similar laws affecting
creditor’s rights and principles of equity), and Borrower has not asserted any
right of rescission, set-off, counterclaim or defense with respect thereto.
3.1.20
    Assignment of Leases. The Assignment of Leases creates a valid assignment
of, or a valid security interest in, certain rights under the Leases, subject
only to a license granted to Borrower to exercise certain rights and to perform
certain obligations of the lessor under the Leases, including the right to
operate the Property. No Person other than Lender has any interest in or
assignment of the Leases or any portion of the Rents due and payable or to
become due and payable thereunder.
3.1.21
    Insurance. Borrower has obtained and delivered, or has caused to be obtained
and delivered, to Lender certificates evidencing all of the Policies, with all
premiums paid as they become due, reflecting the insurance coverages, amounts
and other requirements set forth in this Agreement. No claims are pending with
respect to the Property under any of the Policies and, to Borrower’s knowledge,
no Person, including Borrower, has done, by act or omission, anything which
would impair the coverage of any of the Policies.
3.1.22
    Licenses. True, correct and complete copies of all licenses, permits and
approvals, including without limitation, temporary certificates of occupancy
required by any Governmental Authority for the use, occupancy and operation of
the Property in the manner in which the Property is currently being used,
occupied and operated, a list of which is annexed hereto as Schedule IX, have
been provided to Lender prior to the date hereof and all such licenses, permits
and approvals have been obtained and are in full force and effect.
3.1.23
    Flood Zone. None of the Improvements on the Property are located in an area
identified by the Federal Emergency Management Agency as a special flood hazard
area.
3.1.24
    Physical Condition. To Borrower’s knowledge, except as set forth in a
physical condition report prepared by Nova Consulting Group, Inc., dated March
22, 2016, a copy of which has been delivered to Lender, the Property, including
all buildings, improvements, parking facilities,


12



--------------------------------------------------------------------------------





sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects; to Borrower’s
knowledge, there exists no structural or other material defects or damages in
the Property, whether latent or otherwise, and Borrower has not received notice
from any insurance company or bonding company of any defects or inadequacies in
the Property, or any part thereof, which would adversely affect the insurability
of the same or cause the imposition of extraordinary premiums or charges thereon
or of any termination or threatened termination of any policy of insurance or
bond.
3.1.25
    Boundaries. Except as shown on the Survey, all of the Improvements which
were included in determining the appraised value of the Property lie wholly
within the boundaries and building restriction lines of the Property, and no
improvements on adjoining properties encroach upon the Property, and no
easements or other encumbrances affecting the Property encroach upon any of the
Improvements, so as to affect the value or marketability of the Property, except
those which are insured against by the Title Insurance Policy or are Permitted
Encumbrances with respect to the Property.
3.1.26
    Leases. Borrower represents and warrants to Lender with respect to the
Leases that (a) the rent roll attached hereto as Schedule II (the “Rent Roll”)
is true, complete and correct and the Property is not subject to any Leases
other than the Leases described in Schedule II, (b) true, correct and complete
copies of all Leases, a list of which is annexed hereto as Schedule VII, have
been provided to Lender prior to the date hereof and (1) all such Leases are in
full force and effect and (2) to Borrower’s knowledge, except as set forth on
Schedule XVI, there are no defaults thereunder by either party, and Borrower has
not received any notice of termination with respect to any such Leases, (c) the
copies of the Leases delivered to Lender are true and complete, and, to
Borrower’s knowledge, there are no oral agreements with respect thereto, (d) to
Borrower’s knowledge, except as set forth on the Rent Roll, no Rent (excluding
security deposits) has been paid more than one month in advance of its due date,
(e) to Borrower’s knowledge, except as set forth on the Rent Roll, all work to
be performed by Borrower under each Lease has been performed as required and has
been accepted by the applicable Tenant, (f) any payments, free rent, partial
rent, rebate of rent or other payments, credits, allowances or abatements
required to be given by Borrower to any Tenant has already been received by such
Tenant, (g) the Tenants under the Leases have accepted possession and are in
occupancy of, and are open for business and conducting normal business
operations at, all of their respective demised premises, and are paying full,
unabated rent under the Leases, (h) Borrower has delivered to Lender a true,
correct and complete list of all security deposits made by Tenants at the
Property which have not been applied (including accrued interest thereon), all
of which are held by Borrower in accordance with the terms of the applicable
Lease and applicable Legal Requirements, (i) to Borrower’s knowledge, each
Tenant under a Major Lease is free from bankruptcy or reorganization
proceedings, (j) no Tenant under any Lease (or any sublease) is an Affiliate of
Borrower or Guarantor, (k) to Borrower’s knowledge, no Tenant under any Lease is
in default under the terms and conditions of such Lease, (l) there are no
brokerage fees or commissions due and payable in connection with the leasing of
space at the Property, except as has been previously


13



--------------------------------------------------------------------------------





disclosed to Lender in writing, and no such fees or commissions will become due
and payable in the future in connection with the Leases, including by reason of
any extension of such Lease or expansion of the space leased thereunder, except
as has previously been disclosed to Lender in writing, (m) Borrower has not
assigned or pledged any of the Leases, the rents thereunder or any interest
therein except to Lender, (n) to Borrower’s knowledge, except as expressly
provided in the applicable Lease, no Tenant has a right to expand the premises
demised under its Lease, (o) to Borrower’s knowledge, no Tenant or other Person
has any option, right of first refusal or offer or any other similar right to
purchase all or any portion of, or interest in, the Property, (p) no Tenant has
the right to terminate its Lease prior to the expiration of the stated term
thereof except, to the extent contained in the applicable Lease, in the event of
the destruction or condemnation of substantially all of the Property or as
otherwise set forth on Schedule XVI hereto, and (q) to Borrower’s knowledge,
except as set forth on Schedule VII hereto no Tenant has assigned its Lease or
sublet all or any portion of the premises demised thereby.
3.1.27
    Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid under
applicable Legal Requirements in connection with the transfer of the Property to
Borrower have been paid or are being paid simultaneously herewith. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
under applicable Legal Requirements in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including the Mortgage, have been paid or are being paid
simultaneously herewith.
3.1.28
    Single Purpose. Borrower hereby represents and warrants to, and covenants
with, Lender that since Borrower’s creation, as of the date hereof and until
such time as the Obligations shall be paid and performed in full, Borrower has
complied with, is in compliance with, and shall comply with the requirements set
forth on Schedule III attached hereto.
3.1.29
    Tax Filings. To the extent required, Borrower has filed (or has obtained
effective extensions for filing) all federal, state, commonwealth, district and
local tax returns required to be filed and has paid or made adequate provision
for the payment of all federal, state, commonwealth, district and local taxes,
charges and assessments payable by Borrower. Borrower believes that its tax
returns (if any) properly reflect the income and taxes of Borrower for the
periods covered thereby, subject only to reasonable adjustments required by the
Internal Revenue Service or other applicable tax authority upon audit. Attached
hereto as Schedule XI are true, correct and complete copies of the most recent
real estate tax bills for the Property.
3.1.30
    Solvency. Borrower (a) has not entered into the transaction or any Loan
Document with the actual intent to hinder, delay, or defraud any creditor and
(b) received reasonably equivalent value in exchange for its Obligations under
the Loan Documents. Giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including subordinated, unliquidated,
disputed and


14



--------------------------------------------------------------------------------





contingent liabilities. The fair saleable value of Borrower’s assets is and
immediately following the making of the Loan, will be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur Indebtedness and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such Indebtedness and liabilities as they
mature (taking into account the timing and amounts of cash to be received by
Borrower and the amounts to be payable on or in respect of the obligations of
Borrower).
3.1.31
    Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purposes prohibited by Legal Requirements or by the terms and conditions
of the Loan Documents.
3.1.32
    Organizational Chart. The organizational chart attached as Schedule IV
hereto, relating to Borrower and certain Affiliates and other parties, is true,
complete and correct on and as of the date hereof. No Person other than those
Persons shown on Schedule IV have any ownership interest in, or right of
Control, directly or indirectly, Borrower or Guarantor.
3.1.33
    Organizational Status. Borrower’s exact legal name is: ARC NYC1140 SIXTH,
LLC. Borrower is of the following organizational type (e.g., corporation,
limited liability company): limited liability company, and the jurisdiction in
which Borrower is organized is: Delaware. Borrower’s Tax I.D. number is
80-0967273 and Borrower’s Organizational I.D. number is 5992475.
3.1.34
    Bank Holding Company. Borrower is not a “bank holding company” or a direct
or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.
3.1.35
    No Casualty. To Borrower’s knowledge, the Improvements have suffered no
material casualty or damage which has not been fully repaired and the cost
thereof fully paid.
3.1.36
    Purchase Options. Neither the Property nor any part thereof or interest
therein are subject to any purchase options, rights of first refusal or offer to
purchase or other similar rights in favor of third parties.


15



--------------------------------------------------------------------------------





3.1.37
    FIRPTA. Borrower is not a “foreign person” within the meaning of
Sections 1445 or 7701 of the Code.
3.1.38
    Illegal Activity. No portion of the Property has been or will be purchased
with proceeds of any illegal activity.
3.1.39
    Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (b) subject to any other United
States federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
3.1.40
    Use of Property. The Property consists solely of an office building with
retail bank space and a restaurant and related operations and is used for no
other purpose.
3.1.41
    Fiscal Year. Each fiscal year of Borrower commences on January 1.
3.1.42
    No Other Financing. Borrower has not borrowed any funds which have not
heretofore been repaid in full, except for the Loan.
3.1.43
    Contracts.
(a)
    True, correct and complete copies of all service contracts and/or agreements
relating to the Property, a list of which is annexed hereto as Schedule VIII,
have been provided to Lender prior to the date hereof. Borrower has not entered
into, and is not bound by, any service contract and/or agreement relating to the
Property which continues in existence, except those listed in Schedule VIII
hereto.
(b)
    Each of the Major Contracts is in full force and effect, there are no
monetary or other material defaults by Borrower thereunder and, to the knowledge
of Borrower, there are no monetary or other material defaults thereunder by any
other party thereto. None of Borrower, Manager or any other Person acting on
Borrower’s behalf has given or received any notice of default under any of the
Major Contracts that remains uncured or in dispute.
(c)
    No Major Contract has as a party an Affiliate of Borrower. All fees and
other compensation for services previously performed under the Management
Agreement have been paid in full.


16



--------------------------------------------------------------------------------





3.1.44
    Full and Accurate Disclosure; No Change in Facts. All information submitted
by or on behalf of Borrower, Guarantor and their respective Affiliates to Lender
and in all financial statements, rent rolls, reports, certificates and other
documents submitted in connection with the Loan or in satisfaction of the terms
of the Loan Documents is true, correct and complete in all material respects. No
statement of fact made by Borrower or any Affiliate of Borrower in any of the
Loan Documents or in any written statement or document furnished by or on behalf
of Borrower in connection with the Loan or pursuant to the Loan Documents,
including, without limitation, any documentation submitted to Lender in
connection with or pursuant to the Term Sheet, knowingly contains any untrue
statement of a material fact or knowingly omits to state any material fact
necessary to make statements contained herein or therein not misleading. There
is no fact presently known to Borrower which has not been disclosed to Lender
which could reasonably be expected to have a Material Adverse Effect, other than
with regard to market risk inherent in projecting future operations, and there
has been no material adverse change in any condition, fact or circumstance that
would make any of the information or statements of fact referenced above
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise could reasonably be expected to have a Material Adverse Effect.
3.1.45
    Other Obligations and Liabilities. Borrower has no liabilities or other
obligations that arose or accrued prior to the date hereof that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
3.1.46
    Ground Lease. Borrower hereby represents and warrants to Lender the
following with respect to the Ground Lease:
(a)
    Recording; Modification. The Ground Lease has been recorded. There have not
been amendments or modifications to the terms of the Ground Lease since its
recordation, with the exception of written instruments which have been recorded.
Attached hereto as Exhibit A-2 is a true, correct and complete copy of the
Ground Lease.
(b)
    No Liens. Except for the Permitted Encumbrances, Borrower’s interest in the
Ground Lease is not subject to any Liens or encumbrances superior to, or of
equal priority with, the Mortgage other than Ground Lessor’s related fee
interest.
(c)
    [Intentionally Omitted].
(d)
    Default. As of the date hereof, the Ground Lease is in full force and effect
and, to Borrower’s knowledge, no default has occurred under the Ground Lease and
there is no existing condition which, but for the passage of time and/or the
giving of notice, could result in a default under the terms of the Ground Lease.
All rents, additional rents and other sums due and payable under the


17



--------------------------------------------------------------------------------





Ground Lease have been paid in full. Neither Borrower nor Ground Lessor has
commenced any action or given or received any notice for the purpose of
terminating the Ground Lease.
3.1.47
    Intentionally Omitted.
3.1.48
    Bankruptcy Filings. No petition in bankruptcy or insolvency has ever been
filed or is pending against Borrower, Guarantor or any of their respective
shareholders, partners, members or non-member managers that, directly or
indirectly, own twenty percent (20%) or more of the legal, beneficial or
economic interests in Borrower or Guarantor or are in Control of Borrower or
Guarantor, and none of Borrower, Guarantor or any of their respective
shareholders, partners, members or non-member managers that, directly or
indirectly, own twenty percent (20%) or more of the legal, beneficial or
economic interests in Borrower or Guarantor or are in Control of Borrower or
Guarantor, has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency laws. None of Borrower, Guarantor or any of their
respective shareholders, partners, members or non-member managers that, directly
or indirectly, own twenty percent (20%) or more of the legal, beneficial or
economic interests in Borrower or Guarantor or are in Control of Borrower or
Guarantor, is contemplating either the filing of a petition under any federal,
state, local or foreign bankruptcy or insolvency laws or the liquidation of all
or a material portion of Borrower’s or Guarantor’s or such shareholder’s,
partner’s, member’s or non-member manager’s assets or properties, and none of
Borrower, Guarantor or any of their respective shareholders, partners, members
or non-member managers that, directly or indirectly, own twenty percent (20%) or
more of the legal, beneficial or economic interests in Borrower or Guarantor or
are in Control of Borrower or Guarantor, has any knowledge of any Person
contemplating the filing of any such petition against Borrower, Guarantor or any
of their respective shareholders, partners, members or non-member managers that,
directly or indirectly, own twenty percent (20%) or more of the legal,
beneficial or economic interests in Borrower or Guarantor or are in Control of
Borrower or Guarantor. Notwithstanding anything herein to the contrary, Borrower
does not make any representation or warranty herein with respect to any
shareholder of ARCNYC REIT (x) that is not an Affiliate of Borrower and/or
Guarantor and (y) owns less than twenty percent (20%) direct and/or indirect
interest in ARCNYC REIT.
3.1.49
    Intentionally Omitted.
3.1.50
    Management Agreement. The Management Agreement, a true, correct and complete
copy of which is attached hereto as Schedule X, is in full force and effect and
there is no default thereunder by any party thereto and no event has occurred
that, with the passage of time and/or giving of notice, would constitute a
default thereunder.
3.1.51
    Equipment Leases. To Borrower’s knowledge, Borrower has identified all
Material Equipment Leases and Borrower has delivered to Lender correct and
complete copies of any existing Material Equipment Leases affecting the
Property.


18



--------------------------------------------------------------------------------





3.1.52
    Collective Bargaining Agreement. (a) The Collective Bargaining Agreement is
in full force and effect and, to Borrower’s knowledge, there is no default
thereunder by any party thereto and no event has occurred that, with the passage
of time and/or giving of notice, would constitute a default thereunder. To
Borrower’s knowledge, except for the Collective Bargaining Agreement, there are
no other collective bargaining agreements affecting the Property. Borrower has
not violated in any material respects any applicable laws, rules and regulations
relating to the employment of labor, including those relating to wages, hours,
collective bargaining and the payment and withholding of taxes and other sums as
required by appropriate Governmental Authorities. To Borrower’s knowledge, there
are no outstanding obligations with respect to pending pension obligations.
Borrower has complied in all respects with its obligations pursuant to Section
14.1(b) of the Agreement of Purchase and Sale. Borrower is not a direct party to
the Collective Bargaining Agreement and, in connection with the acquisition of
the Property by Borrower, Manager has assumed the Collective Bargaining
Agreement pursuant to the terms of the Purchase and Sale Agreement.
    (b)     Notwithstanding anything to the contrary set forth in the Agreement
of Purchase and Sale, the Union Agreement (as defined therein) is the same as
the Collective Bargaining Agreement and any reference to the Union Agreement
under the Agreement of Purchase and Sale is a reference to the Collective
Bargaining Agreement.
3.1.53
    Security Deposits.
(a)
    Except as set forth on Schedule XIV attached hereto, Borrower is in
possession of the original Existing Security Deposit LCs (copies of which
Borrower has provided to Lender prior to the date hereof in accordance with the
terms hereof);
(b)
    Each of the Existing Security Deposits LCs are in full force, other than
with respect to Villa Pizza LLC.
(c)
    The information set forth on Schedule XIV attached hereto is true and
correct in all material respects.
3.1.54
    Fish Tank Incident Related Representations. To Borrower’s knowledge, (i) all
work required to be performed at the Property as a result of the “Fish Tank
Incident” has been fully completed and, to the extent such work involved a
Tenant space, has been accepted by the applicable Tenant, and (ii) any and all
sums required to be paid in connection with such work have been paid in full.
Borrower has no outstanding obligations for the performance of work, payment of
any sums or otherwise in connection with the Fish Tank Incident.


19



--------------------------------------------------------------------------------





3.1.55
    [Intentionally Omitted.]
3.1.56
    [Intentionally Omitted.]

Section 3.2
    Survival of Representations; Reliance.
The representations and warranties set forth in Section 3.1 shall survive until
the Obligations have been paid and performed in full. All representations,
warranties, covenants and agreements made in this Agreement or the other Loan
Documents by Borrower or Guarantor shall be deemed to have been relied upon by
Lender regardless of any investigation made by or on behalf of Lender either
prior to or following the date hereof.

ARTICLE 4:
     BORROWER COVENANTS

Section 4.1
    Borrower Affirmative Covenants. Borrower hereby covenants and agrees with
Lender that throughout the Term:
4.1.5
    Payment and Performance of Obligations. Borrower shall pay and otherwise
perform the Obligations in accordance with the terms of this Agreement and the
other Loan Documents.
4.1.6
    Existence; Compliance with Legal Requirements. Borrower shall do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses and permits and comply with all Legal
Requirements applicable to it and the Property including, without limitation,
completing all applications necessary to cause final issuance of all such
licenses, permits and similar certificates in the name of Borrower or Manager.
There shall never be committed by Borrower, and Borrower shall use commercially
reasonable efforts to prevent any other Person in occupancy of or involved with
the operation or use of the Property from committing, any act or omission
affording any Governmental Authority the right of forfeiture against the
Property or any part thereof or any monies paid in performance of Borrower’s
obligations under the Loan Documents. Borrower covenants and agrees not to
commit, permit or suffer to exist any act or omission affording such right of
forfeiture. Borrower shall at all times maintain, preserve and protect all
franchises and trade names and preserve all the remainder of its property used
or useful in the conduct of its business and shall keep the Property in good
working order and repair, and from time to time make, or cause to be made, all
reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the Loan Documents.
4.1.7
    Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges now
or hereafter


20



--------------------------------------------------------------------------------





levied, assessed or imposed as the same become due and payable, and shall
furnish to Lender receipts for the payment of the Taxes and the Other Charges
prior to the date the same shall become delinquent (provided, however, that
Borrower need not pay directly Taxes nor furnish such receipts for payment of
Taxes to the extent that funds to pay for such Taxes have been deposited into
the Tax Account pursuant to Section 6.3 hereof). Borrower shall not permit or
suffer, and shall promptly discharge, any Lien or charge against the Property
other than Permitted Encumbrances, and shall promptly pay for all utility
services provided to the Property. After prior notice to Lender, Borrower, at
its own expense, may contest by appropriate legal proceeding, conducted in good
faith and with due diligence, the amount or validity of any Taxes or Other
Charges, provided that (a) no Event of Default shall have occurred and be
continuing; (b) such proceeding shall not be prohibited by the provisions of any
other instrument to which Borrower or the Property is subject and such
proceeding shall be conducted in accordance with all applicable Legal
Requirements; (c) neither the Property nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, canceled or lost as a
result of such proceeding; (d) Borrower shall promptly upon final determination
thereof pay the amount of any such Taxes or Other Charges, together with all
costs, interest and penalties which may be payable in connection therewith;
(e) such proceeding shall suspend the collection of the applicable Taxes or
Other Charges being contested from the Property; and (f) except to the extent
funds allocable to such Taxes and Other Charges are already deposited with
Lender pursuant to Section 6.3 of this Agreement and provided such deposits are
not designated for future payment of Taxes and Other Charges, Borrower shall
deposit with Lender cash or other security as may be required in the proceeding,
or as may otherwise be reasonably requested by Lender, to ensure the payment of
any such Taxes or Other Charges, together with all interest and penalties
thereon. Lender may pay over any such cash or other security held by Lender to
the claimant entitled thereto at any time when, in the reasonable judgment of
Lender, the entitlement of such claimant is established.
4.1.8
    Litigation. Borrower shall give prompt notice to Lender of any litigation or
governmental proceedings pending or, to its knowledge, threatened against
Borrower, Guarantor or Manager which, if adversely determined, would reasonably
be expected to have a Material Adverse Effect.
4.1.9
    Access to Property. Borrower shall permit agents, representatives,
consultants and employees of Lender to inspect the Property or any part thereof
at reasonable hours upon reasonable advance notice (which may be given orally).
In connection with any inspection undertaken in accordance with the foregoing
sentence, Lender or its agents, representatives, consultants and employees, as
part of such inspection, may take soil, air, water, building material and other
samples from the Property, subject to the rights of Tenants under Leases, if
any.
4.1.10
    Further Assurances; Supplemental Mortgage Affidavits. Borrower shall, at
Borrower’s sole cost and expense:
(a)
    execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect


21



--------------------------------------------------------------------------------





the collateral at any time securing or intended to secure the Obligations, as
Lender may reasonably require; and
(b)
    do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of the Loan Documents, as Lender shall reasonably require from time to
time.
4.1.11
    Financial Reporting.
(a)
    Borrower shall keep and maintain or shall cause to be kept and maintained
proper and accurate books and records, in accordance with GAAP, reflecting the
financial affairs of Borrower. Lender shall have the right from time to time
during normal business hours upon reasonable notice (which may be given orally)
to Borrower to examine such books and records at the office of Borrower or other
Person maintaining such books and records and to make such copies or extracts
thereof as Lender shall desire. After the occurrence and during the continuance
of an Event of Default, Borrower shall pay any actual, out-of-pocket costs
incurred by Lender to examine such books, records and accounts, as Lender shall
determine to be necessary or appropriate in the protection of Lender’s interest.
(b)
    Borrower shall furnish Lender annually, within one hundred twenty (120) days
following the end of each Fiscal Year, a complete copy of Borrower’s annual
financial statements certified by Borrower (and, if required by Lender in its
sole discretion, audited by a “Big Four” accounting firm or other independent
certified public accountant acceptable to Lender (it hereby being agreed by
Lender that, for the purposes of this clause (b), any one of the Specified
Accountants shall be deemed acceptable to Lender), in which event Borrower shall
have not less than one-hundred twenty (120) days from such notice from Lender to
deliver such audited statements), prepared in accordance with GAAP covering the
Property, including statements of income and expense and cash flow for Borrower
and the Property and a balance sheet for Borrower. Such statements shall set
forth Gross Revenue, Operating Expenses, Capital Expenditures, Net Operating
Income and Net Cash Flow for the Property. Borrower’s annual financial
statements shall be accompanied by (i) a current rent roll for the Property and
(ii) an Officer’s Certificate of the Chief Financial Officer of Borrower
certifying (A) that such annual financial statement is true, correct, accurate
and complete and fairly presents the financial condition and the results of
operations of Borrower and the Property and (B) whether to the best of
Borrower’s knowledge there exists an event or circumstance which constitutes a
Default or Event of Default by Borrower under the Loan Documents and if such
Default or Event of Default exists, the nature thereof, the period of time it
has existed and the action then being taken to remedy the same. For the
avoidance of doubt, the parties hereto herby acknowledge and agree that, the
first fiscal year for which the required annual financial statements are to be
delivered to Lender in accordance with the foregoing shall be the Fiscal Year
ending in December 31, 2016.


22



--------------------------------------------------------------------------------





(c)
    Borrower shall furnish to Lender the financial statements Guarantor is
required to provide to Lender pursuant to Section 5.2 of the Guaranty.
(d)
    Borrower shall furnish Lender on or before the sixtieth (60th) day after the
end of each calendar quarter (except for the fourth (4th) calendar quarter, but
only to the extent that all items required to be provided by Borrower to Lender
as part of the financial reporting for such fourth (4th) calendar quarter (which
are more specifically set forth below) are included in the annual financial
statements Borrower is required to deliver to Lender for the applicable Fiscal
Year) throughout the Term, the following items, accompanied by an Officer’s
Certificate of the Chief Financial Officer of Borrower certifying (i) that such
items attached to such certificate are true, correct, accurate and complete and
fairly present the financial condition and results of the operations of Borrower
and the Property, and (ii) whether to the best of Borrower’s knowledge there
exists an event or circumstance which constitutes a Default or an Event of
Default by Borrower under the Loan Documents and if such Default or Event of
Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy the same:
(i)
    quarterly and year-to-date statements of income and expense and cash flow
for such quarter with respect to the Property, with a balance sheet for such
quarter for Borrower, prepared in accordance with GAAP;
(ii)
    a comparison of the budgeted income and expenses as set forth in the Annual
Budget or Approved Annual Budget, as applicable, and the actual income and
expenses for such quarter and year to date for the Property, together with a
detailed explanation of any variances of (x) more than ten percent (10%) between
budgeted and actual amounts in respect of any single line item in such Annual
Budget or Approved Annual Budget, as applicable, and (y) more than five percent
(5%) between budgeted and actual amounts in respect of aggregate income or
expenses, as the case may be, covered in such Annual Budget or Approved Annual
Budget, as applicable, in each case, for such quarter and year to date;
(iii)
    a calculation reflecting the Debt Service Coverage Ratio as of the last day
of such quarter, for such quarter and the last four (4) quarters; and
(iv)
    a current rent roll for the Property.
(e)
    Borrower shall furnish Lender on or before the forty-fifth (45th) day after
the end of each calendar month the following items, accompanied by an Officer’s
Certificate of the Chief Financial Officer of Borrower certifying that such
items attached to such certificate are true, correct, accurate and complete and
fairly present the financial condition and results of the operations of Borrower
and the Property:


23



--------------------------------------------------------------------------------





(i)
    until the occurrence of a Securitization of the entire Loan, monthly and
year-to-date statements of income and expense and cash flow for such month with
respect to the Property, with a balance sheet for such month for Borrower,
prepared in accordance with GAAP;
(ii)
    until the occurrence of a Securitization of the entire Loan, a comparison of
the budgeted income and expenses as set forth in the Annual Budget or Approved
Annual Budget, as applicable, and the actual income and expenses for such month
and year to date for the Property, together with a detailed explanation of any
variances of (x) more than ten percent (10%) between budgeted and actual amounts
in respect of any single line item in such Annual Budget or Approved Annual
Budget, as applicable, and (y) more than five percent (5%) between budgeted and
actual amounts in respect of aggregate income or expenses, as the case may be,
covered in such Annual Budget or Approved Annual Budget, as applicable, taken as
a whole, in each case, for such month and year to date; and
(iii)
    until the occurrence of a Securitization of the entire Loan, a current rent
roll for the Property.
(iv)
    any notice received from a Tenant threatening non-payment of Rent or other
default, alleging or acknowledging a default by landlord, requesting a
termination of a Lease or a material modification of any Lease or notifying
Borrower of the exercise or non-exercise of any option provided for in such
Tenant’s Lease, or any other similar material correspondence received by
Borrower from Tenants during the subject month.
(f)
    Borrower shall submit to Lender by December 1 of each year the Annual Budget
for the succeeding Fiscal Year. During the continuance of a Cash Sweep Event
Period, Lender shall have the right, subject to Section 4.1.7(h) below, to
approve each Annual Budget (which approval shall not be unreasonably withheld or
delayed so long as no Event of Default is continuing) and Annual Budgets
approved by or deemed approved by Lender shall hereinafter be referred to as an
“Approved Annual Budget”; provided, however, that if Borrower shall have not
delivered to Lender within five (5) Business Days of the occurrence of a Cash
Sweep Event, an updated Annual Budget for Lender’s review and approval, Lender
shall review the last Annual Budget delivered pursuant to the first sentence of
this Section 4.1.7(f). In the event that Borrower seeks reimbursement from the
Operating Expense Funds held by Lender pursuant to Section 6.8 for an
extraordinary operating expense or extraordinary capital expenditure that was
not set forth in the Annual Budget or Approved Annual Budget, as applicable,
then in effect (each an “Extraordinary Expense”), then Borrower shall promptly
deliver to Lender a reasonably detailed explanation of such proposed
Extraordinary Expense for Lender’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Upon the occurrence and during
the continuance of a Cash Sweep Event Period, until such time that any Annual
Budget has been approved by Lender, the previous Approved Annual Budget shall
apply for all purposes hereunder, except in connection with Lender’s
determination


24



--------------------------------------------------------------------------------





of Adjusted Operating Expenses for purposes of calculating Underwritten Net Cash
Flow; provided that, such Approved Annual Budget shall be adjusted to reflect
actual increases in Taxes, Other Charges, Insurance Premiums and utility
charges, and all other expenses shall be adjusted by the CPI. It is hereby
acknowledged and agreed that the 2016 Annual Budget approved by Lender in
connection with the closing of the Loan and attached hereto as Exhibit C shall,
for purposes hereof, be deemed to constitute an Approved Annual Budget).
(g)
    Borrower shall furnish to Lender, within five (5) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property and the
financial affairs of Borrower as may be reasonably requested by Lender.
(h)
    Whenever Lender’s approval is required pursuant to the provisions of Section
4.1.7(f), Lender shall use good faith efforts to approve or disapprove within
ten (10) Business Days after Lender’s receipt of Borrowers’ written request for
such approval (which such request shall include all required information and
documentation relating thereto in which to approve or disapprove such matter).
Such request shall contain a legend clearly marked in not less than fourteen
(14) point bold face type, underlined, in all capital letters stating “FIRST
NOTICE: THIS IS A REQUEST FOR APPROVAL UNDER THE LOAN BY LADDER CAPITAL FINANCE
I LLC, FOR ITSELF TO THE EXTENT OF ITS INTEREST AND ON BEHALF OF SERIES TRS OF
LADDER CAPITAL FINANCE I LLC, AND SERIES TRS OF LADDER CAPITAL FINANCE I LLC,
SECURED BY THE LEASEHOLD INTEREST IN 1140 AVENUE OF THE AMERICAS. FAILURE TO
RESPOND TO THIS REQUEST WITHIN TEN (10) BUSINESS DAYS MAY RESULT IN THE REQUEST
BEING DEEMED APPROVED”. If Lender fails to approve or disapprove such request
within ten (10) Business Days, and Borrower sends a second request containing a
legend clearly marked in not less than fourteen (14) point bold face type,
underlined, in all capital letters stating “SECOND AND FINAL NOTICE: THIS IS A
REQUEST FOR APPROVAL UNDER THE LOAN BY LADDER CAPITAL FINANCE I LLC, FOR ITSELF
TO THE EXTENT OF ITS INTEREST AND ON BEHALF OF SERIES TRS OF LADDER CAPITAL
FINANCE I LLC, AND SERIES TRS OF LADDER CAPITAL FINANCE I LLC, SECURED BY THE
LEASEHOLD INTEREST IN 1140 AVENUE OF THE AMERICAS. IF YOU FAIL TO PROVIDE A
SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR REQUEST FOR CLARIFICATION OR
MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING WITHIN FIVE (5)
BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GRANTED”, Lender shall be deemed to
have approved such matter if Lender fails to respond to such second written
request before the expiration of such five (5) Business Day period.
4.1.12
    Title to the Property. Borrower shall warrant and defend the validity and
priority of the Liens of the Mortgage and the Assignment of Leases on the
Property against the claims of all Persons whomsoever, subject only to the
Permitted Encumbrances.


25



--------------------------------------------------------------------------------





4.1.13
    Estoppel Statement.
(a)
    Each party hereunder shall, within ten (10) Business Days following a
request of the other party hereto, furnish a statement, duly acknowledged and
certified, stating (i) the Outstanding Principal Balance of the Note, (ii) the
Interest Rate, (iii) the date installments of interest and/or principal were
last paid, and (iv) in the case of a statement furnished by Borrower, any
offsets or defenses to the payment and performance of the Obligations.
(b)
    Borrower shall deliver to Lender, upon request, an estoppel certificate from
each Tenant under any Lease in form and substance reasonably satisfactory to
Lender (provided that Borrower shall only be required to use commercially
reasonable efforts to obtain an estoppel certificate from any Tenant not
required to provide an estoppel certificate under its Lease); provided that such
certificate may be in the form required under such Lease; and provided, further,
that Borrower shall not be required to deliver such certificates more frequently
than two (2) times in any calendar year.
(c)
    Borrower shall deliver to Lender, upon request, an estoppel certificate from
Ground Lessor in form and substance reasonably satisfactory to Lender; provided
that such certificate may be in the form required under such Lease; and
provided, further, that Borrower shall not be required to deliver such
certificates more frequently than two (2) times in any calendar year.
4.1.14
    Leases.
(a)
    All Leases and all renewals, extensions, amendments, assignments and
subleases and modifications (other than assignments or subleases expressly
permitted under any Lease pursuant to a unilateral right of the Tenant
thereunder not requiring the consent of Borrower) of Leases executed after the
date hereof shall (i) provide for economic terms, including rental rates,
comparable to existing local market rates for similar properties, (ii) be on
commercially reasonable terms, (iii) have a term of not less than three (3)
years (unless Lender approves in writing a shorter term) and not more than
fifteen (15) years, including extensions and renewals (unless Lender approves in
writing a longer term), (iv) provide that such Lease is subordinate to the
Mortgage and the Assignment of Leases and that the Tenant thereunder shall
attorn to Lender and any purchaser at a foreclosure sale, (v) be to Tenants that
are creditworthy (or to Tenant’s whose obligations under the Lease are
guaranteed by a creditworthy entity pursuant to (1) an absolute, unconditional
and irrevocable lease guaranty or (2) a “good guy” guaranty, which such “good
guy” guaranty shall be in a form that is customarily accepted by a prudent
landlord for similar properties in midtown Manhattan), (vi) [intentionally
omitted], (vii) not be to an Affiliate of Borrower, Guarantor or Affiliated
Manager (if any), (viii) [intentionally omitted], (ix) comply with the terms of
the Ground Lease, and (x) not contain any option to purchase, any right of first
refusal to purchase, any right to terminate (except in the event of the
destruction or condemnation of substantially all of the Property), or any other
terms which would materially adversely affect Lender’s rights under the


26



--------------------------------------------------------------------------------





Loan Documents. Further, all Major Leases and all renewals, amendments and
modifications thereof and waivers thereunder (other than assignments or
subleases expressly permitted under any Major Lease pursuant to a unilateral
right of the Tenant thereunder not requiring the consent of Borrower) executed
after the date hereof shall be subject to Lender’s prior written approval.
Lender shall execute and deliver its standard form of subordination,
non-disturbance and attornment agreement to Tenants under any future Major Lease
approved by Lender promptly upon request, with such commercially reasonable
changes as may be requested by such Tenants, and which are reasonably acceptable
to Lender. Borrower shall pay Lender’s reasonable out-of-pocket costs and
expenses in connection with any such subordination, non-disturbance and
attornment agreement, including, without limitation, reasonable legal fees and
expenses.
(b)
    Borrower (i) shall observe and perform the obligations imposed upon the
lessor under the Leases in a commercially reasonable manner; (ii) shall enforce
the terms, covenants and conditions contained in the Leases upon the part of the
Tenants thereunder to be observed or performed in a commercially reasonable
manner; provided, however, Borrower shall not terminate or accept a surrender of
a Lease without Lender’s prior written approval (other than (I) specified
termination options expressly permitted under any Lease pursuant to a unilateral
right of the Tenant thereunder to terminate the applicable Lease as of a
specific date certain not requiring the consent of Borrower or (II) a
termination of a Lease by Borrower following an event of default (beyond all
applicable notice and cure periods) by the applicable Tenant under such Lease,
but only to the extent that, (1) the applicable Lease expressly grants Borrower
the right to terminate such Lease following a Tenant’s default (beyond all
applicable notice and cure periods) thereunder, (2) such termination is in
accordance with prudent and customary leasing practices under Leases for similar
properties in midtown Manhattan, and (3) such termination is not prohibited by
the Ground Lease); (iii) shall not collect any of the Rents more than one month
in advance (other than security deposits); (iv) shall not execute any assignment
of lessor’s interest in the Leases or the Rents (except as contemplated by the
Loan Documents); (v) shall not alter, modify or change any Lease so as to change
the amount of or payment date for rent, change the expiration date, grant any
option for additional space or term, materially reduce the obligations of the
Tenant or increase the obligations of the lessor unless expressly permitted
pursuant to a unilateral right of Tenant thereunder; and (vi) shall promptly
furnish to Lender any notice of default or termination received by Borrower from
any Tenant, and any notice of default or termination given by Borrower to any
Tenant. Borrower further agrees to provide Lender with notice of a Tenant “going
dark” under its Lease or a Tenant delivering notice of its intent to “go dark
promptly after obtaining knowledge thereof.” Upon request, Borrower shall
promptly furnish Lender with executed copies of all Leases and a statement of
all Tenant security or other deposits.
(c)
    All security deposits of Tenants, whether held in cash or any other form,
shall not be commingled with any other funds of Borrower and, if cash, shall be
deposited by Borrower at a separately designated account under Borrower’s
control at the Clearing Bank. After the occurrence of a Cash Sweep Event,
Borrower shall, upon Lender’s request, if permitted by applicable Legal
Requirements, cause all such security deposits (and any interest theretofore
earned thereon) to be transferred into the Cash Management Account (which shall
then be held by the Cash Management


27



--------------------------------------------------------------------------------





Bank in a separate Account), which shall be held by the Cash Management Bank and
disbursed subject to, and in accordance with, the terms of the Leases. Any bond
or other instrument which Borrower is permitted to hold in lieu of cash security
deposits under any applicable Legal Requirements (i) shall be maintained in full
force and effect in the full amount of such deposits unless replaced by cash
deposits as hereinabove described, (ii) shall, if permitted pursuant to any
Legal Requirements, name Lender as payee or mortgagee thereunder (or at Lender’s
option, be fully assignable to Lender), and (iii) shall in all respects comply
with any applicable Legal Requirements and otherwise be satisfactory to Lender.
Borrower shall, upon request, provide Lender with evidence satisfactory to
Lender of Borrower’s compliance with the foregoing.
(d)
    Whenever Lender’s approval is required pursuant to the provisions of this
Section 4.1.10, Lender shall use good faith efforts to approve or disapprove
such matter within ten (10) Business Days after Lender’s receipt of Borrowers’
written request for such approval (which such request shall include all required
information and documentation relating thereto in which to approve or disapprove
such matter). Such request shall contain a legend clearly marked in not less
than fourteen (14) point bold face type, underlined, in all capital letters
stating “FIRST NOTICE: THIS IS A REQUEST FOR APPROVAL UNDER THE LOAN BY LADDER
CAPITAL FINANCE I LLC, FOR ITSELF TO THE EXTENT OF ITS INTEREST AND ON BEHALF OF
SERIES TRS OF LADDER CAPITAL FINANCE I LLC, AND SERIES TRS OF LADDER CAPITAL
FINANCE I LLC, SECURED BY THE LEASEHOLD INTEREST IN 1140 AVENUE OF THE AMERICAS.
FAILURE TO RESPOND TO THIS REQUEST WITHIN TEN (10) BUSINESS DAYS MAY RESULT IN
THE REQUEST BEING DEEMED APPROVED”. If Lender fails to approve or disapprove
such request within ten (10) Business Days, and Borrower sends a second request
containing a legend clearly marked in not less than fourteen (14) point bold
face type, underlined, in all capital letters stating “SECOND AND FINAL NOTICE:
THIS IS A REQUEST FOR APPROVAL UNDER THE LOAN BY LADDER CAPITAL FINANCE I LLC,
FOR ITSELF TO THE EXTENT OF ITS INTEREST AND ON BEHALF OF SERIES TRS OF LADDER
CAPITAL FINANCE I LLC, AND SERIES TRS OF LADDER CAPITAL FINANCE I LLC, SECURED
BY THE LEASEHOLD INTEREST IN 1140 AVENUE OF THE AMERICAS. IF YOU FAIL TO PROVIDE
A SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR REQUEST FOR CLARIFICATION OR
MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING WITHIN FIVE (5)
BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GRANTED”, Lender shall be deemed to
have approved such matter if Lender fails to respond to such second written
request before the expiration of such five (5) Business Day period.
4.1.15
    Alterations. Lender’s prior written approval shall be required in connection
with the following (unless expressly permitted pursuant to a unilateral right of
the Tenant under the Lease not requiring the consent of Borrower): (a) any
alterations to any Improvements (i) that could reasonably be expected to have a
Material Adverse Effect, (ii) that could materially adversely affect any
structural component or the exterior of any Improvements or any utility or HVAC
system at the Property, or (iii) the cost of which (including any related
alteration, improvement or replacement) is reasonably anticipated to exceed the
Alteration Threshold or (b) any alteration to any


28



--------------------------------------------------------------------------------





Improvements during the continuance of an Event of Default (any of the
foregoing, a “Material Alteration”). If the total unpaid amounts incurred and to
be incurred with respect to such alterations to the Improvements shall at any
time exceed the Alteration Threshold, Borrower shall promptly deliver to Lender
as security for the payment of such amounts and as additional security for
Borrower’s Obligations under the Loan Documents any of the following: (1) cash,
(2) a Letter of Credit, (3) U.S. Obligations, or (4) other securities reasonably
acceptable to Lender, provided that, to the extent applicable after a
Securitization, Lender shall have received a Rating Agency Confirmation as to
the form and issuer of same (items 1 through 4 above, the “Alteration
Security”). Such security shall be in an amount equal to the excess of the total
unpaid amounts incurred and to be incurred with respect to such alterations to
the Improvements (other than such amounts to be paid or reimbursed by Tenants
under the Leases) over the Alteration Threshold. Upon substantial completion of
any Material Alteration, (I) Borrower shall provide evidence satisfactory to
Lender that (i) the Material Alteration was constructed in accordance with
applicable Legal Requirements, (ii) all contractors, subcontractors, materialmen
and professionals who provided work, materials or services in connection with
the Material Alteration have been paid in full and have delivered unconditional
releases of liens, and (iii) all material licenses and permits necessary for the
use, operation and occupancy of the Material Alteration (other than those which
depend on the performance of tenant improvement work) have been issued and (II)
upon Lender’s receipt and approval of all evidence required to be delivered to
Lender in accordance with clause (I) above, the Alteration Security with respect
to the applicable Material Alteration that has been substantially completed
shall be promptly returned to Borrower by Lender.
4.1.16
    Approval of Major Contracts. Borrower shall be required to obtain Lender’s
prior written approval of any and all Major Contracts affecting the Property,
which approval may be granted or withheld in Lender’s reasonable discretion.
(a)
    Whenever Lender’s approval is required pursuant to the provisions of this
Section 4.1.12, Lender shall use good faith efforts to approve or disapprove
such matter within ten (10) Business Days after Lender’s receipt of Borrowers’
written request for such approval (which such request shall include all required
information and documentation relating thereto in which to approve or disapprove
such matter). Such request shall contain a legend clearly marked in not less
than fourteen (14) point bold face type, underlined, in all capital letters
stating “FIRST NOTICE: THIS IS A REQUEST FOR APPROVAL UNDER THE LOAN BY LADDER
CAPITAL FINANCE I LLC, FOR ITSELF TO THE EXTENT OF ITS INTEREST AND ON BEHALF OF
SERIES TRS OF LADDER CAPITAL FINANCE I LLC, AND SERIES TRS OF LADDER CAPITAL
FINANCE I LLC, SECURED BY THE LEASEHOLD INTEREST IN 1140 AVENUE OF THE AMERICAS.
FAILURE TO RESPOND TO THIS REQUEST WITHIN TEN (10) BUSINESS DAYS MAY RESULT IN
THE REQUEST BEING DEEMED APPROVED”. If Lender fails to approve or disapprove
such request within ten (10) Business Days, and Borrower sends a second request
containing a legend clearly marked in not less than fourteen (14) point bold
face type, underlined, in all capital letters stating “SECOND AND FINAL NOTICE:
THIS IS A REQUEST FOR APPROVAL UNDER THE LOAN BY LADDER CAPITAL FINANCE I LLC,
FOR ITSELF TO THE EXTENT OF ITS INTEREST AND ON BEHALF OF SERIES


29



--------------------------------------------------------------------------------





TRS OF LADDER CAPITAL FINANCE I LLC, AND SERIES TRS OF LADDER CAPITAL FINANCE I
LLC, SECURED BY THE LEASEHOLD INTEREST IN 1140 AVENUE OF THE AMERICAS. IF YOU
FAIL TO PROVIDE A SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR REQUEST FOR
CLARIFICATION OR MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING
WITHIN FIVE (5) BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GRANTED”, Lender
shall be deemed to have approved such matter if Lender fails to respond to such
second written request before the expiration of such five (5) Business Day
period.
4.1.17
    After Acquired Property. Subject to the Permitted Encumbrances, Borrower
shall grant to Lender a first lien security interest, in and to all equipment
and other personal property owned by Borrower, whether or not used in the
construction, maintenance and/or operation of the Improvements, immediately upon
acquisition of same or any part of same.
4.1.18
    Patriot Act. Borrower shall comply with the Patriot Act and all applicable
requirements of Governmental Authorities having jurisdiction over Borrower
and/or the Property, including those relating to money laundering and terrorism.
Lender shall have the right to audit Borrower’s compliance with the Patriot Act
and all applicable requirements of Governmental Authorities having jurisdiction
over Borrower and/or the Property, including those relating to money laundering
and terrorism. In the event that Borrower fails to comply with the Patriot Act
or any such requirements of Governmental Authorities, then Lender may, at its
option, cause Borrower to comply therewith and any and all costs and expenses
incurred by Lender in connection therewith shall be secured by the Mortgage and
the other Loan Documents and shall be immediately due and payable.
4.1.19
    Special Purpose. Borrower shall at all times comply with the requirements
set forth on Schedule III attached hereto and shall not take or permit any
action that would result in Borrower not being in compliance with the
representations, warranties and covenants set forth in Section 3.1.24 and
Schedule III attached hereto.
4.1.20
    Ground Lease.
(a)
    Borrower shall (i) pay all rents, additional rents and other sums required
to be paid by Borrower, as tenant under and pursuant to the provisions of the
Ground Lease as and when such rent or other charge is payable, (ii) diligently
perform and observe all of the terms, covenants and conditions of the Ground
Lease on the part of Borrower, as tenant thereunder, to be performed and
observed, (iii) promptly notify Lender of the giving of any written notice by
the lessor under the Ground Lease to Borrower of any default by Borrower in the
performance or observance of any of the terms, covenants or conditions of the
Ground Lease on the part of Borrower, as tenant thereunder, to be performed or
observed and deliver to Lender a true copy of each such notice, and
(iv) promptly notify Lender of any bankruptcy, reorganization or insolvency of
the landlord under the Ground


30



--------------------------------------------------------------------------------





Lease or of any notice thereof, and deliver to Lender a true copy of such notice
within five (5) Business Days of Borrower’s receipt.
(b)
    Borrower shall not, without the prior written consent of Lender, (i)
surrender the leasehold estate created by the Ground Lease or (ii) terminate or
cancel the Ground Lease or modify, change, supplement, alter or amend, or waive
any of the terms or provisions of, the Ground Lease, in any material respect,
and Borrower hereby assigns to Lender, as further security for the payment and
performance of the Obligations and for the performance and observance of the
terms, covenants and conditions of the Loan Documents, all of the rights,
privileges and prerogatives of Borrower, as tenant under the Ground Lease, to
surrender the leasehold estate created by the Ground Lease or to terminate,
cancel, modify, change, supplement, alter or amend, or waive any of the terms or
provisions of, the Ground Lease in any material respect and any such surrender
of the leasehold estate created by the Ground Lease or termination,
cancellation, modification, change, supplement, alteration or amendment of, or
waiver of any of the terms or provisions of, the Ground Lease in any material
respect without the prior written consent of Lender shall be void and of no
force and effect.
(c)
    If Borrower shall default in the performance or observance of any material
term, covenant or condition of the Ground Lease on the part of Borrower, as
tenant thereunder, to be performed or observed, then, during the continuance of
any such default, without limiting the generality of the other provisions of the
Loan Documents, and without waiving or releasing Borrower from any of its
Obligations hereunder, Lender shall have the right, but shall be under no
obligation, upon prior written notice to Borrower, to pay any sums and to
perform any act or take any action as may be appropriate to cause all of the
material terms, covenants and conditions of the Ground Lease on the part of
Borrower, as tenant thereunder, to be performed or observed or to be promptly
performed or observed on behalf of Borrower, to the end that the rights of
Borrower in, to and under the Ground Lease shall be kept unimpaired as a result
thereof and free from default, even though the existence of such event of
default or the nature thereof be questioned or denied by Borrower or by any
party on behalf of Borrower. Lender hereby agrees to use commercially reasonable
efforts to consult with Borrower on a non-binding basis prior to Lender
exercising Lender’s rights set forth in this clause (c). If Lender shall make
any payment or perform any act or take action in accordance with the preceding
sentence, Lender shall notify Borrower of the making of any such payment, the
performance of any such act, or the taking of any such action. In any such
event, subject to the rights of Tenants, subtenants and other occupants under
the Leases or of parties to any REA, Lender and any Person designated as
Lender’s agent by Lender shall have, and are hereby granted, the right to enter
upon the Property at any reasonable time, on reasonable notice (which may be
given orally) and from time to time for the purpose of taking any such action.
Lender may pay and expend such sums of money as Lender reasonably deems
necessary for any such purpose and upon so doing shall be subrogated to any and
all rights of the landlord under the Ground Lease. Borrower hereby agrees to pay
to Lender within five (5) days after demand, all such sums so paid and expended
by Lender, together with interest thereon from the day of such payment at the
Default Rate. All sums so paid and expended by Lender and the interest thereon
shall be secured by the Mortgage. If the lessor under the Ground Lease shall
deliver to Lender a copy of any notice of default sent by said


31



--------------------------------------------------------------------------------





lessor to Borrower, as tenant under the Ground Lease, such notice shall
constitute full protection to Lender for any action taken or omitted to be taken
by Lender, in good faith, in reliance thereon.
(d)
    [Intentionally Omitted.]
(e)
    Borrower shall not subordinate or consent to the subordination of the Ground
Lease to any mortgage, security deed, lease or other interest on or in the
landlord’s interest in all or any part of the Property, unless, in each such
case, the written consent of Lender shall have been first had and obtained,
which consent shall not unreasonably be withheld.
(f)
    Each Lease hereafter entered into by Borrower shall provide that (i) in the
event of the termination of the Ground Lease, the Lease shall not terminate or
be terminable by the lessee thereunder; (ii) in the event of any action for the
foreclosure of the Mortgage, the Lease shall not terminate or be terminable by
the lessee thereunder by reason of the termination of the Ground Lease unless
such lessee is specifically named and joined in any such action and unless a
judgment is obtained therein against such lessee; and (iii) in the event that
the Ground Lease is terminated as aforesaid, the lessee under the Lease shall
attorn to the lessor under the Ground Lease or to the purchaser at the sale of
the Property on such foreclosure, as the case may be. Notwithstanding the
foregoing, to the extent a Tenant requires a subordination, non-disturbance and
attornment agreement as a condition to such Tenant’s execution of a Lease
containing the provisions set forth in clause (i) through (iii) above, Lender
shall execute and deliver its standard form of subordination, non-disturbance
and attornment agreement (“SNDA”) to such Tenant promptly upon request and, the
foregoing shall be subject to such SNDA. In the event that any portion of the
Property shall be sublet pursuant to the terms of this subsection, such sublease
shall be deemed to be included in the Property.
(g)
    Borrower shall not appoint or designate or permit the appointment or
designation of an “insurance depositary”, “Insurance Depositary” or “The Award
Depositary” (as such terms are used in the Ground Lease) under the terms of the
Ground Lease without the prior written consent of Lender, and in no event shall
any such appointment be made if such appointee is not an Eligible Institution.
(h)
    In the event there is any reduction in the amount of insurance proceeds or
condemnation awards made available to Borrower as a result of the payment of any
insurance proceeds or condemnation awards to Ground Lessor or to any mortgagee
of Ground Lessor’s fee interest in the Property (such amount, the “Ground Lease
Proceeds Deficiency”), then Borrower shall, within thirty (30) days written
notice from Lender of such amount, deposit with Lender in immediately available
funds an amount equal to the Ground Lease Proceeds Deficiency, which amount
shall be held by Lender as Net Proceeds in accordance with the terms herein.
Notwithstanding the foregoing, with respect to condemnation awards only, the
determination of the Ground Lease Proceeds Deficiency amount shall not include
any condemnation awards paid to Ground Lessor which are


32



--------------------------------------------------------------------------------





solely related to Ground Lessor’s ownership of the fee interest in the Property
(as opposed to any condemnation awards related to Borrower’s leasehold interest
in the Property which are required by the terms of the Ground Lease to be
delivered to Ground Lessor or any fee mortgagee of Ground Lessor’s interest in
the Property) (the “Ground Lessor Award Amount”) and Borrower’s obligations to
deposit the Ground Lease Proceeds Deficiency shall not include the Ground Lessor
Award Amount and the Ground Lease Proceeds Deficiency shall not include the
Ground Lessor Award Amount.
4.1.21
    Major Contracts. Borrower shall promptly (i) diligently perform and observe
in all material respects all of the terms, covenants and conditions to be
performed and observed by it under each Major Contract to which it is a party,
and do all things commercially reasonable and necessary to preserve and keep
unimpaired its rights thereunder, (ii) notify Lender of any material notice of
default (beyond applicable notice and cure periods) given by any party under any
Major Contract and deliver to Lender a true copy of each such notice, and
(iii) enforce in all material respects the performance and observance of all of
the material terms, covenants and conditions required to be performed and/or
observed by the other party to each Major Contract and to which Borrower is a
party.
4.1.22
    O&M Program. Borrower hereby represents and warrants that attached hereto as
Schedule XV is a true and complete copy of that certain Operations and
Maintenance Plan for Asbestos-Containing Materials, dated April 22, 2016,
prepared by Nova Consulting Group, Inc.(the “O&M Program”), and Borrower has, as
of the date hereof, complied in all respects with the O&M Program. Borrower
hereby covenants and agrees that, during the Term, Borrower shall comply in all
respects with the terms and conditions of the O&M Program.
4.1.23
    Cure of Violations. Borrower shall promptly cure and use commercially
reasonable efforts to remove of record all building and permit violations
affecting the Property.
4.1.24
    Collective Bargaining Agreement. Borrower shall, to the extent Borrower has
any direct obligations under the Collective Bargaining Agreement, (i) promptly
and diligently perform and observe in all material respects all of the terms,
covenants and conditions to be performed and observed by it under the Collective
Bargaining Agreement, and do all things commercially reasonable and necessary to
preserve and keep unimpaired its rights thereunder, (ii) promptly notify Lender
of any material notice of default given by any party to Borrower and/or Manager
(but, with respect to any material notice of default given to Manager, only to
the extent Borrower has been provided a copy of such notice) under the
Collective Bargaining Agreement relating to the Property and deliver to Lender a
true copy of each such material notice, and (iii) promptly enforce in all
material respects the performance and observance of all of the terms, covenants
and conditions required to be performed and/or observed by the other party to
the Collective Bargaining Agreement relating to the Property, to the extent
Borrower has a right to enforce the same pursuant to the terms of the Collective
Bargaining Agreement.


33



--------------------------------------------------------------------------------





4.1.25
    Security Deposits.
(a)
    Upon the occurrence and during the continuance of an Event of Default,
Borrower shall, upon three (3) Business Days request from Lender, deliver to
Lender all Security Deposits, including, without limitation, all Security
Deposit LCs, which Borrower then holds for Lender to hold in accordance with
this Agreement and the terms of the applicable Lease and applicable Legal
Requirements. In addition, promptly following Borrower’s receipt of any Security
Deposit on or after the occurrence and during the continuance of an Event of
Default, Borrower shall deliver the same to Lender to hold as aforesaid. Lender
shall retain custody of any such Security Deposits delivered to Lender pursuant
to this Section 4.1.21(a) until such time as all Debt is paid in full (other
than through judicial or nonjudicial foreclosure of the Security Instrument or
deed in lieu thereof), except to the extent that (i) any applicable Tenant is
entitled to the return of all or a portion of its Security Deposit under the
terms of its Lease or applicable Legal Requirements (or in the case of a
Security Deposit LC, a reduction in the amount thereof) or (ii) any Security
Deposit LC may be reduced to cash pursuant to the terms of the applicable Lease
(in which event Lender shall cooperate, at Borrower’s cost and expense, with
Borrower to cause the same to timely occur). If the landlord or lessor under a
Lease is entitled to draw on a Security Deposit LC held by Lender, Lender will
cooperate, at Borrower’s cost and expense, with Borrower to effectuate the same
and any monies drawn shall, subject to the terms of the applicable Lease, be
applied in accordance with Section 4.1.21(b) below. Subject to the express terms
of the applicable Lease, Borrower shall not, without Lender’s prior written
consent (which consent shall not be unreasonable withheld, conditioned or
delayed), draw upon, amend, modify or terminate any Security Deposit LC if such
action may result in a Material Adverse Effect.
(b)
    Upon the occurrence of any drawing by Borrower upon any Security Deposit LC
(other than to convert the same to a cash security deposit pursuant to the terms
of the applicable Lease (i.e., not as the result of the exercise of any remedies
of Borrower, as landlord, under the applicable Lease)), Borrower shall deliver
the applicable letter of credit proceeds (the “LC Proceeds”) to Lender and such
LC Proceeds shall be placed by Lender in a separate reserve account with Lender
(the “LC Proceeds Reserve”), to be held by Lender in accordance with the
applicable Lease (to the extent applicable thereto) and applicable Legal
Requirements and, subject to the foregoing, shall be disbursed by Lender, upon
the request of Borrower, provided no Event of Default has occurred and is
continuing, for tenant improvement costs and leasing commission costs in
accordance with the disbursement conditions set forth in Section 6.6.2 as if
such LC Proceeds were Rollover Funds specifically designated for the premises
previously subject to the applicable Security Deposit LC.
(c)
    If Lender acquires title to the Property and succeeds to the interest of
Borrower, as landlord under the any Lease, then the landlord’s interest in the
Security Deposits shall be and remain the sole property of Lender and shall be
applied by Lender to such purposes as Lender shall determine in its sole and
absolute discretion, subject in all cases to the terms of the applicable Leases.


34



--------------------------------------------------------------------------------





(d)
    Borrower shall use commercially reasonable efforts to transfer into the name
of Borrower each Security Deposit LC.
4.1.26
    Permanent certificate of Occupancy. Borrower (a) shall maintain (or cause to
be maintained, including using commercially reasonable efforts to enforce all of
Borrower’s rights as landlord under the Leases) a current and valid temporary
certificates of occupancy (each such temporary certificates of occupancy, a
“TCO”) at all times until a new, valid, permanent certificate of occupancy is
issued for the Property (the “New PCO”), (b) shall use commercially reasonable
efforts to diligently complete, or cause the completion of, all requirements set
forth in any TCO, and any other applicable requirements of the Department of
Buildings of the City of New York, in order to diligently cause a New PCO to be
issued for the Property and (c) shall renew any TCO prior to its expiration and
promptly deliver the renewal TCO to Lender.

Section 4.2
    Borrower Negative Covenants. Borrower covenants and agrees with Lender that
throughout the Term:
4.2.4
    Due on Sale and Encumbrance; Change of Control; Transfers of Interests.
Except for Permitted Encumbrances, or to the extent permitted pursuant to
Article 8 hereof, neither Borrower nor any other Restricted Party shall, without
the prior written consent of Lender (a) sell, transfer, convey, mortgage, grant,
bargain, encumber, pledge, assign, alienate, lease (except to Tenants under
Leases that are not in violation of Section 4.1.10 hereof), grant any option
with respect to or grant any other interest in the Property or any part thereof
or interest therein (other than options to lease space pursuant to Leases that
are in compliance with Section 4.1.10), including any legal, beneficial,
economic or voting interest in Borrower or any other Restricted Party, whether
directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise or (b) permit or suffer any change in Control of such Restricted Party
to occur (each of (a) and (b), a “Transfer”). A Transfer within the meaning of
this Section 4.2.1 shall be deemed to include (i) an installment sales agreement
wherein Borrower agrees to sell the Property or any part thereof or interest
therein for a price to be paid in installments; (ii) an agreement by Borrower
for the leasing of all or a substantial part of the Property for any purpose
other than the actual occupancy by a space tenant thereunder or a sale,
assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any Leases or any Rents; (iii) if
Borrower or any other Restricted Party is a corporation, the voluntary or
involuntary sale, conveyance or transfer of such corporation’s stock (or the
stock of any corporation directly or indirectly Controlling such corporation by
operation of law or otherwise) or the creation or issuance of new stock such
that such corporation’s stock shall be vested in a party or parties who are not
now stockholders; (iv) if Borrower or any other Restricted Party is a limited or
general partnership, joint venture or limited liability company, the change,
removal, resignation or addition of a general partner, managing partner, limited
partner, joint venturer, member or non-member manager, the voluntary or
involuntary sale, conveyance or transfer of the partnership interest of any
general partner, managing partner or limited partner, the creation or issuance
of new partnership interests, the voluntary or involuntary sale, conveyance or
transfer of the interest of any


35



--------------------------------------------------------------------------------





joint venturer, member or non-member manager or the creation or issuance of new
membership interests or interests in any non-member manager; and (v) if Borrower
or any other Restricted Party is a trust or nominee trust, the voluntary or
involuntary sale, conveyance or transfer of the legal or beneficial interest in
such trust or nominee trust or the creation or issuance of new legal or
beneficial interests.
4.2.5
    Liens. Borrower shall not create, incur, assume or permit to exist any Lien
on any direct or indirect interest in Borrower or any portion of the Property
except for (a) Permitted Encumbrances, or (b) Transfers, in the case of this
clause (b), to the extent permitted pursuant to Article 8.
4.2.6
    Dissolution. Borrower shall not (a) engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to the ownership and operation of the
Property, (c) transfer, lease or sell, in one transaction or any combination of
transactions, all or substantially all of the property or assets of Borrower
except to the extent expressly permitted by the Loan Documents, or (d) cause,
permit or suffer Borrower to (i) dissolve, wind up or liquidate or take any
action, or omit to take any action, as a result of which Borrower would be
dissolved, wound up or liquidated in whole or in part or (ii) amend, modify,
waive or terminate the limited liability company agreement of Borrower, in any
manner prohibited by the covenants contained on Schedule III, in each case
without obtaining the prior written consent of Lender.
4.2.7
    Change in Use. Borrower shall not change the current use of the Property in
any material respect.
4.2.8
    Debt Cancellation. Borrower shall not cancel or otherwise forgive or release
any claim or debt (other than the termination of Leases in accordance herewith)
owed to Borrower by any Person, except for adequate consideration and in the
ordinary course of Borrower’s business.
4.2.9
    Intentionally Omitted.
4.2.10
    Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use (as opposed to a “legal non conforming use”) under any zoning ordinance or
any other applicable land use law, rule or regulation, without the prior written
consent of Lender (such consent not to be unreasonably withheld, conditioned or
delayed). The parties hereto hereby acknowledge that as of the Closing Date (and
solely based on the Zoning Report) the use of the Property is legal conforming
and the Improvements are legal non-conforming.


36



--------------------------------------------------------------------------------





4.2.11
    Intentionally Omitted.
4.2.12
    No Joint Assessment. Borrower shall not suffer, permit or initiate the joint
assessment of the Property (a) with any other real property constituting a tax
lot separate from the Property and (b) with any portion of the Property which
may be deemed to constitute personal property, or any other procedure whereby
the Lien of any taxes which may be levied against such personal property shall
be assessed or levied or charged to the Property.
4.2.13
    Principal Place of Business. Borrower shall not change its principal place
of business from the address set forth on the first page of this Agreement
without first giving Lender thirty (30) days prior written notice.
4.2.14
    Change of Name, Identity or Structure. Borrower shall not change Borrower’s
name, identity (including its trade name or names) or, if not an individual,
Borrower’s corporate, partnership or limited liability structure without
notifying Lender of such change in writing at least thirty (30) days prior to
the effective date of such change and, in the case of a change in Borrower’s
structure, without first obtaining the prior written consent of Lender. Prior to
or contemporaneously with the effective date of any such change, Borrower shall
take all action reasonably required by Lender, including, without limitation,
executing (if necessary) and delivering to Lender any financing statement or
financing statement change in order to establish or maintain the validity,
perfection and priority of the lien and security interest granted herein and in
the other Loan Documents. Borrower shall promptly notify Lender in writing of
any change in its organizational identification number. If Borrower does not now
have an organizational identification number and later obtains one, Borrower
shall promptly notify Lender in writing of such organizational identification
number. At the request of Lender, Borrower shall execute a certificate in form
reasonably satisfactory to Lender listing the trade names under which Borrower
intends to operate the Property, and representing and warranting that Borrower
does business under no other trade name with respect to the Property.
4.2.15
    Intentionally Omitted.
4.2.16
    ERISA.
(a)
    For purposes of this Section 4.2.13, Borrowers shall be entitled to assume
that no source of funds used to make the Loan constitutes “plan assets” within
the meaning of Section 3(42) of ERISA.
(b)
    Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Loan


37



--------------------------------------------------------------------------------





Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA or Section 4975 of the Code.
(c)
    Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the Term, as requested by Lender in its sole discretion,
that (i) Borrower is not and does not maintain an “employee benefit plan” as
defined in Section 3(32) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of Section 3(3) of ERISA; (ii) Borrower
is not subject to state statutes regulating investments and fiduciary
obligations with respect to governmental plans; and (iii) one or more of the
following circumstances is true:
(i)
    Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R §2510.3-101(b)(2);
(ii)
    Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R §2510.3-101(f)(2), as modified by Section 3(42) of ERISA; or
(iii)
    Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R §2510.3-101(c) or (e).
4.2.17
    Compliance with Restrictive Covenants, Etc. Borrower shall not modify,
amend, supplement, waive or release in any material respect any (i) easements,
(ii) covenants, restrictions or agreements of record relating to the
construction, operation or use of the Property, or (iii) other Permitted
Encumbrances, or suffer, consent to or permit the foregoing, without Lender’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed.
4.2.18
    Embargoed Person.
(a)
    At all times, throughout the Term, including after giving effect to any
Transfers, (i) none of the funds or other assets of Borrower or Guarantor shall
constitute property of, or shall be beneficially owned, directly or indirectly,
by any Person subject to trade restrictions under United States law, including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (PATRIOT Act) of 2001 and any Executive
Orders or regulations promulgated thereunder, each as may be amended from time
to time, with the result that the investment in Borrower or Guarantor, as
applicable (whether directly or indirectly), would be prohibited by law (each,
an “Embargoed Person”), or the Loan made by Lender would be in violation of law,
(ii) no Embargoed Person shall have any interest of any nature whatsoever in
Borrower or Guarantor, as applicable, with the result


38



--------------------------------------------------------------------------------





that the investment in Borrower or Guarantor, as applicable (whether directly or
indirectly), would be prohibited by law or the Loan would be in violation of
law, and (iii) none of the funds of Borrower or Guarantor, as applicable, shall
be derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), would be
prohibited by law or the Loan would be in violation of law. With respect to
Persons owning less than twenty percent (20%) direct and/or indirect interests
in Guarantor, Lender acknowledges that Borrower has relied and will rely
exclusively on its transfer agent and/or U.S. broker-dealer network to implement
the normal and customary investor screening practices mandated by all applicable
legal requirements and regulations in making the foregoing covenants.
Furthermore, Borrower makes no covenant under this Section 4.2.15(a) with
respect to indirect owners of Borrower and/or Guarantor whose indirect ownership
derives from a direct and/or indirect ownership in ARCNYC REIT so long as ARCNYC
REIT is listed on the New York Stock Exchange, NASDAQ Global Select Market or
another nationally recognized stock exchange.
(b)
    Neither Borrower nor, to Borrower’s knowledge, any owner of a direct or
indirect interest in Borrower (i) is listed on any Government Lists, (ii) is a
person who has been determined by competent authority to be subject to the
prohibitions contained in Presidential Executive Order No. 13224 (Sept. 23,
2001) or any other similar prohibitions contained in the rules and regulations
of the Office of Foreign Assets Control (“OFAC”) or in any enabling legislation
or other Presidential Executive Orders in respect thereof, (iii) has been
previously indicted for or convicted of any felony involving a crime or crimes
of moral turpitude or for any Patriot Act Offense, or (iv) is currently under
investigation by any Governmental Authority for alleged criminal activity. For
purposes hereof, the term “Patriot Act Offense” means any violation of the
criminal laws of the United States of America or of any of the several states,
or that would be a criminal violation if committed within the jurisdiction of
the United States of America or any of the several states, relating to terrorism
or the laundering of monetary instruments, including any offense under (A) the
criminal laws against terrorism; (B) the criminal laws against money laundering,
(C) the Bank Secrecy Act, as amended, (D) the Money Laundering Control Act of
1986, as amended, or (E) the Patriot Act. “Patriot Act Offense” also includes
the crimes of conspiracy to commit, or aiding and abetting another to commit, a
Patriot Act Offense. For purposes hereof, the term “Government Lists” means
(1) the Specially Designated Nationals and Blocked Persons Lists maintained by
OFAC, (2) any other list of terrorists, terrorist organizations or narcotics
traffickers maintained pursuant to any of the Rules and Regulations of OFAC that
Lender notified Borrower in writing is now included in “Government Lists”, or
(3) any similar lists maintained by the United States Department of State, the
United States Department of Commerce or any other Government Authority or
pursuant to any Executive Order of the President of the United States of America
that Lender notified Borrower in writing is now included in “Government Lists”.
With respect to Persons owning less than twenty percent (20%) direct and/or
indirect interests in Guarantor, Lender acknowledges that Borrower has relied
and will rely exclusively on its transfer agent and/or U.S. broker-dealer
network to implement the normal and customary investor screening practices
mandated by all applicable legal requirements and regulations in making the
foregoing covenants. Furthermore, Borrower makes no covenant under this Section
4.2.15(b) with respect to indirect owners of Borrower and/or Guarantor whose
indirect ownership derives from a direct and/or indirect ownership in ARCNYC


39



--------------------------------------------------------------------------------





REIT so long as ARCNYC REIT is listed on the New York Stock Exchange, NASDAQ
Global Select Market or another nationally recognized stock exchange.
4.2.19
    Collective Bargaining Agreement. Borrower shall not, to the extent Borrower
has any direct obligations or rights under the Collective Bargaining Agreement,
(i) terminate, supplement, amend or modify the Collective Bargaining Agreement,
except to the extent required by applicable Legal Requirements, or consent to
the termination, amendment or modification of the Collective Bargaining
Agreement or (ii) enter into any collective bargaining agreement with respect to
the Property, in each case, without Lender’s prior written consent.
4.2.20
    Matters Concerning Leases. Borrower shall not enter any new Lease that would
violate any exclusive use or other restrictions contained in any existing
Leases, or amend or modify any existing Lease to permit any use or occupancy
that would violate any exclusive use or other restrictions contained in any
existing Lease.

ARTICLE 5:
     INSURANCE, CASUALTY AND CONDEMNATION

Section 5.1
    Insurance.
5.1.21
    Insurance Policies.
(a)
    Unless otherwise agreed to by Lender in its sole and absolute discretion,
Borrower, at its sole cost and expense, shall obtain (or cause to be obtained)
and maintain during the entire Term, or cause to be maintained, insurance
policies for Borrower and the Property providing at least the following
coverages:
(i)
    property insurance against loss or damage by fire, wind (including named
storms), lightning and such other perils as are included in a standard “all
risk” or “special form” policy, including riot and civil commotion, vandalism,
terrorist acts (as defined by the then current TRIPA, provided that TRIPA
continues to cover foreign and domestic terrorist acts), malicious mischief,
burglary and theft, in each case (A) in an amount equal to one hundred percent
(100%) of the “Full Replacement Cost” of the Property, which for purposes of
this Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings) waiving
depreciation. The Full Replacement Cost must be adjusted annually to reflect
increased value due to inflation. If this is not provided, Inflation Guard
Coverage shall be required; (B) written on a no co-insurance form or containing
an agreed amount endorsement with respect to the Improvements and, if
applicable, personal property at the Property waiving all co-insurance
provisions; (C) providing for no deductible in excess of $25,000.00 (except for
deductibles


40



--------------------------------------------------------------------------------





for windstorm and earthquake coverage, which deductibles may be up to five
percent (5%) of the total insurable value of the Property set forth in the
Policy); and (D) containing “Ordinance or Law Coverage” if any of the
Improvements or the use of the Property shall at any time constitute legal
non-conforming structures or uses, including coverage for Loss to the Undamaged
Portion, Demolition Costs and Increased Cost of Construction, all in amounts
acceptable to Lender. In addition, Borrower shall obtain: (y) if any portion of
the Improvements is currently or at any time in the future located in a
federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the maximum amount of such insurance available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended, plus
such greater amount as Lender shall require; and (z) earthquake insurance in
amounts and in form and substance satisfactory to Lender in the event the
Property is located in an area with a high degree of seismic activity and the
estimated PML exceeds 20%, provided that the insurance pursuant to
clauses (y) and (z) hereof shall be on terms consistent with the comprehensive
all risk insurance policy required under this subsection (i);
(ii)
    commercial general liability insurance, including a broad form comprehensive
general liability endorsement and coverages against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form and
containing minimum limits per occurrence of One Million and No/100 Dollars
($1,000,000.00), with a combined limit per policy year, excluding umbrella
coverage, of not less than Two Million and No/100 Dollars ($2,000,000.00)
applying “per location” if the policy covers more than one location; (B) to
continue at not less than the aforesaid limit until required to be changed by
Lender by reason of changed economic conditions making such protection
inadequate; and (C) to cover at least the following hazards: (1) premises and
operations; (2) products and completed operations on an “if any” basis;
(3) independent contractors; (4) contractual liability for all insured
contracts; and (5) contractual liability covering the indemnities contained in
Article 8 of the Mortgage to the extent the same is available;
(iii)
    rental loss and/or business income interruption insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above, subsections (iv) (if
applicable), subsection (vi), subsection (ix) and Section 5.1.1(h) below;
(C) containing an extended period of indemnity endorsement which provides the
continued loss of income shall be insured until such income either returns to
the same level it was at prior to the loss, or the expiration of twelve (12)
months from the date that the Property is repaired or replaced and operations
are resumed, whichever first occurs, and notwithstanding that the policy may
expire prior to the end of such period; and (D) in an amount equal to one
hundred percent (100%) of the projected Gross Revenue from the Property for a
period of eighteen (18) months from the date of the Casualty. The amount of such
business income insurance shall be determined prior to the date hereof and at
least once each year thereafter based on Borrower’s reasonable estimate of the
Gross Revenue


41



--------------------------------------------------------------------------------





from the Property for the succeeding eighteen (18) month period. Subject to
Section 5.2.3(b), all proceeds payable to Lender pursuant to this subsection
shall be held by Lender and shall be applied to the Obligations secured by the
Loan Documents from time to time due and payable hereunder and under the Note;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its Obligations to pay the Debt on the respective dates of payment
provided for in the Loan Documents except to the extent such amounts are
actually paid out of the proceeds of such business income insurance;
(iv)
    at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the property and
liability insurance coverage forms do not otherwise apply, coverage all in form
and substance and with limits, terms and conditions acceptable to Lender
including (A) commercial general liability and umbrella insurance covering
claims related to the construction, repairs or alterations being made which are
not covered by or under the terms or provisions of the commercial general
liability and umbrella liability insurance policies required in this
Section 5.1.1(a); and (B) the insurance provided for in subsection (i) above
written in a so-called builder’s risk completed value form, including coverage
for one hundred percent (100%) of the total insurable costs of construction
(1) on a non-reporting basis, (2) against all risks insured against pursuant to
subsections (i), (iii), (vi), (x) and Section 5.1.1(h), (3) including permission
to occupy the Property, and (4) with an agreed amount endorsement waiving
co-insurance provisions;
(v)
    workers’ compensation, subject to the statutory limits of the State in which
the Property is located, and employer’s liability insurance with limits which
are required from time to time by Lender in respect of any work or operations on
or about the Property, or in connection with the Property or its operation (if
applicable);
(vi)
    boiler and machinery/equipment breakdown insurance in amounts as shall be
reasonably required by Lender on terms consistent with the commercial property
insurance Policy required under subsection (i) above (if applicable);
(vii)
    umbrella liability insurance in addition to primary coverage in an amount
not less than One Hundred Million and No/100 Dollars ($100,000,000.00) per
occurrence on terms consistent with the commercial general liability insurance
policy required under subsection (ii) and, if applicable, the Policies required
in subsection (v) above and (viii) below;
(viii)
    commercial auto liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, with limits which are reasonably required from time
to time by Lender (if applicable); and


42



--------------------------------------------------------------------------------





(ix)
    upon sixty (60) days’ notice, such other insurance and in such amounts as
Lender from time to time may reasonably request against such other insurable
hazards which at the time are commonly insured against for properties similar to
the Property located in or around the region in which the Property is located.
(b)
    All insurance provided for in Section 5.1.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”) and shall be subject to the reasonable approval of Lender as to form
and substance including deductibles, loss payees and insureds. Not less than ten
(10) days prior to the expiration dates of the Policies theretofore furnished to
Lender, certificates of insurance evidencing the Policies (and, upon the written
request of Lender, certification letters from Borrower and Borrower’s insurance
broker attesting to the accuracy of the certificates of insurance regarding the
amounts of insurance, perils insured and applicable deductibles) accompanied by
evidence satisfactory to Lender of payment of the premiums then due thereunder
(the “Insurance Premiums”), shall be delivered by Borrower to Lender.
(c)
    Any blanket insurance Policy shall be subject to Lender’s approval, which
shall not be unreasonably withheld, and shall provide the same protection as
would a separate Policy insuring only the Property in compliance with the
provisions of Section 5.1.1(a). Lender shall have determined based on a review
of the schedule of locations and values that the amount of such coverage is
sufficient in light of the other risks and properties insured under the blanket
policy. To the extent the Policy covers more than one location within a one
thousand foot radius of the Property (the “Radius”), the limits of such Policy
must be sufficient to maintain coverage as set forth in this Section 5.1.1(c)
for the Property and any and all other locations combined within the Radius that
are covered by such blanket policy calculated on a total insured value basis.
(d)
    All Policies of insurance provided for or contemplated by Section 5.1.1(a)
shall name Borrower as a named insured and, in the case of liability coverages
(except for the Policies referenced in Sections 5.1.1(a)(v) and (viii)) shall
name Lender and its successors and/or assigns as the additional insured, as its
interests may appear, and in the case of property insurance coverages, including
but not limited to boiler and machinery, terrorism, flood and earthquake
insurance, shall contain a standard non-contributing mortgagee/lender’s loss
payable clause in favor of Lender providing that the loss thereunder shall be
payable to Lender. Additionally, if Borrower obtains property insurance coverage
in addition to or in excess of that required by Section 5.1.1(a)(i), then such
insurance policies shall also contain a standard non-contributing
mortgagee/lender’s loss payable clause in favor of Lender providing that the
loss thereunder shall be payable to Lender.
(e)
    All property insurance Policies provided for in Section 5.1.1(a) shall:
(i)
    provide that no act or negligence of Borrower or any other insured under the
Policy, or failure to comply with the provisions of any Policy, which might
otherwise result in a


43



--------------------------------------------------------------------------------





forfeiture of the insurance or any part thereof, or foreclosure or similar
action, shall in any way affect the validity or enforceability of the insurance
insofar as Lender is concerned;
(ii)
    provide that the Policy shall not be canceled without at least thirty (30)
days’ written notice to Lender, except ten (10) days’ notice for non-payment of
Insurance Premiums and, if obtainable by Borrower using commercially reasonable
efforts, shall not be materially changed (other than to increase the coverage
provided thereby) without such a thirty (30) day notice; and
(iii)
    not contain any provision that would make Lender liable for any Insurance
Premiums thereon or subject to any assessments thereunder, except that Lender is
permitted to make payments to effect the continuation of such Policy upon notice
of cancellation due to non-payment of Insurance Premiums pursuant to the
mortgagee clause required herein.
(f)
    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, or Borrower shall fail
to deliver certificates of insurance and, if requested by Lender, other
documentation evidencing the Policies, evidence of payment and any other
information required by Section 5.1.1(b), no less than ten (10) days prior to
the expiration date of any Policies, Lender shall have the right, without notice
to Borrower, to take such action as Lender deems necessary to protect its
interest in the Property, including the obtaining of such insurance coverage as
Lender in its sole discretion deems appropriate and all Insurance Premiums
incurred by Lender in connection with such action or in obtaining such insurance
and keeping it in effect shall be paid by Borrower to Lender upon demand and
until paid shall be secured by the Mortgage and shall bear interest at the
Default Rate. Borrower shall promptly forward to Lender a copy of each written
notice received by Borrower of any modification, reduction or cancellation of
any of the Policies or of any of the coverages afforded under any of the
Policies.
(g)
    In the event of foreclosure of the Mortgage or other transfer of title to
the Property in extinguishment in whole or in part of the Obligations, all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.
(h)
    If any of the all risk/special form property, rental loss and/or business
interruption, commercial general liability or umbrella Policies include any
exclusions for loss, cost, damage or liability caused by “terrorism” or
“terrorist acts”, Borrower shall obtain and maintain terrorism coverage to cover
such exclusion(s) from a carrier which otherwise satisfies the rating criteria
specified in Section 5.1.2 (a “Qualified Carrier”) or, in the event that such
terrorism coverage is not available from a Qualified Carrier, Borrower shall
obtain such terrorism coverage from the highest rated insurance company
providing such terrorism coverage; provided, however, if the Terrorism Risk
Insurance Act of 2002, as amended by the Terrorism Risk Insurance Program


44



--------------------------------------------------------------------------------





Reauthorization Act of 2015 (as the same may be further modified, amended, or
extended), or a similar or subsequent statute is not in effect, then, Borrower
shall be required to carry terrorism insurance throughout the Term as required
by the this sentence, but in such event Borrower shall not be required to spend
on terrorism insurance coverage more than two (2) times the amount of the
Insurance Premiums that are payable at such time in respect of the property and
rental loss and/or business income insurance required hereunder (without giving
effect to the cost of terrorism components of such property and rental loss
and/or business income insurance), and if the cost of terrorism insurance
exceeds such amount, Borrower shall purchase the maximum amount of terrorism
insurance available with funds equal to such amount.
5.1.22
    Insurance Company. All Policies required pursuant to Section 5.1.1(a)
(a) shall be issued by companies authorized to do business in the State with a
financial strength and claims paying ability rating of “A” or better by S&P;
(b) shall, with respect to the property, rental loss and/or business
interruption, commercial general liability and umbrella Policies, contain a
waiver of subrogation against Lender; (c) shall contain such provisions as
Lender deems reasonably necessary or desirable to protect its interest including
endorsements providing that neither Borrower, Lender nor any other party shall
be a co-insurer under said Policies; and (d) shall be satisfactory in form and
substance to Lender and shall be approved by Lender (which such approval shall
not unreasonable withheld, conditioned or delayed) as to amounts, form, risk
coverage, deductibles, loss payees and insureds. Evidence of coverage shall be
delivered to Lender, at 345 Park Avenue, 8th Floor, New York, New York 10154,
Attention: Kelly Porcella, with respect to all renewal Policies and within
thirty (30) days after the effective date thereof with respect to all renewal
Policies; provided, however, if copies of the current Policies are not available
on the date of request, Borrower shall deliver to Lender documentation
acceptable to Lender evidencing such Policies within five (5) days of receipt of
a request thereof and shall deliver to Lender complete copies of such Policies
within ten (10) days after such Policies are available. Borrower shall pay the
Insurance Premiums annually in advance as the same become due and payable and
shall furnish to Lender evidence of the renewal of each of the Policies with
receipts for the payment of the Insurance Premiums or other evidence of such
payment reasonably satisfactory to Lender (provided, however, that Borrower
shall not be required to pay such Insurance Premiums nor furnish such evidence
of payment to Lender in the event that the amounts required to pay such
Insurance Premiums have been deposited into the Insurance Account pursuant to
Section 6.4 hereof). In addition to the insurance coverages described in
Section 5.1.1(a) above, Borrower shall obtain such other insurance as may from
time to time be reasonably required by Lender in order to protect its interests.
Within thirty (30) days after request by Lender, Borrower shall obtain such
increases in the amounts of coverage required hereunder as may be reasonably
requested by Lender, taking into consideration changes in the value of money
over time, changes in liability laws, changes in prudent customs and practices,
and the like.

Section 5.2
    Casualty and Condemnation.
5.2.1
    Casualty. If the Property shall sustain a Casualty, Borrower shall give
prompt notice of such


45



--------------------------------------------------------------------------------





Casualty to Lender and shall promptly commence and diligently prosecute to
completion the repair and restoration of the Property as nearly as possible to
the condition the Property was in immediately prior to such Casualty (a
“Restoration”) and otherwise in accordance with Section 5.3, regardless of
whether Insurance Proceeds are available or made available, it being understood,
however, that Borrower shall not be obligated to restore the Property to the
precise condition of the Property prior to such Casualty provided the Property
is restored, to the extent practicable, to be of at least equal value and of
substantially the same character as prior to the Casualty. Borrower shall pay
all costs of such Restoration whether or not such costs are covered by
insurance. Lender may, but shall not be obligated to, submit proof of loss if
not submitted promptly by Borrower. In the event of a Casualty where the loss
does not exceed the Restoration Threshold, Borrower may settle and adjust such
claim; provided that (a) no Event of Default has occurred and is continuing, and
(b) such adjustment is carried out in a commercially reasonable and timely
manner. In the event of a Casualty where the loss exceeds the Restoration
Threshold or if an Event of Default then exists, Borrower may settle and adjust
such claim only with the prior written consent of Lender (which consent shall
not be unreasonably withheld or delayed) and Lender shall have the opportunity
to participate, at Borrower’s cost, in any such adjustments; provided, however,
if Borrower fails to settle and adjust such claim within sixty (60) days after
the Casualty, Lender shall have the right to settle and adjust such claim at
Borrower’s cost and without Borrower’s consent (provided that if Borrower has
commenced the settlement and adjustment of such claim within the sixty (60) day
period after the Casualty and thereafter diligently pursued the same, Lender
shall not exercise such right to settle and adjust the claim until one hundred
eighty (180) days after the Casualty so long as during the entirety of such
period no Event of Default shall have occurred and be continuing and Borrower
shall continue to diligently pursue the settlement and adjustment of such
claim). Notwithstanding any Casualty, Borrower shall continue to pay the Debt at
the time and in the manner provided for its payment in the Note and in this
Agreement.
5.2.2
    Condemnation. Borrower shall give Lender prompt notice of any actual or
threatened Condemnation by any Governmental Authority of all or any part of the
Property and shall deliver to Lender a copy of any and all papers served in
connection with such proceedings. Provided no Event of Default has occurred and
is continuing, in the event of a Condemnation where the amount of the taking
does not exceed the Restoration Threshold, Borrower may settle and compromise
such Condemnation; provided that the same is effected in a commercially
reasonable and timely manner. In the event a Condemnation where the amount of
the taking exceeds the Restoration Threshold or if an Event of Default then
exists, Borrower may settle and compromise the Condemnation only with the prior
written consent of Lender (which consent shall not be unreasonably withheld or
delayed) and Lender shall have the opportunity to participate, at Borrower’s
cost, in any litigation and settlement discussions in respect thereof and
Borrower shall from time to time deliver to Lender all instruments requested by
Lender to permit such participation. Borrower shall, at its expense, diligently
prosecute any such proceedings, and shall consult with Lender, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings. Notwithstanding any Condemnation, Borrower shall continue to pay
the Debt at the time and in the manner provided for its payment in the Note and
in this Agreement. Lender shall not be limited to the interest paid on the Award
by any Governmental Authority but shall be entitled to receive out of the Award
interest at the rate or rates provided herein or in the Note. If the Property or
any portion thereof is


46



--------------------------------------------------------------------------------





taken by any Governmental Authority, Borrower shall promptly commence and
diligently prosecute the Restoration of the Property, regardless of whether an
Award is available or made available, and otherwise comply with the provisions
of Section 5.3. If the Property is sold, through foreclosure or otherwise, prior
to the receipt by Lender of the Award, Lender shall have the right, whether or
not a deficiency judgment on the Note shall have been sought, recovered or
denied, to receive the Award, or a portion thereof sufficient to pay the Debt.
5.2.3
    Casualty Proceeds.
(a)
    Subject to Section 5.2.3(b), payments received on account of the business
interruption insurance specified in Subsection 5.1.1(a)(iii) above shall be
deposited directly into the Casualty and Condemnation Account. Notwithstanding
the last sentence of Section 5.1.1(a)(iii) above, and provided that no Event of
Default shall have occurred and be continuing, proceeds received by Lender on
account of business or rental interruption or other loss of income insurance
specified in Section 5.1.1(a)(iii) above shall be deposited by Lender into the
Cash Management Account (in installments relating to the relevant period) to the
extent such proceeds (or a portion thereof) reflect a replacement for lost Rents
for the relevant period, as determined by Lender in good faith, and such
proceeds shall be applied by Lender in accordance with Section 6.11 hereof. All
other such proceeds not reflecting a replacement for lost Rents shall be held by
Lender and disbursed in accordance with Section 5.3 hereof.
(b)
    Notwithstanding anything to the contrary contained herein, if in connection
with a Casualty any insurance carrier makes a payment under a property insurance
Policy that Borrower proposes be treated as business or rental interruption
insurance, then, notwithstanding any designation (or lack of designation) by the
insurance carrier as to the purpose of such payment, as between Lender and
Borrower, such payment shall not be treated as business or rental interruption
Insurance Proceeds unless Borrower has demonstrated to Lender’s satisfaction
that the remaining Net Proceeds that will be received from the property
insurance carriers are sufficient to pay one hundred percent (100%) of the cost
of fully restoring the Improvements or, if such Net Proceeds are to be applied
repay the Loan in accordance with the terms hereof, that such remaining Net
Proceeds will be sufficient to pay off the Debt in full.

Section 5.3
    Delivery of Net Proceeds.
5.3.1
    Minor Casualty or Condemnation. If a Casualty or Condemnation has occurred
to the Property and the costs of completing the Restoration shall be less than
the Restoration Threshold, and provided no Event of Default shall have occurred
and be continuing, and that the condition in Section 2.7 hereof has been
satisfied, the Net Proceeds will be disbursed by Lender to Borrower. Promptly
after receipt of the Net Proceeds, Borrower shall commence and satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement. If any Net Proceeds are received by Borrower and may be retained by
Borrower pursuant to the terms hereof,


47



--------------------------------------------------------------------------------





such Net Proceeds shall, until completion of the Restoration, be held for the
benefit of Lender and shall be segregated from other funds of Borrower to be
used to pay for the cost of Restoration in accordance with the terms hereof.
5.3.2
    Major Casualty or Condemnation.
(c)
    If a Casualty or Condemnation has occurred to the Property and the costs of
completing the Restoration is equal to or greater than the Restoration
Threshold, Lender shall make the Net Proceeds available to Borrower for the
Restoration, provided that each of the following conditions precedent are
satisfied:
(i)
    no Event of Default shall have occurred and be continuing;
(ii)
    (A) in the event the Net Proceeds consists of Insurance Proceeds received in
connection with a Casualty, then (1) less than twenty-five percent (25%) of the
total floor area of the Improvements at the Property has been damaged, destroyed
or rendered unusable as a result of such Casualty and (2) Legal Requirements
permit the restoration of the damaged, destroyed or unusable Improvements at the
Property to substantially the same configuration and occupancy that existed
immediately preceding such Casualty or (B) in the event the Net Proceeds are an
Award received in connection with a Condemnation, then less than ten percent
(10%) of the land constituting the Property is taken, and such land is located
along the perimeter or periphery of the Property;
(iii)
    [intentionally omitted];
(iv)
    the Ground Lease and the Management Agreement shall remain in full force and
effect during and after completion of the Restoration, notwithstanding the
occurrence of such Casualty or Condemnation;
(v)
    intentionally omitted;
(vi)
    Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than ninety (90) days after such Casualty or
Condemnation, whichever the case may be, occurs (or such later date if Borrower
is continuously, diligently and in good faith pursuing such commencement (but in
no event no later than one-hundred eighty (180) days after such Casualty or
Condemnation, as applicable)) and shall diligently pursue the same to
satisfactory completion;


48



--------------------------------------------------------------------------------





(vii)
    Lender shall be reasonably satisfied that any operating deficits and all
payments of principal and interest due and payable under the Note during the
period of Restoration will be paid during the period required for Restoration
from (A) the Net Proceeds, or (B) other funds of Borrower;
(viii)
    Lender shall be reasonably satisfied that the Restoration will be completed
on or before the earliest to occur of (A) the date six (6) months prior to the
Stated Maturity Date, (B) the earliest date required for such completion under
the terms of any Lease, (C) such time as may be required under applicable Legal
Requirements in order to repair and restore the Property to substantially the
condition it was in immediately prior to such Casualty or Condemnation, or as
otherwise reasonably approved by Lender, as applicable, or (D) the expiration of
the insurance coverage referred to in Section 5.1.1(a)(iii), without giving
effect to any extended period of indemnity endorsement in respect of such
coverage;
(ix)
    the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable Legal Requirements;
(x)
    the Restoration shall be done and completed by Borrower in a commercially
reasonable and diligent fashion and in compliance with all applicable Legal
Requirements;
(xi)
    such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Property or the related Improvements;
(xii)
    Borrower shall deliver to Lender a signed, detailed budget approved in
writing by Borrower’s architect or engineer stating the entire cost of
completing the Restoration, which budget shall be acceptable to Lender in its
reasonable discretion;
(xiii)
    the Net Proceeds, together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of the Restoration;
(xiv)
    the Debt Service Coverage Ratio, after giving effect to the Restoration,
shall not be less than 1.50 to 1.00;
(xv)
     the Loan to Value Ratio, after giving effect to the Restoration, shall not
be greater than sixty percent (60)%; and


49



--------------------------------------------------------------------------------





(xvi)
    the condition set forth in Section 2.7 hereof shall have been satisfied.
(d)
    The Net Proceeds shall be paid directly to Lender for deposit into the
Casualty and Condemnation Account and, until disbursed in accordance with the
provisions of this Section 5.3.2, shall constitute additional security for the
Obligations. The Net Proceeds shall be disbursed by Lender from the Casualty and
Condemnation Account to, or as directed by, Borrower from time to time during
the course of the Restoration, upon receipt of evidence satisfactory to Lender
that (i) all requirements set forth in Section 5.3.2(a) have been satisfied,
(ii) all materials installed and work and labor performed (except to the extent
that they are to be paid for out of the requested disbursement) in connection
with the Restoration have been paid for in full, and (iii) there exist no
notices of pendency, stop orders, mechanics’ or materialman’s liens or notices
of intention to file same, or any other liens or encumbrances of any nature
whatsoever on the Property arising out of the Restoration which have not either
been fully bonded to the satisfaction of Lender and discharged of record or in
the alternative fully insured to the satisfaction of Lender by the title company
issuing the Title Insurance Policy.
(e)
    All plans and specifications required in connection with the Restoration
shall be subject to the prior written approval of Lender (not to be unreasonably
withheld, conditioned or delayed) and an independent architect selected by
Lender (the “Casualty Consultant”). The plans and specifications shall require
that the Restoration be completed in a first-class workmanlike manner at least
equivalent to the quality and character of the original work in the Improvements
(provided, however, that in the case of a partial Condemnation, the Restoration
shall be done to the extent reasonably practicable after taking into account the
consequences of such partial Condemnation), so that upon completion thereof, the
Property shall be at least equal in value and general utility to the Property
prior to the Casualty or Condemnation, as applicable; it being understood,
however, that Borrower shall not be obligated to restore the Property to the
precise condition of the Property prior to such Casualty or Condemnation, as
applicable, provided the Property is restored, to the extent practicable, to be
of at least equal value and of substantially the same character as prior to the
Casualty or Condemnation, as applicable. Borrower shall restore all Improvements
such that when they are substantially restored and/or repaired, such
Improvements and their contemplated use fully comply with all applicable
material Legal Requirements. The identity of the contractors, subcontractors and
materialmen engaged in the Restoration, as well as the contracts under which
they have been engaged, shall be subject to the approval of Lender (not to be
unreasonably withheld, conditioned or delayed) and the Casualty Consultant. All
reasonable, out-of-pocket costs and expenses incurred by Lender in connection
with recovering, holding and advancing the Net Proceeds for the Restoration,
including reasonable attorneys’ fees and disbursements and the Casualty
Consultant’s fees and disbursements, shall be paid by Borrower.
(f)
    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term


50



--------------------------------------------------------------------------------





“Casualty Retainage” shall mean, as to each contractor, subcontractor or
materialman engaged in the Restoration, an amount equal to ten percent (10%) of
the costs actually incurred for work in place as part of the Restoration, as
certified by the Casualty Consultant, until the Restoration has been completed.
The Casualty Retainage shall in no event, and notwithstanding anything to the
contrary set forth above in this Section 5.3.2(d), be less than the amount
actually held back by Borrower from contractors, subcontractors and materialmen
engaged in the Restoration. The Casualty Retainage shall not be released until
the Casualty Consultant certifies to Lender that the Restoration has been
completed in accordance with the provisions of this Article 5 and that all
approvals necessary for the re-occupancy and use of the Property have been
obtained from all appropriate Governmental Authorities, and Lender receives
evidence reasonably satisfactory to Lender that the costs of the Restoration
have been paid in full or will be paid in full out of the Casualty Retainage;
provided, however, that Lender shall release the portion of the Casualty
Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which (i) the
Casualty Consultant certifies to Lender that such contractor, subcontractor or
materialman has satisfactorily completed all work and has supplied all materials
in accordance with the provisions of such contractor’s, subcontractor’s or
materialman’s contract, (ii) the contractor, subcontractor or materialman
delivers the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company issuing the Title Insurance Policy, and
(iii) Lender receives an endorsement to the Title Insurance Policy insuring the
continued priority of the Lien of the Mortgage and evidence of payment of any
premium payable for such endorsement. If required by Lender, the release of any
such portion of the Casualty Retainage shall be approved by the surety company,
if any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.
(g)
    Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.
(h)
    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
reasonably estimated by the Casualty Consultant to be incurred in connection
with the completion of the Restoration, Borrower shall deposit the deficiency
(the “Net Proceeds Deficiency”) with Lender (for deposit into the Casualty and
Condemnation Account) before any further disbursement of the Net Proceeds shall
be made. The Net Proceeds Deficiency deposited with Lender shall be deposited by
Lender into the Casualty and Condemnation Account and shall be disbursed for
costs actually incurred in connection with the Restoration on the same
conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Section 5.3.2 shall constitute additional security
for the Obligations.
(i)
    Provided no Event of Default shall have occurred and be continuing, the
excess, if any, of the Net Proceeds and the remaining balance, if any, of the
Net Proceeds Deficiency deposited with Lender after the Casualty Consultant
certifies to Lender that the Restoration has been completed


51



--------------------------------------------------------------------------------





in accordance with the provisions of this Section 5.3.2, and the receipt by
Lender of evidence reasonably satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be deposited into
the Cash Management Account to be applied in accordance with Section 6.11.1;
provided, however, the amount of such excess so deposited in the case of a
Condemnation shall not exceed the amount of Net Proceeds Deficiency deposited by
Borrower with the balance being applied to the Debt in the manner provided for
in subsection 5.3.2(h).
(j)
    All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower (or deposited in the Cash Management Account)
as excess Net Proceeds pursuant to Section 5.3.2(g) may be retained and applied
by Lender toward the payment of the Debt, whether or not then due and payable,
in such order, priority and proportions as Lender in its sole discretion shall
deem proper; provided, however, that if an Event of Default is not continuing,
then no Yield Maintenance Premium or other prepayment premium or penalty shall
be payable with respect to the application of Net Proceeds in accordance with
this Section 5.3.2(h).

ARTICLE 6:
     CASH MANAGEMENT AND RESERVE FUNDS

Section 6.1
    Cash Management Arrangements. Borrower shall cause all Rents and other Gross
Revenue (other than payments received on account of the business interruption
insurance specified in Subsection 5.1.1(a)(iii), which shall be governed by
Section 5.2.3) to be transmitted by Tenants of the Property directly into a
trust account (the “Clearing Account”) established and maintained by Borrower at
a local bank selected by Borrower and reasonably approved by Lender (the
“Clearing Bank”) as more fully described in and pursuant to the Clearing Account
Agreement. Without in any way limiting the foregoing, from and after the date
hereof, Borrower shall notify and advise each Tenant under each Lease (whether
such Lease is presently effective or executed after the date hereof) to send
directly to the Clearing Account all payments of Rent pursuant to an instruction
letter in the form of Exhibit B attached hereto (a “Tenant Direction Letter”).
On the Closing Date, Borrower shall deliver or cause to be delivered a Tenant
Direction Letter to each Tenant under each presently effective Lease.
Funds deposited into the Clearing Account shall be swept by the Clearing Bank on
a daily basis into an Eligible Account at the Cash Management Bank controlled by
Lender (the “Cash Management Account”) and applied and disbursed in accordance
with this Agreement and the Cash Management Agreement. Funds in the Cash
Management Account may be invested in Permitted Investments, as more
particularly set forth in the Cash Management Agreement. As an alternative to
establishing each Account required pursuant to the terms of this Agreement as a
separate Eligible Account, Lender may also establish or cause to be established
subaccounts of the Cash Management Account or the other Accounts described
herein which shall at all times be Eligible Accounts (and may be ledger or book
entry accounts and not actual accounts) whereupon all provisions of this
Agreement referring to (i) any Account shall be deemed to apply instead to the
corresponding subaccount and (ii) to the Accounts generally shall be deemed to
apply instead to the Cash Management Account or any other Account described
herein. The Clearing Account,


52



--------------------------------------------------------------------------------





the Cash Management Account and all other Accounts shall be under the sole
control and dominion of Lender, and Borrower shall have no right of withdrawal
therefrom. Borrower shall pay for all expenses of opening and maintaining all of
the above accounts. In the event of a resignation by Clearing Bank, Borrower
shall, promptly after receipt of notice of such resignation, designate a
successor to Clearing Bank, which successor shall be subject to the reasonable
approval of Lender, and shall cause the execution of a replacement Clearing
Account Agreement in form and substance satisfactory to Lender and deliver
Tenant Direction Letters to all Tenants in accordance with the terms and
provisions of this Section 6.1.

Section 6.2
    Required Repairs Funds.
6.2.3
    Deposit of Required Repairs Funds. Borrower shall perform the repairs and
other work at the Property as set forth on Schedule V attached hereto (such
repairs and other work hereinafter referred to as “Required Repairs”) and shall
complete each of the Required Repairs on or before the respective deadline for
each repair as set forth on Schedule V. On the Closing Date, Borrower shall
deposit or cause to be deposited with or on behalf of Lender the amount, if any,
set forth on such Schedule V to perform the Required Repairs (the “Required
Repairs Funds”), which Required Repairs Funds shall be transferred by or at the
direction of Lender into an Account established to hold such funds (the
“Required Repairs Account”). Lender’s decision of whether or not to collect
Required Repairs Funds in connection with any particular Required Repairs shall
not reduce Borrower’s obligation to complete such Required Repair.
6.2.4
    Release of Required Repairs Funds.
(a)
    Lender shall, or shall direct Servicer to, disburse the Required Repairs
Funds to Borrower out of the Required Repairs Account upon satisfaction by
Borrower of each of the Reserve Disbursement Conditions with respect to each
such disbursement. Lender shall not be required to disburse Required Repairs
Funds more frequently than once each calendar month, and each disbursement of
Required Repairs Funds must be in an amount not less than the Minimum
Disbursement Amount (or a lesser amount if the total amount of Required Repairs
Funds is less than the Minimum Disbursement Amount, in which case only one
disbursement of the amount remaining in the account shall be made). Upon
Borrower’s completion of all Required Repairs in accordance with this
Section 6.2, Lender shall, or shall direct Servicer to, deposit any remaining
Required Repairs Funds held in the Required Repairs Account into the Cash
Management Account to be applied in accordance with Section 6.11.1. Any Required
Repairs Funds remaining in the Required Repairs Account after the Obligations
have been paid in full shall be returned to Borrower.
(b)
    Nothing in this Section 6.2.2 shall (i) make Lender responsible for
performing or completing any Required Repairs; (ii) require Lender to expend
funds in addition to the Required Repairs Funds to complete any Required
Repairs; (iii) obligate Lender to proceed with any Required Repairs; or
(iv) obligate Lender to demand from Borrower additional sums to complete any
Required Repairs.


53



--------------------------------------------------------------------------------





(c)
    Borrower shall permit Lender and Lender’s agents and representatives
(including Lender’s engineer, architect or inspector) or third parties to enter
onto the Property during normal business hours (subject to the rights of Tenants
under their Leases) to inspect the progress of any Required Repairs and all
materials being used in connection therewith and to examine all plans and shop
drawings relating to such Required Repairs. Borrower shall cause all contractors
and subcontractors to cooperate with Lender or Lender’s representatives or such
other Persons described above in connection with inspections described in this
Section 6.2.2(c)).
(d)
    If a disbursement of Required Repairs Funds will exceed $25,000.00, Lender
may require an inspection of the Property at Borrower’s expense prior to making
a disbursement of Required Repairs Funds in order to verify completion of the
Required Repairs for which reimbursement is sought. Lender may require that such
inspection be conducted by an appropriate independent qualified professional
selected by Lender and may require a certificate of completion by an independent
qualified professional acceptable to Lender prior to the disbursement of
Required Repairs Funds. Borrower shall pay the actual and reasonable
out-of-pocket expenses of the inspection as required hereunder, whether such
inspection is conducted by Lender or by an independent qualified professional.
(e)
    In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk insurance, public liability insurance and other insurance to the
extent required under applicable law in connection with the Required Repairs.
All such policies shall be in form and amount satisfactory to Lender.

Section 6.3
    Tax Funds.
6.3.1
    Deposits of Tax Funds. Borrower shall deposit or cause to be deposited with
or on behalf of Lender (a) on the Closing Date, the amount of Three Hundred
Forty Two Thousand One Hundred Twenty-Two and 83/100 Dollars ($342,122.83) and
(b) on each Monthly Payment Date, an amount equal to one-twelfth of the Taxes
that Lender estimates will be payable during the next ensuing twelve (12) months
in order to accumulate sufficient funds to pay all such Taxes at least ten
(10) days prior to their respective due dates, which amounts shall be
transferred by or at the direction of Lender into an Account established to hold
such funds (the “Tax Account”). Amounts deposited from time to time into the Tax
Account pursuant to this Section 6.3.1 are referred to herein as the “Tax
Funds”. If at any time, Lender reasonably determines that the Tax Funds will not
be sufficient to pay the Taxes, Lender shall notify Borrower in writing of such
determination and the monthly deposits for Taxes shall be increased by the
amount that Lender estimates is sufficient to make up the deficiency at least
ten (10) days prior to the respective due dates for the Taxes; provided that if
Borrower receives written notice of any deficiency after the date that is ten
(10) days prior to the date that Taxes are due, Borrower will deposit with or on
behalf of Lender, such amount within two (2) Business Days after its receipt of
such notice.


54



--------------------------------------------------------------------------------





6.3.2
    Release of Tax Funds. Provided no Event of Default shall have occurred and
be continuing, Lender shall, or shall direct Servicer to, apply the Tax Funds,
if any, in the Tax Account to payments of Taxes. In making any payment relating
to Taxes, Lender may do so according to any bill, statement or estimate procured
from the appropriate public office (with respect to Taxes) without inquiry into
the accuracy of such bill, statement or estimate or into the validity of any
tax, assessment, sale, forfeiture, tax lien or title or claim thereof. If at any
time the amount of the Tax Funds shall exceed the amounts due for Taxes, Lender
shall, or shall direct Servicer to, deposit such excess (as determined by Lender
in its reasonable discretion) into the Cash Management Account to be applied in
accordance with Section 6.11.1 or credit such excess against future payments to
be made to the Tax Funds, such election to be made by Lender in its reasonable
discretion. Any Tax Funds remaining in the Tax Account after the Obligations
have been paid in full shall be promptly returned to Borrower.

Section 6.4
    Insurance Funds.
6.4.1
    Deposits of Insurance Funds. Subject to Section 6.4.3, Borrower shall
deposit or cause to be deposited with or on behalf of Lender (a) on the Closing
Date, the amount of $0 Dollars and (b) on each Monthly Payment Date, an amount
equal to one-twelfth of the Insurance Premiums that Lender estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of the
Policies, which amounts shall be transferred by or at the direction of Lender
into an Account established to hold such funds (the “Insurance Account”).
Amounts deposited from time to time into the Insurance Account pursuant to this
Section 6.4.1 are referred to herein as the “Insurance Funds”. If at any time,
Lender reasonably determines that the Insurance Funds will not be sufficient to
pay the Insurance Premiums, Lender shall notify Borrower in writing of such
determination and the monthly deposits for Insurance Premiums shall be increased
by the amount that Lender estimates is sufficient to make up the deficiency at
least thirty (30) days prior to expiration of the Policies; provided that if
Borrower receives written notice of any deficiency after the date that is thirty
(30) days prior to expiration of the Policies, Borrower will deposit with or on
behalf of Lender, such amount within two (2) Business Days after its receipt of
such notice.
6.4.2
    Release of Insurance Funds. Provided no Event of Default shall have occurred
and be continuing, Lender shall, or shall direct Servicer to, apply the
Insurance Funds, if any, in the Insurance Account to payment of Insurance
Premiums. In making any payment relating to Insurance Premiums, Lender may do so
according to any bill, statement or estimate procured from the insurer or its
agent, without inquiry into the accuracy of such bill, statement or estimate. If
at any time the amount of the Insurance Funds shall exceed the amounts due for
Insurance Premiums, Lender shall, or shall direct Servicer to, deposit such
excess (as determined by Lender in its reasonable discretion) into the Cash
Management Account to be applied in accordance with Section 6.11.1 or credit
such excess against future payments to be made to the Insurance Funds, such
election to be made by


55



--------------------------------------------------------------------------------





Lender in its reasonable discretion. Any Insurance Funds remaining in the
Insurance Account after the Obligations have been paid in full shall be promptly
returned to Borrower.
6.4.3
    Blanket Insurance. Lender shall suspend Borrower’s obligations under this
Section 6.4 to the extent that Lender is reasonably satisfied, based on evidence
provided by Borrower from time to time, that all of the Property is covered by a
blanket insurance program that provides insurance meeting the requirements of
this Agreement and Lender’s other customary requirements for blanket insurance
programs, and that the premiums under such blanket insurance program are being
paid when due. Borrower shall, no less than ten (10) days prior to the annual
expiration date of any such blanket insurance program, provide evidence of the
renewal of such program together with such additional evidence as Lender may
demand from time to time.

Section 6.5
    Capital Expenditure Funds.
6.5.1
    Deposits of Capital Expenditure Funds. Borrower shall deposit or cause to be
deposited with or on behalf of Lender on each Monthly Payment Date during a
Reserve Funds Trigger Period, the amount of Five Thousand One Hundred Forty Nine
and 65/100 Dollars ($5,149.65) for Capital Expenditures Work, which amounts
shall be transferred by or at the direction of Lender into an Account
established to hold such funds (the “Capital Expenditure Account”). Amounts
deposited from time to time into the Capital Expenditure Account pursuant to
this Section 6.5.1 are referred to herein as the “Capital Expenditure Funds”.
6.5.2
    Release of Capital Expenditure Funds.
(a)
    Lender shall, or shall direct Servicer to, disburse the Capital Expenditure
Funds to Borrower out of the Capital Expenditure Account provided (i) such
disbursement is for Capital Expenditures incurred in connection with an Approved
Capital Expenditure and (ii) Borrower shall have satisfied each of the Reserve
Disbursement Conditions with respect to each such disbursement. For the
avoidance of doubt, in the event a Reserve Funds Trigger Period ends, any
Capital Expenditure Funds then on deposit in the Capital Expenditure Account
shall continue to be made available to Borrower for Approved Capital
Expenditures in accordance with this Section 6.5.2. Lender shall not be required
to disburse Capital Expenditure Funds more frequently than once each calendar
month, and each disbursement of Capital Expenditure Funds must be in an amount
not less than the Minimum Disbursement Amount (or a lesser amount if the total
amount of Capital Expenditure Funds is less than the Minimum Disbursement
Amount, in which case only one disbursement of the amount remaining in the
account shall be made). Lender shall not be obligated to make disbursements of
Capital Expenditure Funds to reimburse Borrower for the costs of routine
maintenance to the Property, replacements of inventory or for costs which are to
be reimbursed from the Required Repairs Funds or Rollover Funds. Any Capital
Expenditure Funds remaining after the Obligations have been paid in full shall
be promptly returned to Borrower.


56



--------------------------------------------------------------------------------





(b)
    Nothing in this Section 6.5.2 shall (i) make Lender responsible for
performing or completing any Capital Expenditures Work; (ii) require Lender to
expend funds in addition to the Capital Expenditure Funds to complete any
Capital Expenditures Work; (iii) obligate Lender to proceed with any Capital
Expenditures Work; or (iv) obligate Lender to demand from Borrower additional
sums to complete any Capital Expenditures Work.
(c)
    Borrower shall permit Lender and Lender’s agents and representatives
(including Lender’s engineer, architect or inspector) or third parties to enter
onto the Property during normal business hours (subject to the rights of Tenants
under their Leases) to inspect the progress of any Capital Expenditures Work and
all materials being used in connection therewith and to examine all plans and
shop drawings relating to such Capital Expenditures Work. Borrower shall cause
all contractors and subcontractors to cooperate with Lender or Lender’s
representatives or such other Persons described above in connection with
inspections described in Section 6.5.2(d).
(d)
    If a disbursement of Capital Expenditure Funds will exceed $25,000.00,
Lender may require an inspection of the Property at Borrower’s expense prior to
making a disbursement of Capital Expenditure Funds in order to verify completion
of the Capital Expenditures Work for which reimbursement is sought. Lender may
require that such inspection be conducted by an appropriate independent
qualified professional selected by Lender and may require a certificate of
completion by an independent qualified professional acceptable to Lender prior
to the disbursement of Capital Expenditure Funds. Borrower shall pay the expense
of the inspection as required hereunder, whether such inspection is conducted by
Lender or by an independent qualified professional.
(e)
    In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, public liability insurance and other insurance to the extent
required under applicable law in connection with Capital Expenditures Work. All
such policies shall be in form and amount satisfactory to Lender.

Section 6.6
    Rollover Funds/Free Rent Funds.
6.6.1
    Deposits of Rollover Funds.
(f)
    Borrower shall deposit or cause to be deposited with or on behalf of Lender
(i) on the Closing Date, the amount of Nine Hundred Sixty One Thousand One
Hundred Sixteen and 00/100 Dollars ($961,116.00) for tenant improvements and
leasing commissions pursuant to any Lease in effect as of the date hereof, and
(ii) on each Monthly Payment Date during a Reserve Funds Trigger Period, an
amount equal to Forty Six Thousand Three Hundred Seven and 04/100 Dollars
($46,307.04), for tenant improvements and leasing commissions that may be
incurred following the date hereof pursuant to Leases, or modifications or
amendments to Leases, entered into after the date hereof in


57



--------------------------------------------------------------------------------





accordance with Section 4.1.10 of this Agreement, which amounts shall be
transferred by or at the direction of Lender into an Account established to hold
such funds (the “Rollover Account”). Amounts deposited from time to time into
the Rollover Account pursuant to this Section 6.6.1 are referred to herein as
the “Rollover Funds”.
(g)
    In addition to the required deposit set forth in subsection (a) above, the
following items shall be deposited into the Rollover Account and held as
Rollover Funds and shall be disbursed and released as set forth in Section 6.6.2
below, and Borrower shall advise Lender at the time of receipt thereof of the
nature of such receipt so that Lender shall have sufficient time to instruct the
Cash Management Bank to deposit and hold such amounts in the Rollover Account
pursuant to this Agreement and the Cash Management Agreement: all sums paid with
respect to (A) a modification of any Lease or otherwise paid in connection with
Borrower taking any action under any Lease (e.g., granting a consent) or waiving
any provision thereof (but only to the extent that such modification or action
taken under the applicable Lease (i) reduces the amount of rent payable, or
space demised, under the applicable Lease, (ii) grants the applicable Tenant a
right to rent abatement, (iii) reduces the term of the applicable Lease or (iv)
releases or discharges the applicable Tenant under any Lease from any obligation
thereunder), (B) any settlement of claims of Borrower against third parties in
connection with any Lease, (C) any default, rejection, termination, surrender or
cancellation of any Lease (including in any Bankruptcy Action), lease buy out
and surrender payments from any Tenant (including any forfeited security deposit
or payment relating to unamortized tenant improvements and/or leasing
commissions) (collectively, “Lease Termination Payments”), and (D) any holdover
rents or use and occupancy fees from any Tenant or former Tenant (to the extent
not being paid for use and occupancy or holdover rent). In the event that any
Lease Termination Payment is required pursuant to the terms of the Ground Lease
to be delivered to the lessor under the Ground Lease, then Borrower shall (in
addition to delivering the applicable Lease Termination Payment to the lessor
under the Ground Lease) deposit an amount equal to the amount of such Lease
Termination Payment into the Rollover Account.
6.6.2
    Release of Rollover Funds. Lender shall, or shall direct Servicer to,
disburse the Rollover Funds to Borrower out of the Rollover Account provided
(a) such disbursement is for an Approved Leasing Expense, (b) if the requested
disbursement is for the payment or reimbursement of Approved Leasing Expenses
associated with a Major Lease, Lender shall have reviewed and approved such
Major Lease (or deemed to have approved such Major Lease pursuant to the terms
of this Agreement), and (c) Borrower shall have satisfied each of the Reserve
Disbursement Conditions with respect to each such disbursement. For the
avoidance of doubt, in the event a Reserve Funds Trigger Period ends, any
Rollover Funds then on deposit in the Rollover Account shall continue to be made
available to Borrower for Approved Leasing Expenses in accordance with this
Section 6.6.2. Lender shall not be required to disburse Rollover Funds more
frequently than once each calendar month, and each disbursement of Rollover
Funds must be in an amount not less than the Minimum Disbursement Amount (or a
lesser amount if the total amount of Rollover Funds is less than the Minimum
Disbursement Amount, in which case only one disbursement of the amount remaining
in the account shall be made). Any Rollover Funds remaining after the
Obligations have been paid in full shall be promptly returned to Borrower.


58



--------------------------------------------------------------------------------





6.6.3
    Deposits of Free Rent Funds. Borrower shall deposit or cause to be deposited
with or on behalf of Lender on the Closing Date, the amount of Seven Hundred
Twelve Thousand Two Hundred Sixty Six and 25/100 Dollars ($712,266.25), as
replacement for Rent during the period that any free rent periods or rent
abatements are in effect under any Lease, which amounts shall be transferred by
or at the direction of Lender into an Account established to hold such funds
(the “Free Rent Account”). Amounts deposited from time to time into the Free
Rent Account pursuant to this Section 6.6.1 are referred to herein as the “Free
Rent Funds”.
6.6.4
    Release of Free Rent Funds. So long as no Event of Default is then
continuing and Lender’s access to such funds is not impaired, Lender shall, or
shall direct Servicer to, disburse the Free Rent Funds to the Clearing Account
as set forth on Schedule XIII attached hereto.

Section 6.7
    Ground Rent Funds.
6.7.1
    Deposits of Ground Rent Funds. Borrower shall deposit or cause to be
deposited with or on behalf of Lender (a) on the Closing Date, the amount of One
Hundred Sixteen Thousand Sixteen and No/100 Dollars ($116,016.00) and (b) on
each Monthly Payment Date, an amount equal to the Ground Rent that will be
payable under the Ground Lease for the month immediately following the month in
which such Monthly Payment Date occurs, which amounts shall be transferred by or
at the direction of Lender into an Account established to hold such funds (the
“Ground Rent Account”). Amounts deposited from time to time into the Ground Rent
Account pursuant to this Section 6.7.1 are referred to herein as the “Ground
Rent Funds”. Such deposit may be increased from time to time by Lender in such
amount as Lender shall deem to be necessary in its reasonable discretion to
reflect any increases in the Ground Rent.
6.7.2
    Release of Ground Rent Funds. Provided no Event of Default shall have
occurred and be continuing, Lender shall, or shall direct Servicer to, apply the
Ground Rent Funds to payments of Ground Rent. In making any payment relating to
Ground Rent, Lender may do so according to any bill or statement given by Ground
Lessor without inquiry into the accuracy of such bill or statement or into the
validity of any rent, additional rent or other charge thereof. If at any time
the amount of the Ground Rent Funds shall exceed the amounts due for Ground
Rent, Lender shall, or shall direct Servicer to, deposit such excess (as
determined by Lender in its reasonable discretion) into the Cash Management
Account to be applied in accordance with Section 6.11.1 or credit such excess
against future payments to be made to the Ground Rent Funds, such election to be
made by Lender in its reasonable discretion. Any Ground Rent Funds remaining
after the Obligations have been paid in full shall be promptly returned to
Borrower.

Section 6.8
    Operating Expenses. On each Monthly Payment Date, an amount sufficient to
pay monthly Approved Operating Expenses at the Property in accordance with the
Annual Budget or Approved Annual Budget, as applicable, (together with
additional funds, if any, for monthly Approved


59



--------------------------------------------------------------------------------





Operating Expenses not set forth in the Annual Budget or Approved Annual Budget,
as applicable, as requested by Borrower pursuant to the definition of Approved
Operating Expenses, as well as monthly Extraordinary Expenses requested by
Borrower and approved by Lender in accordance with the terms hereof) (but
without duplication for any expenses to be funded with amounts deposited to the
other Reserve Funds) shall be transferred by or at the direction of Lender into
an Account established to hold such funds (the “Operating Expense Account”) to
the extent there are amounts remaining in the Cash Management Account after
deposits for items (a) through (g) of Section 6.11.1. Amounts deposited from
time to time into the Operating Expense Account pursuant to this Section 6.8 are
referred to herein as the “Operating Expense Funds”. Provided no Event of
Default shall have occurred and be continuing, Lender shall, or shall direct
Servicer to, disburse Operating Expense Funds to Borrower out of the Operating
Expense Account promptly following each Monthly Payment Date for the payment of
Approved Operating Expenses at the Property and any Extraordinary Expenses
requested by Borrower and approved by Lender in accordance with the terms hereof
in each case for the applicable monthly period.

Section 6.9
    Excess Cash Flow Funds. During the continuance of a Cash Sweep Event Period,
all Excess Cash Flow together with any DSCR Remedial Payments and DSCR Remedial
RF Payment Amount, as applicable, made to Lender for deposit to the Excess Cash
Flow Account in lieu of being paid to the Lender for application to the
Outstanding Principal Balance, Yield Maintenance Premium, and other interest and
fees due Lender under the Loan shall be transferred by the Cash Management Bank
into an Account established to hold such funds (the “Excess Cash Flow Account”)
and held as additional security for the Loan. Amounts deposited from time to
time into the Excess Cash Flow Account pursuant to this Section 6.9 are referred
to herein as the “Excess Cash Flow Funds”. Provided no Event of Default shall
have occurred and be continuing, any Excess Cash Flow Funds remaining in the
Excess Cash Flow Account upon the occurrence of a Cash Sweep Event Cure shall be
deposited into the Cash Management Account to be applied in accordance with
Section 6.11.1, unless payment of such funds to Borrower would cause the
occurrence of a Cash Sweep DSCR Trigger Event that had been cured by Borrower’s
deposit of a DSCR Remedial Payment Amount or DSCR Remedial RF Payment Amount, as
applicable, to the Excess Cash Flow Account.

Section 6.10
    Security Interest in Reserve Funds; Reserve Funds Generally.
6.10.1
    Grant of Security Interest. Borrower hereby pledges, assigns and grants a
security interest to Lender, as security for the payment and performance of the
Obligations, in all of Borrower’s right, title and interest in and to the
Clearing Account, and the Cash Management Account, any other Account, any and
all monies, checks, notes, bonds, money orders, letters of credit, other
instruments and other investment property now or hereafter deposited or held in
the Reserve Funds. The Reserve Funds shall be under the sole dominion and
control of Lender. The Reserve Funds shall not constitute a trust fund and may
be commingled with other monies held by Lender.
6.10.2
    Interest on Certain Reserve Funds; Income Taxes. All Reserve Funds may be
invested in


60



--------------------------------------------------------------------------------





Permitted Investments as directed by Lender in accordance with the terms of the
Cash Management Agreement. Borrower acknowledges and agrees that the
availability of and return on certain Permitted Investments depends, in part,
upon the availability of Permitted Investments to the Cash Management Bank, the
size of the balance of the applicable Reserve Funds and/or the frequency of
deposits into and withdrawals from the Reserve Funds and that certain Permitted
Investments may be or become unavailable from time to time with respect to the
Reserve Funds for a variety of reasons, including, without limitation, any of
the foregoing factors. Borrower acknowledges and agrees that the interest or
income received on the Reserve Funds may not be the highest return available on
cash-based investments and further acknowledges and agrees that none of Lender,
any Servicer of the Loan, the Cash Management Bank or any of their respective
agents or representatives shall be obligated to seek the highest return
available on cash-based investments and none of Lender, any Servicer of the
Loan, the Cash Management Bank or any of their respective agents or
representatives shall be liable for any loss sustained on the investment of any
funds constituting the Reserve Funds. Borrower shall deposit with Lender an
amount equal to any actual losses sustained on the investment of any funds
constituting the Reserve Funds within two (2) Business Days of Lender’s notice.
All earnings or interest on each of the Reserve Funds (other than the Tax Funds
and the Insurance Funds) shall be and become part of the respective Reserve Fund
and shall be disbursed as provided in the paragraph(s) of this Agreement
applicable to each such Reserve Fund. All earnings and interest on the Tax Funds
and the Insurance Funds shall be the sole property of and paid to Lender.
Borrower shall report on its federal, state, commonwealth, district and local
income tax returns all interest or income accrued on the Reserve Funds (other
than the Tax Funds and the Insurance Funds).
6.10.3
    Prohibition Against Further Encumbrance. Borrower shall not, without the
prior written consent of Lender, further pledge, assign or grant any security
interest in the Reserve Funds or permit any Lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto.

Section 6.11
    Property Cash Flow Allocation.
6.11.1
    Order of Priority of Funds in Cash Management Account. Subject to the other
provisions of the Loan Documents, on each Monthly Payment Date during the Term,
except during the continuance of an Event of Default, all funds deposited into
the Cash Management Account during the immediately preceding Interest Period
shall be applied on such Monthly Payment Date in the following order of
priority: (a) First, to make the required payments of Ground Rent Funds into the
Ground Rent Account as required under Section 6.7; (b) then, to make the
required payments of Tax Funds into the Tax Account as required under
Section 6.3; (c) then, to make the required payments of Insurance Funds into the
Insurance Account as required under Section 6.4; (d) then, funds sufficient to
pay the Monthly Debt Service Payment into an Account established for such
purpose; (e) then, to make the required payments of Capital Expenditure Funds
into the Capital Expenditure Account as required under Section 6.5; (f) then, to
make the required payments of


61



--------------------------------------------------------------------------------





Rollover Funds into the Rollover Account as required under Section 6.6; (g)
then, funds sufficient to pay any interest accruing at the Default Rate, late
payment charges and all other amounts, other than those described under other
clauses of this Section 6.11.1, then due to Lender and/or any Indemnified Party
under the Loan Documents into an Account established for such purpose; (h) then,
to make the required payments of Operating Expense Funds into the Operating
Expense Account as required under Section 6.8; (i) then, during the continuance
of a Cash Sweep Event Period, all amounts remaining in the Cash Management
Account after deposits for items (a) through (h) above (the “Excess Cash Flow”)
into the Excess Cash Flow Account as required under Section 6.9; and (k) lastly,
provided no Cash Sweep Event Period shall then be in effect, payments to, or as
directed by, Borrower of all Excess Cash Flow.
6.11.2
    Failure to Make Payments. The failure of Borrower to make all of the
payments required under clauses (a) through (g) of Section 6.11.1 in full on
each Monthly Payment Date shall constitute an Event of Default under this
Agreement; provided, however, if adequate funds are available in the Cash
Management Account for such payments, and an Event of Default is not otherwise
in existence, the failure by the Cash Management Bank, Lender or Servicer to
allocate such funds into the appropriate Accounts or to make the required
payments from such Accounts shall not constitute an Event of Default. The
insufficiency of funds on deposit in the Cash Management Account shall not
relieve Borrower from the obligation to make any payments, as and when due
pursuant to the Loan Documents.
6.11.3
    Application After Event of Default. Notwithstanding anything to the contrary
contained in Section 6.11.1, upon the occurrence and during the continuance of
an Event of Default, Lender shall be under no obligation to release or disburse
any of the Reserve Funds and may, at its option, withdraw the Reserve Funds and
any other funds of Borrower then in the possession of Lender, Servicer or the
Cash Management Bank (including any Gross Revenue) and apply such funds to the
items for which the Reserve Funds were established or to the payment of the Debt
in such order, proportion and priority as Lender may determine in its sole
discretion. Lender’s right to withdraw and apply the Reserve Funds shall be in
addition to all other rights and remedies provided to Lender under the Loan
Documents.

ARTICLE 7:
     PROPERTY MANAGEMENT

Section 7.1
    The Management Agreement.
Borrower hereby agrees that the fee paid to Manager in compensation for
Manager’s services conducted in connection with the management of the Property
shall not exceed three percent (3.00%) of Gross Revenue. Borrower shall
(a) cause Manager to manage the Property in accordance with the Management
Agreement, (b) diligently perform and observe all of the terms, covenants and
conditions of the Management Agreement on the part of Borrower to be performed
and observed, (c) promptly notify Lender of any default (after any applicable
notice and cure period set forth in the Management Agreement) under the
Management Agreement of which it is aware, (d) promptly


62



--------------------------------------------------------------------------------





deliver to Lender a copy of each financial statement, business plan, capital
expenditures plan, estimate, report and each material notice received by it
under the Management Agreement, and (e) promptly enforce the performance and
observance of all of the covenants required to be performed and observed by
Manager under the Management Agreement. If Borrower shall default in the
performance or observance of any material term, covenant or condition of the
Management Agreement on the part of Borrower to be performed or observed (after
any applicable notice and cure period set forth in the Management Agreement),
then, without limiting Lender’s other rights or remedies under the Loan
Documents, and without waiving or releasing Borrower from any of its Obligations
hereunder or under the Management Agreement, Lender shall have the right, but
shall be under no obligation, to pay any sums and to perform any act as may be
appropriate to cause all the material terms, covenants and conditions of the
Management Agreement on the part of Borrower to be performed or observed.

Section 7.2
    Prohibition Against Termination or Modification of Management Agreement.
    Borrower shall not, without the prior written consent of Lender,
(a) surrender, terminate, cancel, modify, renew or extend the Management
Agreement (other than a renewal or extension provided for in the Management
Agreement); provided, that so long as no Event of Default shall have occurred
and be continuing or would occur as a result of such replacement, Borrower may
replace Manager with a Qualified Manager pursuant to a Replacement Management
Agreement, (b) enter into any new or other agreement relating to the management
or operation of the Property with Manager or any other Person, (c) consent to
the assignment by Manager of its interest under the Management Agreement (to the
extent Borrower has a right to consent to such assignment pursuant to the terms
of the Management Agreement), (d) permit or suffer any Transfer of the
ownership, management or Control of an Affiliated Manager to occur, or (e) waive
or release any of its rights and remedies under the Management Agreement in any
material respect.

Section 7.3
    Expiration or Termination of Management Agreement.
7.3.4
    Expiration or Manager Termination. In the event that the Management
Agreement expires or is surrendered, terminated or canceled (without limiting
any obligation of Borrower to obtain Lender’s consent to any surrender,
termination, cancellation, modification, renewal or extension of the Management
Agreement in accordance with the terms and provisions of this Agreement),
Borrower shall enter into a Replacement Management Agreement with a Qualified
Manager contemporaneously with such expiration, surrender, termination or
cancellation.
7.3.5
    Intentionally Omitted.
7.3.6
    Lender’s Right to Require Replacement of Management Agreement. Lender shall
have the right to require Borrower to replace Manager with a Qualified Manager
chosen by Borrower which is not an Affiliate of Borrower or Guarantor to manage
the Property pursuant to a Replacement


63



--------------------------------------------------------------------------------





Management Agreement upon the occurrence of any one or more of the following
events: (a) at any time following the occurrence of an Event of Default, (b) if
at any time the Debt Service Coverage Ratio falls below 1.25 to 1.00, (c) if
Manager shall be in default under the Management Agreement, in any material
respect, beyond any applicable notice and cure period, (d) if Manager shall
become insolvent or a debtor in any Bankruptcy Action, or (e) if at any time
Manager has engaged in gross negligence, fraud or willful misconduct.
7.3.7
    Intentionally Omitted.
7.3.8
    Actions Following Event of Default. Upon the occurrence and during the
continuance of an Event of Default, Borrower shall not exercise any rights, make
any decisions, grant any approvals or otherwise take any action under the
Management Agreement without the prior written consent of Lender.
7.3.9
    Assignment of Management Agreement. If at any time Lender consents to the
appointment of a new manager and/or the execution of a management agreement
under this Agreement, such manager and Borrower shall, as a condition of
Lender’s consent, execute an assignment of management agreement and
subordination of management fees substantially in the form then used by Lender
(or in such other form and substance reasonably satisfactory to Lender).

ARTICLE 8:
     TRANSFERS

Section 8.1
    Permitted Transfer of the Property. Borrower shall have the right to
unlimited Transfers of the Property to one or more Permitted Transferees as part
of a single transaction and have such Permitted Transferee assume the Loan
provided that the following conditions precedent are satisfied: (a) Lender shall
have received a notice from Borrower of such proposed Transfer not less than
thirty (30) days prior to the proposed date of Transfer; (b) no Default or Event
of Default shall have occurred and be continuing or shall occur solely as a
result of such Transfer; (c) unless the Permitted Transferee is a Permitted
Title Holder, Lender shall have received a Rating Agency Confirmation as to the
conveyance of the Property to, and the assumption of the Loan by, such Permitted
Transferee and the replacement and release of Guarantor as contemplated in
clause (h) below; (d) Lender shall have received an agreement, in form and
substance reasonably acceptable to Lender, pursuant to which Permitted
Transferee has assumed all of Borrower’s obligations under the Loan Documents;
(e) Borrower shall have paid to Lender an assumption fee equal to one-half of
one percent (0.5%) of the Outstanding Principal Balance for the first Transfer
and assumption and one percent (1%) of the Outstanding Principal Balance for
each subsequent Transfer and assumption; (f) Lender shall have received such
agreements, certificates, legal opinions and other documentation as may be
reasonably requested by Lender (which such agreements, certificates, legal
opinions and other documents shall be, to the extent applicable, in form and
substance the same as those delivered to Lender in connection with the closing
of the Loan), including, without limitation, a title insurance endorsement
confirming the Lien of the Mortgage as a valid first lien on the Property
subject to


64



--------------------------------------------------------------------------------





Permitted Encumbrances; (g) unless the Permitted Transferee is a Permitted Title
Holder, the Permitted Transferee or such Transferee’s Principals shall have
sufficient experience in the ownership and management of properties similar in
the type of location, size, class, use, operation and value as the Property, (h)
the Permitted Transferee shall enter into a Replacement Management Agreement
with a Qualified Property Manager, (i)(1) one or more Satisfactory Replacement
Guarantors shall (A) have assumed all obligations of Guarantor under the
Guaranty and Environmental Indemnity for events or conditions occurring
subsequent to the Transfer or (B) have executed and delivered to Lender a
replacement guaranty and a replacement environmental indemnity in each case in
form and substance substantially the same as the Guaranty and the Environmental
Indemnity, respectively, and otherwise reasonably acceptable to Lender, for
liabilities arising from any circumstance, condition, action or event first
occurring after the effective date of such substitution, (2) if required by
Lender or the Rating Agencies, Borrower shall have delivered to Lender an
opinion from counsel, and in form and substance, in each case reasonably
acceptable to Lender and acceptable to the Rating Agencies in their sole
discretion stating, among other things, (A) that the Guaranty and the
Environmental Indemnity (or the replacement guaranty and environmental
indemnity, as the case may be) are enforceable against such Satisfactory
Replacement Guarantor in accordance with their terms and (B) that any REMIC
Trust formed pursuant to a Securitization will not fail to maintain its status
as a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code or be subject to tax as a result of such replacement
and release of the Guarantor, (3) if required by Lender or the Rating Agencies,
Borrower shall have delivered to Lender a new Insolvency Opinion, and (4) Lender
and the Rating Agencies shall have received such other documentation and
information as may be reasonably requested by Lender or requested by the Rating
Agencies in connection with such replacement and release of Guarantor,
including, without limitation, a spousal consent in form and substance
acceptable to Lender, as and to the extent applicable; and (j) such Transfer,
assumption and replacement and release shall not be prohibited under the Ground
Lease and/or Borrower shall have obtained any consents required from Ground
Lessor in connection with such Transfer, assumption and replacement and release
and delivered the same to Lender. Upon the closing of a Transfer and assumption
and the satisfaction of all of the above requirements, the named Guarantor
herein shall be released from any further liability under the Guaranty and the
Environmental Indemnity for acts that arise from and after the date of such
Transfer and assumption and the approved substitute guarantor(s) shall be the
“Guarantor” for all purposes of this Agreement.

Section 8.2
    Permitted Transfers of Interest in Restricted Parties. Subject to the terms
and provisions of Article 7 and this Article 8, the following Transfers in
Restricted Parties shall be permitted hereunder without the approval of Lender:
(e)
    Except in connection with any Transfers which are permitted pursuant to
Section 8.2(b) and Section 8.2(c) below, one Transfer or a series of Transfers
of the direct or indirect ownership interests in any Restricted Party provided
that (i) no Event of Default shall have occurred and be continuing (excluding
any Transfer or series of Transfers of less than five percent (5%) direct or
indirect interest in Borrower) or would occur as a result of such Transfer, (ii)
such Transfer shall not cause a change in Control of Borrower or Guarantor,
(iii) the Property shall continue to be managed by Manager


65



--------------------------------------------------------------------------------





pursuant to the Management Agreement or by a Qualified Manager pursuant to a
Replacement Management Agreement, (iv) after giving effect to such Transfer, (A)
Guarantor shall continue to own, directly or indirectly, at least fifty-one
percent (51%) of all legal, beneficial and economic interests in Borrower, and
shall continue to Control Borrower and (B) ARCNYC REIT shall continue to own,
directly or indirectly, at least fifty-one percent (51%) of all legal,
beneficial and economic interests in Guarantor and shall continue to Control
each of Guarantor and Borrower, (v) in connection with any Transfer subject to
the requirements of Section 8.2(d), Borrower shall give Lender notice of such
Transfer together with copies of all instruments effecting such Transfer and the
organizational documents of the transferee and its constituent parties
reasonably required by Lender not less than ten (10) Business Days prior to the
date of such Transfer; provided, however, in connection with any single Transfer
of less than twenty percent (20%) of direct or indirect interests in any
Restricted Party permitted under this Section 8.2(a), such notice and
accompanying documentation may be delivered not more than ten (10) days after
the date of such Transfer and provided further that Borrower shall have the
right to revoke such notice provided that Borrower shall reimburse Lender on
demand for the reasonable actual costs and expenses incurred by Lender in
connection with any such revocation, (vi) Borrower shall continue to comply with
the single purpose entity requirements set forth in Section 4.1.15 and Schedule
III herein, and (vii) such Transfer shall not be prohibited under the Ground
Lease and/or Borrower shall have obtained any consents required from Ground
Lessor in connection with such Transfer, assumption and replacement and release
and delivered the same to Lender
(f)
    Notwithstanding anything to the contrary in Section 8.2(a), but subject to
Section 8.2(c) below, one Transfer or a series of Transfers of direct or
indirect ownership interests in Guarantor provided that (i) no Event of Default
shall have occurred and be continuing (excluding any Transfer or series of
Transfers of less than five percent (5%) direct or indirect interest in
Guarantor) or would occur as a result of such Transfer, (ii) the Property shall
continue to be managed by Manager pursuant to the Management Agreement or by a
Qualified Manager pursuant to a Replacement Management Agreement, (iii) after
giving effect to such Transfer, (A) Guarantor (or its permitted successor) shall
continue to own, directly or indirectly, at least fifty-one percent (51%) of all
legal, beneficial and economic interests in Borrower, and shall continue to
Control Borrower and (B) one or more Qualified Equity Holders shall own,
directly or indirectly, at least fifty-one percent (51%) of all legal beneficial
and economic interests in and shall Control each of Guarantor (or its permitted
successor) and Borrower, (iv) in connection with any Transfer subject to the
requirements of Section 8.2(d), Borrower shall give Lender notice of such
Transfer together with copies of all instruments effecting such Transfer and the
organizational documents of the transferee and its constituent parties
reasonably required by Lender not less than ten (10) Business Days prior to the
date of such Transfer; provided, however, in connection with any single Transfer
of less than twenty percent (20%) of direct or indirect interests in Guarantor
permitted under this Section 8.2(b), such notice and accompanying documentation
may be delivered not more than ten (10) days after the date of such Transfer,
(v) Borrower shall continue to comply with the single purpose entity
requirements set forth in Section 4.1.15 herein, (vi) Borrower provides, if
applicable, a Satisfactory Replacement Guarantor that satisfies the Satisfactory
Guarantor Substitution Conditions, (vii) [intentionally omitted], and (viii)
such Transfer shall be not be prohibited under the Ground Lease and/or Borrower


66



--------------------------------------------------------------------------------





shall have obtained any consents required from Ground Lessor in connection with
such Transfer, assumption and replacement and release and delivered the same to
Lender.
(g)
    The sale, transfer or issuance of shares of stock in ARCNYC REIT, provided
either (i) such shares of stock are listed on the New York Stock Exchange,
NASDAQ Global Select Market or another nationally recognized stock exchange or
(ii) such shares of stock are sold, transferred or issued in the ordinary course
of business through licensed broker dealers in accordance with all applicable
legal requirements to third party investors in a manner consistent with previous
offerings conducted by ARCNYC REIT. For the avoidance of doubt, any listing of
the shares of stock in ARCNYC REIT on the New York Stock Exchange, NASDAQ Global
Select Market or another nationally recognized stock exchange shall not be a
prohibited Transfer hereunder.
(h)
    Notwithstanding anything in this Section 8.2 to the contrary, and without
limiting any of the foregoing requirements of this Section 8.2, if after giving
effect to any Transfer permitted by this Section 8.2 (other than a Transfer
permitted by Section 8.2(c) or other Transfers of securities listed on the New
York Stock Exchange, NASDAQ Global Select Market or another nationally
recognized stock exchange), (i) twenty percent (20%) or more in the aggregate of
the direct or indirect ownership interests (or any class of ownership interests)
in Borrower or Guarantor would be owned by a Person (together with its
Affiliates) which did not own twenty percent (20%) or more of the direct or
indirect ownership interests (or any class of ownership interests) in Borrower
or Guarantor, as applicable, on the Closing Date or as a result of other
Transfers previously made in accordance with the terms and provisions of this
Agreement, or if any change in Control of Borrower or Guarantor occurs, then, as
a condition to any such Transfer or change in Control being permitted hereunder,
the transferee or Person acquiring Control (together with its Affiliates) shall
satisfy the Lender Transfer Requirements prior to the date of such Transfer or
change in Control, and/or (ii) forty-nine percent (49%) or more in the aggregate
of the direct or indirect ownership interests in Borrower would be owned by a
Person (together with its Affiliates) which did not own forty-nine percent (49%)
or more of the direct or indirect ownership interests in Borrower on the Closing
Date or as a result of other Transfers previously made in accordance with the
terms and provisions of this Agreement, then, as a condition to any such
Transfer being permitted hereunder, Borrower shall deliver to Lender a new
Insolvency Opinion, in each case prior to the date of such Transfer or, in the
case of a Transfer triggered by the death or incapacity of an individual, within
thirty (30) days after the date of such Transfer.

Section 8.3
    Costs and Expenses. Borrower shall pay all reasonable out-of-pocket costs
and expenses of Lender in connection with any Transfer, assumption, and/or
replacement of any Guarantor, including, without limitation, after a
Securitization, the cost of any Rating Agency Confirmation and all reasonable
fees and expenses of Lender’s counsel, and the cost of any required counsel
opinions (substantially in the form previously provided to Lender with respect
to the then existing Guarantor), including, without limitation, Insolvency
Opinions and opinions related to REMIC Trusts or other securitization or tax
issues.


67



--------------------------------------------------------------------------------






Section 8.4
    Compliance with other Covenants. The foregoing provisions of this Article 8
shall not be deemed to waive, qualify or otherwise limit Borrower’s obligation
to comply (or cause the compliance with) the other covenants set forth in this
Agreement and the other Loan Documents (including, without limitation, those
covenants relating to OFAC and ERISA matters).

ARTICLE 9:
     SALE AND SECURITIZATION OF MORTGAGE

Section 9.1
    Sale of Mortgage and Securitization.
(i)
    Lender shall have the right (i) to sell, assign, pledge or otherwise
transfer the Loan or any portion thereof or interest therein to any Person,
(ii) to sell participation interests in the Loan to any Person, or (iii) to
securitize the Loan or any portion thereof or interest therein in one or more
private or public single asset or pooled loan securitizations. (The transactions
referred to in clauses (i), (ii) and (iii) are each hereinafter referred to as a
“Secondary Market Transaction” and the transactions referred to in
clause (iii) shall hereinafter be referred to as a “Securitization”. Any
certificates, notes or other securities issued in connection with a
Securitization are hereinafter referred to as “Securities”).
(j)
    If reasonably requested by Lender, Borrower shall assist Lender in
satisfying the market standards to which Lender customarily adheres or which may
be reasonably required in the marketplace or by the Rating Agencies or
applicable Legal Requirements in connection with any Secondary Market
Transaction as follows:
(i)
    (A) provide (x) updated financial and other information with respect to the
Property, the business operated at the Property, Borrower, Guarantor, ARCNYC
REIT, any Affiliate Manager, and any Person owned (directly or indirectly) by,
Controlled by or under common Control with, ARCNYC REIT which also owns an
interest (direct or indirect) in Borrower (each a “Specified Affiliate”),
including, without limitation, the information set forth on Schedule VI attached
hereto, (y) information (other than financial information) with respect to any
Manager which is not an Affiliated Manager and any Affiliate of Borrower which
is not a Specified Affiliate, (B) provide updated budgets and rent rolls
(including itemized percentage of floor area occupied and percentage of
aggregate base rent for each Tenant) relating to the Property, and (C) provide
updated appraisals, market studies, environmental reviews (Phase I’s and, if
appropriate, Phase II’s), property condition reports and other due diligence
investigations of the Property (the information referred to in clauses (A), (B)
and (C) shall hereinafter be referred to collectively as “Updated Information”),
together, if customary and reasonably available, with appropriate verification
of the Updated Information through letters of auditors, certificates of third
party service providers or opinions of counsel reasonably acceptable to Lender
and the Rating Agencies;


68



--------------------------------------------------------------------------------





(ii)
    provide opinions of counsel, which may be relied upon by Lender and the
NRSROs, and their respective counsel, agents and representatives, as to
bankruptcy non-consolidation, or any other opinion customary in Secondary Market
Transactions or required by the Rating Agencies with respect to the Property,
Borrower, Guarantor and any Affiliate of Borrower or Guarantor, which counsel
and opinions shall be reasonably satisfactory to Lender and satisfactory to the
Rating Agencies in their sole discretion;
(iii)
    provide updated (as of the closing date of any Secondary Market Transaction)
representations and warranties made in the Loan Documents, as the same may be
modified, as necessary, to reflect matters in existence at the time such update
is provided);
(iv)
    subject to the limitations in clauses (1) through (5) of Section 9.3,
execute modifications and amendments to the Loan Documents and Borrower’s
organizational documents as Lender or the Rating Agencies may require;
(v)
    provide access to, and conduct tours of, the Property; and
(vi)
    provide certifications or other evidence of reliance reasonably acceptable
to Lender and acceptable to the Rating Agencies with respect to third party
reports and other information obtained in connection with the origination of the
Loan or any Updated Information.
(k)
    Borrower agrees that (i) Lender may disclose any information relating to the
Property, the business operating at the Property, Borrower, Guarantor, any
Affiliate of Borrower or Guarantor, Manager or the Loan (including information
provided by or on behalf of Borrower or any of its Affiliates to Lender) to any
Person (including, but not limited to, investors or prospective investors in the
Securities, the NRSROs, investment banking firms, accounting firms, law firms
and other third-party advisory and service providers relating to a
Securitization) actually or potentially involved in or related to any Secondary
Market Transaction or any other Person reasonably requesting such information in
connection with a Secondary Market Transaction and (ii) the findings and
conclusions of any third-party due diligence report obtained by Lender or other
Indemnified Persons may be made publicly available if required, and in the
manner prescribed, by applicable Legal Requirements. Except as otherwise
provided by applicable law, Lender shall utilize all non public information
obtained pursuant to the requirements of this Agreement which has been
identified as confidential or proprietary by the Borrower in accordance with its
customary procedure for handling confidential information of this nature and in
accordance with safe and sound banking practices but in any event may make
disclosure: (a) to any of their respective Affiliates (provided they shall be
notified of the confidential nature of the information); (b) to any lender or
financial institution making any portion of the Loan (provided they shall be
notified of the confidential nature of the information); (c) as reasonably
requested by any assignee, participant, investor in the Loan


69



--------------------------------------------------------------------------------





or other transferee in connection with any contemplated Secondary Market
Transaction (provided they shall be notified of the confidential nature of the
information); (d) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings; (e) to Lender’s independent auditors and other professional
advisors (provided they shall be notified of the confidential nature of the
information); (f) if an Event of Default exists, to any other Person, to the
extent disclosure to such Person is required and/or necessary for Lender to
exercise and/or enforce its rights and remedies hereunder or under any of the
other Loan Documents; and (g) to the extent such information (x) becomes
publicly available other than as a result of a breach of this Section 9.1(c) or
(y) becomes available to Lender on a nonconfidential basis from a source other
than Borrower or any Affiliate thereof.
(l)
    If, at the time a Disclosure Document is being prepared for a
Securitization, Lender reasonably determines that Borrower alone or Borrower and
one or more Affiliates of Borrower (including any guarantor or other Person that
is directly or indirectly committed by contract or otherwise to make payments on
all or a part of the Loan) collectively, or the Property alone or the Property
and Related Properties collectively, will be a Significant Obligor, Borrower
shall furnish to Lender, upon request the following financial information:
(i)
    if Lender reasonably determines that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed ten percent (10%) (but less than twenty percent (20%)) of
the aggregate principal amount of all mortgage loans included or expected to be
included in the Securitization, net operating income for the Property and the
Related Properties for the most recent fiscal year and interim period if
required under Item 1112(b)(1) of Regulation AB (or, if the Loan is not treated
as a non-recourse loan under Instruction 3 for Item 1101(k) of Regulation AB,
selected financial data meeting the requirements and covering the time periods
specified in Item 301 of Regulation S-K and Item 1112(b)(1) of Regulation AB),
or
(ii)
    if Lender reasonably determines that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included in the Securitization,
the financial statements required under Item 1112(b)(2) of Regulation AB (which
may include, if and as required by Regulation AB, but may not be limited to, a
balance sheet with respect to the entity that Lender determines to be a
Significant Obligor for the two most recent Fiscal Years and applicable interim
periods, meeting the requirements of Rule 3-01 of Regulation S-X, and statements
of income and statements of cash flows with respect to the Property for the
three most recent Fiscal Years and applicable interim periods, meeting the
requirements of Rule 3-02 of Regulation S-X (or if Lender determines that the
Property is the Significant Obligor and the Property (other than properties that
are hotels, nursing homes, or other properties that would be deemed to
constitute a business and not real estate under Regulation S-X or other Legal
Requirements) was acquired from an unaffiliated third party and the other
conditions set forth in Rule 3-14


70



--------------------------------------------------------------------------------





of Regulation S-X have been met, the financial statements required by Rule 3-14
of Regulation S-X)).
(m)
    Further, if requested by Lender pursuant to a requirement under Regulation
AB, Borrower shall, promptly upon Lender’s request, furnish to Lender financial
data or financial statements meeting the requirements of Item 1112(b)(1) or
(2) of Regulation AB, as specified by Lender, for any Tenant of the Property if,
in connection with a Securitization, Lender expects there to be, as of the
cutoff date for such Securitization, a concentration with respect to such Tenant
or group of Affiliated Tenants within all of the mortgage loans included or
expected to be included in the Securitization such that such Tenant or group of
Affiliated Tenants would constitute a Significant Obligor. Borrower shall
furnish to Lender, in connection with the preparation of the Disclosure
Documents and, if required by Regulation AB, on an ongoing basis, financial data
and/or financial statements with respect to such Tenants meeting the
requirements of Item 1112(b)(1) or (2) of Regulation AB, as specified by Lender
(and to the extent the same is required under Regulation AB), but only for so
long as such entity or entities are a Significant Obligor and either
(i) Exchange Act Filings are required to be made under applicable Legal
Requirements or (ii) comparable information is required to otherwise be
“available” to holders of the Securities under Regulation AB or applicable Legal
Requirements.
(n)
    If Lender determines that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Property alone or the Property and
Related Properties collectively, are a Significant Obligor, then, to the extent
the same is required under Regulation AB, Borrower shall furnish to Lender, upon
Lender’s request, selected financial data or financial statements meeting the
requirements of Item 1112(b)(1) or (2) of Regulation AB, as specified by Lender
(and to the extent the same is required under Regulation AB), but only for so
long as such entity or entities are a Significant Obligor and either
(i) Exchange Act Filings are required to be made under applicable Legal
Requirements or (ii) comparable information is required to otherwise be
“available” to holders of the Securities under Regulation AB or applicable Legal
Requirements.
(o)
    Any financial data or financial statements provided pursuant to this
Section 9.1 shall be furnished to Lender within the following time periods (or
such later date as required to comply with Regulation AB):
(i)
    with respect to information requested in connection with the preparation of
Disclosure Documents for a Securitization, within ten (10) Business Days after
notice from Lender; and
(ii)
    with respect to ongoing information required under Section 9.1(e) and
(f) above, (1) not later than thirty (30) days after the end of each fiscal
quarter of Borrower and (2) not later than seventy-five (75) days after the end
of each Fiscal Year of Borrower, in each case if and when requested by Lender.


71



--------------------------------------------------------------------------------





(p)
    If requested by Lender, Borrower shall provide Lender, promptly, and in any
event within three (3) Business Days following Lender’s request therefor, with
any other or additional financial statements, or financial, statistical or
operating information, as Lender shall reasonably determine to be required
pursuant to Regulation S-K or Regulation S-X, as applicable, Regulation AB, or
any amendment, modification or replacement thereto or other Legal Requirements
relating to a Securitization or as shall otherwise be reasonably requested by
Lender.
(q)
    If requested by Lender, whether in connection with a Securitization or at
any time thereafter during which the Loan and any Related Loans are included in
a Securitization, Borrower shall provide Lender, promptly upon request, a list
of Tenants (including all affiliates of such Tenants) that in the aggregate
(1) occupy ten percent (10%) or more (but less than twenty percent (20%)) of the
total floor area of the improvements or represent ten percent (10%) or more (but
less than twenty percent (20%)) of aggregate base rent, and (2) occupy twenty
percent (20%) or more of the total floor area of the improvements or represent
twenty percent (20%) or more of aggregate base rent.
(r)
    All financial statements provided by Borrower pursuant to Section 9.1(d),
(e), (f) or (g) shall be prepared in accordance with GAAP (if and to the extent
required by Regulation AB), and shall meet the requirements of Regulation S-K or
Regulation S-X, as applicable, Regulation AB, and other applicable Legal
Requirements. All financial statements relating to a Fiscal Year shall, or
necessary in order to satisfy the requirements of such regulations, be audited
by independent accountants of Borrower reasonably acceptable to Lender in
accordance with generally accepted auditing standards, Regulation S-X or
Regulation S-K, as applicable, Regulation AB, and all other applicable Legal
Requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB, and all other
applicable Legal Requirements, and shall be further accompanied by a manually
executed written consent of the independent accountants, in form and substance
acceptable to Lender, to the inclusion of such financial statements in any
Disclosure Document and any Exchange Act Filing and to the use of the name of
such independent accountants and the reference to such independent accountants
as “experts” in any Disclosure Document and Exchange Act Filing (or comparable
information is required to otherwise be available to holders of the Securities
under Regulation AB or applicable Legal Requirements), all of which shall be
provided at the same time as the related financial statements are required to be
provided. All other financial statements shall be certified by the chief
financial officer of Borrower, which certification shall state that such
financial statements meet the requirements set forth in the first sentence of
this paragraph.

Section 9.2
    Securitization Indemnification.
(h)
    Borrower understands and agrees that information provided to Lender by
Borrower or its agents, counsel and representatives may be included in
Disclosure Documents in connection with


72



--------------------------------------------------------------------------------





a Securitization and may also be included in filings with the Securities and
Exchange Commission pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), or the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), and may be made available to investors or prospective investors
in the Securities, the NRSROs, investment banking firms, accounting firms, law
firms and other third-party advisory and service providers relating to a
Securitization.
(i)
    Borrower hereby agrees (i) to indemnify Lender, any Affiliate of Lender that
has filed any registration statement relating to a Securitization or has acted
as the issuer, sponsor, depositor or seller in connection with a Securitization,
any Affiliate of Lender that acts as an underwriter, placement agent or initial
purchaser of Securities issued in connection with a Securitization, any other
issuers, depositors, underwriters, placement agents or initial purchasers of
Securities issued in connection with a Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates, and each Person that controls any such Person within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Indemnified Persons”) for any losses, liabilities,
obligations, claims, damages, penalties, actions, judgments, suits, costs and
expenses (collectively, the “Liabilities”) to which any Indemnified Person may
become subject insofar as the Liabilities arise out of or are based upon (A) any
untrue statement or alleged untrue statement of any material fact, as it relates
to Borrower, Borrower Affiliates, the Property (or any portion thereof), any
Affiliated Manager, Guarantor or ARCNYC REIT, contained in the information
provided to Lender by Borrower, any Affiliate of Borrower or any of their
respective agents, counsel or representatives (collectively, the “Covered
Disclosure Information”), (B) the omission or alleged omission to state therein
a material fact required to be stated in such Covered Disclosure Information or
necessary in order to make the statements in such Covered Disclosure
Information, in light of the circumstances under which they were made, not
misleading and/or (C) a breach of the representations and warranties made by
Borrower in Section 3.1.40 of this Agreement and (ii) to reimburse each
Indemnified Person for any out-of-pocket legal or other expenses actually
incurred by such Indemnified Person in connection with investigating or
defending the Liabilities; provided, however, that Borrower will be liable in
any such case under clauses (i) or (ii) above only to the extent that any such
Liability arises out of, or is based upon, an untrue statement, alleged untrue
statement, omission or alleged omission made in reliance upon and in conformity
with (x) information furnished by or on behalf of Borrower to Lender (1) in
connection with the preparation of the Covered Disclosure Information or (2) in
connection with the underwriting or closing of the Loan or (y) any of the
reports, statements or other information furnished by or on behalf of Borrower
to Lender pursuant to the terms of this Agreement, including, without
limitation, financial statements of Borrower and operating statements and rent
rolls with respect to the Property; provided, further, however, Borrower shall
have no liability for any information set forth in any third-party reports or
any statements or other information made or prepared by third parties not
Affiliated with Borrower (unless Borrower has actual knowledge that such
information is not true and correct in any material respect).  The
indemnification provided for in clauses (B) and (C) above shall be effective
whether or not a separate indemnification agreement is executed and delivered by
Borrower. Any indemnity set forth in this Section 9.2(b) shall, in all events,
be limited to the Covered Disclosure Information and shall only be effective to
the extent that Lender accurately states the Covered Disclosure Information in
the applicable


73



--------------------------------------------------------------------------------





Disclosure Document. This indemnity will be in addition to any liability which
Borrower may otherwise have.
(j)
    In connection with any Exchange Act Filing or other reports containing
comparable information that are required to be made available to holders of the
Securities under Regulation AB or other applicable Legal Requirements, Borrower
shall (i) indemnify the Indemnified Persons for Liabilities to which any
Indemnified Person may become subject insofar as the Liabilities arise out of or
are based upon an untrue statement, alleged untrue statement, omission or
alleged omission made in reliance upon and in conformity with (x) information
furnished by or on behalf of Borrower to Lender (1) in connection with the
preparation of the Disclosure Documents or (2) in connection with the
underwriting or closing of the Loan or (y) any of the reports, statements or
other information furnished by or on behalf of Borrower to Lender pursuant to
the terms of this Agreement, including, without limitation, financial statements
of Borrower and operating statements and rent rolls with respect to the
Property, and (ii) reimburse each Indemnified Person for any legal or other
expenses reasonably incurred by such Indemnified Person in connection with
investigating or defending the Liabilities.
(k)
    Promptly after receipt by an Indemnified Person of notice of a claim or the
commencement of any action, such Indemnified Person will, if a claim in respect
thereof is to be made against Borrower, notify Borrower in writing of the
commencement thereof, but the omission to so notify Borrower will not relieve
Borrower from any liability which it may have to any Indemnified Person under
this Section 9.2 except to the extent that failure to notify materially
prejudices Borrower. In the event that any action is brought against any
Indemnified Person, and it notifies Borrower of the commencement thereof,
Borrower will be entitled to participate therein and, to the extent that it may
elect by written notice delivered to the Indemnified Person promptly after
receiving the aforesaid notice from such Indemnified Person, to assume the
defense thereof with counsel satisfactory to such Indemnified Person. After
notice from Borrower to such Indemnified Person of Borrower’s election to assume
the defense of such action with counsel satisfactory to such Indemnified Person,
such Indemnified Person shall pay for any reasonable legal or other related
expenses subsequently incurred by such Indemnified Person in connection with the
defense thereof other than reasonable costs of investigation; provided, however,
if (x) the defendants in any such action include both the Indemnified Person and
Borrower and (y) the Indemnified Person shall have reasonably concluded that
there are legal defenses available to it and/or other Indemnified Persons that
are different from or additional to those available to Borrower that would give
rise to an actual or potential conflict of interest or ethical violation were
the Indemnified Persons represented by the same counsel as the Borrower, then
(1) the Indemnified Person or Persons shall have the right to select separate
counsel to assert such legal defenses and to otherwise participate in the
defense of such action on behalf of such Indemnified Person or Persons (provided
that no compromise or settlement shall be entered without Borrower’s consent,
which consent shall not be unreasonable withheld, conditioned or delayed) and
(2) Borrower shall be liable for the expenses of any such separate counsel;
provided however, Borrower shall only be liable for the expenses of no more than
two (2) separate counsels selected by the Indemnified Persons in accordance with
the foregoing.


74



--------------------------------------------------------------------------------





(l)
    In order to provide for just and equitable contribution in circumstances in
which any indemnification or reimbursement under this Section 9.2 is for any
reason held to be unenforceable as to an Indemnified Person in respect of any
Liabilities (or action in respect thereof) referred to herein which would
otherwise be indemnifiable under this Section 9.2, Borrower shall contribute to
the amount paid or payable by the Indemnified Person as a result of such
Liabilities (or action in respect thereof); provided, however, that no Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act), gross negligence or willful misconduct shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation, gross negligence or willful misconduct. In determining the
amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) Lender’s and Borrower’s relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances. Lender and Borrower hereby agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation.
(m)
    Without limiting the generality of this Section 9.2, Borrower hereby agrees
(i) to indemnify the Indemnified Persons against any Liabilities to which any
Indemnified Persons may become subject in connection with any indemnification to
the Rating Agencies engaged to rate any Securitization holding all or a portion
of the Loan in connection with issuing, monitoring or maintaining the Securities
insofar as the Liabilities arise out of or are based upon (A) any untrue
statement or alleged untrue statement of any material fact contained in the
information provided to Lender or one or more of the NRSROs by Borrower, any
Affiliate of Borrower or any of their respective agents, counsel or
representatives, and/or (B) the omission or alleged omission to state therein a
material fact required to be stated in such information or necessary in order to
make the statements in such information, in light of the circumstances under
which they were made, not misleading and/or (C) a breach of the representations
and warranties made by Borrower in Section 3.1.40 of this Agreement and (ii) to
reimburse each Indemnified Person for any out-of-pocket legal or other expenses
actually incurred by such Indemnified Person in connection with investigating or
defending such Liabilities; provided, however, that, other than in connection
with information provided by Borrower, any Affiliate of Borrower or any of their
respective agents, counsel or representatives directly to one or more of the
NRSROs, Borrower will be liable in any such case under clauses (i) or (ii) above
only to the extent that any such Liability arises out of, or is based upon, an
untrue statement, alleged untrue statement, omission or alleged omission made in
reliance upon and in conformity with (x) information furnished by or on behalf
of Borrower to Lender (1) in connection with the issuance, monitoring or
maintenance of the Securities or (2) in connection with the underwriting or
closing of the Loan or (y) any of the reports, statements or other information
furnished by or on behalf of Borrower to Lender pursuant to the terms of this
Agreement, including, without limitation, financial statements of Borrower and
operating statements and rent rolls with respect to the Property. This indemnity
will be in addition to any liability which Borrower may otherwise have.


75



--------------------------------------------------------------------------------





(n)
    For the avoidance of doubt, and without limiting the generality of the
foregoing, “Indemnified Persons” shall include the initial named Lender
hereunder and each other Lender that has held a direct interest in the Loan at
any time during the Term, including prior to the occurrence of the act or
omission giving rise to the applicable Liabilities.
(o)
    The liabilities and obligations of both Borrower and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Obligations.

Section 9.3
    Severance Documentation. Lender shall have the right, at any time (whether
prior to or after any Secondary Market Transaction in respect of all or any
portion of the Loan), to modify, split and/or sever the Loan (including the
Note) one or more times in order to (a) create (i) one or more new loans
(including first and second mortgage loans), (ii) one or more new notes
(including senior and junior notes (i.e., A/B and A/B/C structure)),
(iii) multiple components of the Note or Notes and/or (iv) one or more mezzanine
loans (a “New Mezzanine Loan”) (including amending Borrower’s organizational
structure and the organizational documents of Borrower and its direct and
indirect shareholders, partners, members and non-member managers to provide for
one or more mezzanine borrowers), (b) reduce the number of loans, notes and/or
components, (c) revise the interest rates of the loans, notes and/or components,
(d) allocate and reallocate the principal balances of the loans, notes and/or
components, (e) increase or decrease the monthly debt service payments for the
loans, notes and/or components, (f) eliminate the multiple loan, note and/or
component structure (including the elimination of the related allocations of
principal and interest payments) or (g) otherwise achieve the optimum execution
for a Secondary Market Transaction; provided, however, that in modifying,
splitting and/or severing the Loan as provided above (1) Borrower shall not be
required to modify the Stated Maturity Date, (2) the aggregate principal amount
of all such loans, notes and/or components shall, on the date created, equal the
Outstanding Principal Balance immediately prior to the creation of such loans,
notes and/or components, (3) the weighted average interest rate of all such
loans, notes and/or components shall, at all times, equal the interest rate
applicable to the Loan immediately prior to the creation of such loans, notes
and/or components (except that the weighted average interest rate may
subsequently increase due to the effect of amortization and/or in connection
with prepayments made in accordance with Section 2.4.1(b) hereof or following a
Casualty or Condemnation that results in a payment of principal under the Note
or component note or an Event of Default), (4) the scheduled debt service
payments on all such loans, notes and/or components shall, on the date created,
equal the scheduled debt service payments under the Loan immediately prior to
the creation of such loans, notes and/or components, and (5) Borrower’s and
Guarantor’s obligations and liabilities under the Loan Documents and Lender’s
rights and remedies under the Loan Documents shall not be increased in any
material respect and Borrower’s and Guarantor’s rights and remedies under the
Loan Documents and Lender’s obligations and liabilities under the Loan Documents
shall not be decreased in any material respect. At Lender’s election, each note
comprising the Loan may be subject to one or more Secondary Market Transactions.
Lender shall have the right to modify, split and/or sever the Loan in accordance
with this Section 9.3 and, provided that such modification, split and/or
severance shall comply with the terms of this Section 9.3, it shall become
immediately effective. If requested


76



--------------------------------------------------------------------------------





by Lender, Borrower shall promptly execute an amendment to the Loan Documents
reasonably necessary to effect any such modification, split and/or severance
including, without limitation, an amendment to the Cash Management Agreement to
reflect the newly created loans, notes and/or components, provided that such
amendment shall comply with all of the terms of this Section 9.3. Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect and modification, split and/or
severance as described in this Section 9.3, Borrower ratifying all that its said
attorney shall do by virtue thereof; provided, however, Lender shall not make or
execute any such documents under such power unless Borrower shall fail to
execute such documents within five (5) Business Days after Lender’s request.
Notwithstanding anything to the contrary set forth herein, Lender’s right to
create a New Mezzanine Loan as set forth above shall be subject to the prior
approval of Borrower, which approval may be granted or withheld at Borrower’s
sole discretion.

Section 9.4
    Secondary Market Transaction Costs. All costs and expenses incurred by
Borrower, Guarantor, and their respective Affiliates in connection with Sections
9.1 and 9.3 shall be paid by Borrower. Notwithstanding the foregoing or anything
to the contrary set forth herein, Lender hereby agrees to reimburse Borrower for
costs and expenses reasonably incurred by Borrower in connection with Sections
9.1 and 9.3 that are in excess of Ten Thousand Dollars ($10,000) in the
aggregate, provided that (i) such costs and expenses are actually incurred by
Borrower and (ii) Borrower’s demand for such reimbursement is accompanied by
invoices or other evidence reasonably satisfactory to Lender of amounts expended
by Borrower that are to be reimbursed hereunder.

ARTICLE 10:
     DEFAULTS

Section 10.1
    Events of Default.
(p)
    Each of the following events shall constitute an event of default hereunder
(each, an “Event of Default”):
(vii)
    if any monthly installment of principal and/or interest due under the Note
or any payment of Reserve Funds due under this Agreement or the payment of the
Obligations due on the Maturity Date is not paid when due (provided, however,
that if no other Event of Default shall have occurred and be continuing and
adequate funds have been allocated pursuant to Section 6.11.1 for payment of any
required monthly installment of principal, interest and required deposit of
Reserve Funds, the failure by Cash Management Bank to disburse any payments due
to Lender and/or allocate such funds to the appropriate Reserve Account in
violation of the Loan Documents shall not constitute an Event of Default);
(viii)
    if any other portion of the Obligations (other than as set forth in the
foregoing


77



--------------------------------------------------------------------------------





clause (i)) is not paid when due and such non-payment continues for five
(5) days following written notice to Borrower that the same is due and payable;
(ix)
    if any of the Taxes or Other Charges are not paid when due (provided,
however, that if no other Event of Default shall have occurred and be continuing
and adequate funds are on deposit in the Tax Account for payment of any required
Taxes or Other Charges then due and payable, the failure by Lender or its agent
to cause such payments to be made shall not constitute an Event of Default);
(x)
    if (A) the Policies are not kept in full force and effect or (B) evidence of
same is not delivered to Lender as required pursuant to Section 5.1.1(b) hereof
within five (5) days after Lender notifies Borrower of such failure, each in
accordance with the terms and conditions hereof;
(xi)
    subject to the provisions of Article 8 hereof, if Borrower breaches or
permits or suffers a breach of the provisions of Section 4.2.1; provided,
however, that any such breach shall not be an Event of Default if such breach
(A) is not intentional, (B) shall not have had a Material Adverse Effect, and
(C) relates solely to a failure to deliver any notice required to be delivered
pursuant to the terms and provisions of Article 8;
(xii)
    if any representation or warranty made by Borrower or Guarantor in any Loan
Document, or in any report, certificate, financial statement or other
instrument, agreement or document prepared by, or on behalf of, Borrower and
furnished to Lender in connection with the Loan shall have been false or
misleading in any material respect as of the date such representation or
warranty was made; provided, however, that any such breach shall not be an Event
of Default if such breach (A) is not intentional, (B) shall not have had a
Material Adverse Effect, and (C) can be made true and correct by action of
Borrower. In such event, Borrower shall have a period of thirty (30) days
following written notice thereof to Borrower to undertake and complete all
action necessary to make such representation or warranty, true and correct in
all material respects; provided, further, that if the same cannot be cured
within such thirty (30) day period, if Borrower commences to take action to cure
such breach within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, Borrower shall have such time as is
reasonably necessary to effect such cure, but in no event in excess of an
additional ninety (90) days; it being understood that Borrower hereby
indemnifies and holds Lender harmless from any costs, expenses, damages or
losses that Lender may incur or suffer as a result of the permitted cure rights
set forth in this clause (vi);
(xiii)
    (A) if Borrower shall make an assignment for the benefit of creditors or
(B) upon the declaration by Lender in its sole and absolute discretion that the
same constitutes an Event of Default, if Guarantor shall make an assignment for
the benefit of creditors;


78



--------------------------------------------------------------------------------





(xiv)
    (A) if a receiver, liquidator or trustee shall be appointed for Borrower or
if Borrower shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal, state, local or
foreign bankruptcy law, or any similar federal, state, local or foreign law,
shall be filed by or against, consented to, or acquiesced in by, Borrower, or if
any proceeding for the dissolution or liquidation of Borrower shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Borrower, upon the same not
being discharged, stayed or dismissed within ninety (90) days or (B) upon the
declaration by Lender in its sole and absolute discretion that the same
constitutes an Event of Default, if a receiver, liquidator or trustee shall be
appointed for Guarantor or if Guarantor shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal, state, local or foreign bankruptcy law, or any similar
federal, state, local or foreign law, shall be filed by or against, consented
to, or acquiesced in by, Guarantor, or if any proceeding for the dissolution or
liquidation of Guarantor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Guarantor, upon the same not being discharged, stayed or
dismissed within ninety (90) days; provided, further that, with respect to
clause (B) above, no Event of Default shall be deemed to have occurred under
clause (viii)(B) above, if the Acceptable Replacement Guarantor Conditions are
satisfied on or prior to the expiration of the aforementioned ninety (90) day
period in accordance with the terms and conditions of this Agreement;
(xv)
    if Borrower attempts to assign its rights or delegate its duties under any
of the Loan Documents or any interest herein or therein in contravention of the
Loan Documents;
(xvi)
    if any of the factual assumptions contained in any Insolvency Opinion is or
shall become untrue in any material respect; provided, however, such breach
shall not constitute an Event of Default in the event that (A) such breach is
not intentional, (B) such breach is immaterial, (C) such breach shall be
remedied in a timely and expedient manner and in any event within not more than
sixty (60) days, and (D) within fifteen (15) Business Days following the request
of Lender, but not prior to the date on which such breach shall have been
remedied in accordance with the immediately foregoing clause (C), Borrower
delivers to Lender a substantive non-consolidation opinion, or a modification of
the Insolvency Opinion, to the effect that such breach shall not in any way
impair, negate or adversely change the opinions rendered in the Insolvency
Opinion, which opinion or modification and any counsel delivering such opinion
or modification shall be acceptable to Lender in its reasonable discretion;
(xvii)
    if Borrower breaches any representation, warranty or covenant contained in
Sections 3.1.24 or 4.1.15 hereof or on Schedule III attached hereto; provided,
however, such violation or breach shall not constitute an Event of Default in
the event that (A) such violation or breach is not intentional, (B) such
violation or breach is immaterial, (C) such violation


79



--------------------------------------------------------------------------------





or breach shall be remedied in a timely and expedient manner and in any event
within not more than sixty (60) days, and (D) within fifteen (15) Business Days
following the request of Lender, but not prior to the date on which such
violation or breach shall have been remedied in accordance with the immediately
foregoing clause (C), Borrower delivers to Lender a substantive
non-consolidation opinion, or a modification of the Insolvency Opinion, to the
effect that such breach or violation shall not in any way impair, negate or
adversely change the opinions rendered in the Insolvency Opinion, which opinion
or modification and any counsel delivering such opinion or modification shall be
acceptable to Lender in its reasonable discretion;
(xviii)
    if Borrower shall be in default beyond any applicable notice and cure period
under any mortgage or security agreement covering any part of the Property
whether it be superior or junior in Lien to the Mortgage;
(xix)
    subject to Borrower’s right to contest or prosecute the discharge as
provided in Section 3.6 of the Mortgage, if the Property becomes subject to any
mechanic’s, materialman’s or other Lien except a Lien for Taxes not then due and
payable (excluding Liens associated with any so-called property-assessed clean
energy or similar loans) and such mechanic’s lien or other Lien is not bonded or
removed within ten (10) days after attaching to the Property;
(xx)
    except as permitted herein, the alteration, improvement, demolition or
removal of any of the Improvements without the prior written consent of Lender;
(xxi)
    except as otherwise expressly permitted under the terms of the Loan
Documents, if, without Lender’s prior written consent (as provided in
Section 7.2.1 of this Agreement), (A) the Management Agreement is surrendered,
terminated, canceled or modified in any material respect, (B) the ownership,
management or Control of an Affiliated Manager is Transferred other than in
accordance with the terms hereof, (C) Borrower defaults in any material respect
under the Management Agreement beyond the expiration of any applicable notice
and/or cure periods thereunder, which default permits Manager to terminate or
cancel the Management Agreement or (D) Borrower waives or releases any of its
material rights or remedies under the Management Agreement, unless, in each
case, Borrower, contemporaneously with such expiration, termination or
cancellation, enters into a Replacement Management Agreement with a Qualified
Manager in accordance with the applicable terms and conditions of this
Agreement;
(xxii)
    subject to a force majeure event, if Borrower ceases to continuously operate
the Property or any material portion thereof as an office building for any
reason whatsoever (other than temporary cessation in connection with any
alteration, repair, renovation or restoration thereof undertaken with the prior
written consent of Lender, and cessations of


80



--------------------------------------------------------------------------------





operations on portions of the Property permanently taken by condemnation) and
Borrower fails to re-commence such continuous operations within twenty (20) days
of such cessation of continuous operations;
(xxiii)
    In the event Guarantor is a natural person, if Borrower fails to replace
Guarantor with a Satisfactory Replacement Guarantor upon the death or incapacity
of Guarantor in accordance with the terms and provisions of Section 8.3 hereof;
(xxiv)
    if (A) Borrower shall fail in the payment of any rent, additional rent or
other charge made payable by the Ground Lease as and when such rent or other
charge is payable, after any applicable notice and cure periods, (B) there shall
occur any default beyond applicable notice and cure periods by Borrower, as
tenant under the Ground Lease, in the observance or performance of any term,
covenant or condition of the Ground Lease on the part of Borrower, to be
observed or performed, (C) if any one or more of the events referred to in the
Ground Lease shall occur which would cause the Ground Lease to terminate without
notice or action by the landlord under the Ground Lease or which would entitle
the landlord to terminate the Ground Lease and the term thereof by giving notice
to Borrower, as tenant thereunder, without cure rights, (D) if the leasehold
estate created by the Ground Lease shall be surrendered or the Ground Lease
shall be terminated, rejected or canceled for any reason or under any
circumstances whatsoever, including, without limitation, in connection with any
bankruptcy or insolvency proceedings, or (E) if any of the terms, covenants or
conditions of the Ground Lease shall in any manner be modified, changed,
supplemented, altered, amended or waived without the prior written consent of
Lender;
(xxv)
    if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xviii) above, (A) for ten (10) days after notice to Borrower from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
(B) for thirty (30) days after the earlier of (1) Borrower’s knowledge thereof
and (2) notice to Borrower from Lender, in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such 30-day period; and provided, further,
that Borrower shall have commenced to cure such Default within such 30-day
period and shall thereafter diligently and expeditiously proceed to cure the
same, such 30-day period shall be extended for such additional time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed ninety (90) days;
(xxvi)
    if Borrower breaches the covenant contained in Sections 4.1.16(h);
(xxvii)
    if there shall be a default under any of the other Loan Documents beyond any
applicable notice and/or cure periods contained in such Loan Documents, whether
as to Borrower, Guarantor or the Property, or if any other such event shall
occur or condition shall


81



--------------------------------------------------------------------------------





exist, and the effect of such event or condition is to accelerate the maturity
of any portion of the Obligations (other than any payment due under Section
2.4.2) or to permit Lender to accelerate the maturity of all or any portion of
the Obligations; or
(xxviii)
    if at any time the Property fails to either have a validly issued
(unexpired) TCO or a New PCO, as applicable.
(q)
    Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in clauses (vii), (viii) or (ix) above) and
at any time thereafter Lender may, in addition to any other rights or remedies
available to it pursuant to the Loan Documents or at law or in equity, take such
action, without notice or demand, that Lender deems advisable to protect and
enforce its rights against Borrower and in and to the Property, including
declaring the Obligations to be immediately due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and the Property, including all rights or remedies
available at law or in equity; and upon and during the continuance of any Event
of Default described in clauses (vii), (viii) or (ix) above, the Debt and all
other Obligations of Borrower under the Loan Documents, including without
limitation, the Yield Maintenance Premium, if applicable, shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained in any
Loan Document to the contrary notwithstanding.

Section 10.2
    Remedies.
(i)
    Upon the occurrence and during the continuance of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under the Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Obligations shall be declared due and payable, and whether or not Lender shall
have commenced any foreclosure proceeding or other action for the enforcement of
its rights and remedies under any of the Loan Documents with respect to the
Property. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singly, successively, together or otherwise,
at such time and in such order as Lender may determine in its sole discretion,
to the fullest extent permitted by law, without impairing or otherwise affecting
the other rights and remedies of Lender permitted by law, equity or contract or
as set forth in the Loan Documents. Without limiting the generality of the
foregoing, if an Event of Default is continuing (i) to the extent permitted by
law, Lender shall not be subject to any “one action” or “election of remedies”
law or rule, and (ii) all Liens and other rights, remedies or privileges
provided to Lender shall remain in full force and effect until Lender has
exhausted all of its remedies against the Property and the Mortgage has been
foreclosed, sold and/or otherwise realized upon in satisfaction of the
Obligations or the Obligations have been paid in full.


82



--------------------------------------------------------------------------------





(j)
    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to partially foreclose the
Mortgage in any manner and for any amounts secured by the Mortgage then due and
payable as determined by Lender in its sole discretion including the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Lender may foreclose the Mortgage to recover such delinquent payments,
or (ii) in the event Lender elects to accelerate less than the entire
Outstanding Principal Balance, Lender may foreclose the Mortgage to recover so
much of the principal balance of the Loan as Lender may accelerate and such
other sums secured by the Mortgage as Lender may elect. Notwithstanding one or
more partial foreclosures, the Property shall remain subject to the Mortgage to
secure payment of the sums secured by the Mortgage and not previously recovered.
(k)
    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. In such event, Borrower shall execute
and deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall only
have the right to make or execute any such documents under such power of
attorney in connection with Lender’s exercise of its remedies under this
Agreement following an acceleration of the Loan. Borrower shall be obligated to
pay all costs and expenses incurred in connection with the preparation,
execution, recording and filing of the Severed Loan Documents. The Severed Loan
Documents shall not contain any representations, warranties or covenants not
contained in the Loan Documents and any such representations and warranties
contained in the Severed Loan Documents will be given by Borrower only as of the
Closing Date.
(l)
    Any amounts recovered from the Property or any other collateral for the Loan
after an Event of Default may be applied by Lender toward the payment of any
interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents, including, without limitation, the Yield Maintenance Premium, if
applicable, in such order, priority and proportions as Lender in its sole
discretion shall determine.

Section 10.3
    Lender’s Right to Perform. During the continuation of any Event of Default,
if Borrower fails to perform any covenant or obligation contained in the Loan
Documents, without in any way limiting Lender’s right to exercise any of its
rights, powers or remedies as provided under any of the Loan Documents or
releasing Borrower from any covenant or obligation under the Loan


83



--------------------------------------------------------------------------------





Documents, Lender may, but shall have no obligation to, perform, or cause the
performance of, such covenant or obligation, and all out-of-pocket costs,
expenses, liabilities, penalties and fines of Lender incurred or paid in
connection therewith shall be payable by Borrower to Lender upon demand, and if
not paid shall be added to the Obligations (and to the extent permitted under
applicable laws, secured by the Mortgage and the other Loan Documents) and shall
bear interest at the Default Rate. Lender shall have no obligation to send
notice to Borrower of any such failure.

Section 10.4
    Remedies Cumulative. The rights, powers and remedies of Lender under this
Agreement shall be cumulative and not exclusive of any other right, power or
remedy which Lender may have against Borrower pursuant to the Loan Documents, or
existing at law or in equity or otherwise. Lender’s rights, powers and remedies
may be pursued singly, concurrently or otherwise, at such time and in such order
as Lender may determine in Lender’s sole discretion. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon. Nothing contained herein or in the other Loan
Documents shall be construed to grant Borrower any right to cure an Event of
Default and each Event of Default shall continue unless and until the same is
waived by Lender in writing in its sole and absolute discretion in accordance
with the terms and provisions of the Loan Documents.

ARTICLE 11:
     MISCELLANEOUS

Section 11.1
    Successors and Assigns; Assignments and Participations. Except as expressly
permitted under Section 8.1, Borrower may not assign, transfer or delegate its
rights or obligations under the Loan Documents without Lender’s prior written
consent, and any attempted assignment, transfer or delegation without such
consent shall be null and void. Lender may assign, pledge, participate, transfer
or delegate, as applicable, to one or more Persons, all or a portion of its
rights and obligations under the Loan Documents. The assigning Lender shall have
no further obligations under the Loan Documents from and after the date of any
such assignment or transfer with respect to matters first arising from and after
the date of any such assignment or transfer. In connection with any such
assignment, pledge, participation, transfer or delegation, Lender may disclose
to the assignee, pledgee, participant, transferee or delegee or proposed
assignee, pledgee, participant, transferee or delegee, as the case may be, any
information relating to Borrower or any of its Affiliates or to any aspect of
the Loan that has been furnished to Lender by or on behalf of Borrower or any of
its Affiliates. All covenants, promises and agreements in this Agreement, by or
on behalf of Borrower, shall inure to the benefit of the legal representatives,
successors and assigns of Lender.

Section 11.2
    Lender’s Discretion. Whenever pursuant to this Agreement (a) Lender
exercises any right given to it to approve or disapprove any matter, (b) any
arrangement or term is to be satisfactory


84



--------------------------------------------------------------------------------





to Lender, or (c) Lender is given the right to exercise judgment as to a
particular matter, arrangement or term, the decision of Lender to approve or
disapprove such matter, to decide whether such arrangement or term is
satisfactory or not satisfactory or Lender’s exercise of judgment with respect
to such matter, arrangement or term shall (except as is otherwise specifically
herein provided) be in the sole and absolute discretion of Lender and shall be
final and conclusive absent manifest error. Prior to a Securitization, whenever
pursuant to this Agreement the Rating Agencies are given any right to approve or
disapprove any matter, or any arrangement or term is to be satisfactory to the
Rating Agencies, the decision of Lender to approve or disapprove such matter, or
to decide whether arrangements or terms are satisfactory or not satisfactory,
shall be substituted therefor, which such decision shall be based upon Lender’s
reasonable determination of Rating Agency criteria (unless Lender has an
independent approval right in respect of the matter at issue pursuant to the
terms of this Agreement, in which case the discretion afforded to Lender in
connection with such independent approval right shall apply instead).

Section 11.3
    Governing Law.
(A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND DELIVERED TO
LENDER BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE
DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE
THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER
JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE
NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING. (I) BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT LENDER SHALL BE


85



--------------------------------------------------------------------------------





PERMITTED TO SERVE ANY AND ALL LEGAL PROCESS (INCLUDING, WITHOUT LIMITATION, A
SUMMONS AND COMPLAINT) WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK UPON BORROWER BY
DELIVERING A COPY OF SUCH PROCESS DOCUMENTATION BY CERTIFIED MAIL OR BY A
NATIONALLY RECOGNIZED COURIER SERVICE ADDRESSED TO BORROWER AT THE ADDRESS SET
FORTH BELOW AND (II) BORROWER HEREBY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
AS SET FORTH ABOVE AND AGREES THAT PERSONAL SERVICE OF PROCESS IN ACCORDANCE
WITH THE FOREGOING PROVISIONS SHALL HAVE THE SAME FORCE AND EFFECT AS IF SERVED
PERSONALLY UPON BORROWER.
ARC NYC1140SIXTH, LLC
C/O AR GLOBAL
405 PARK AVENUE
NEW YORK, NEW YORK 10022
 
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTIONS. FURTHER, BORROWER
ACKNOWLEDGES AND AGREES THAT BORROWER SHALL NOT CONTEST THE VALIDITY OR LEGALITY
OF SERVICE OF PROCESS UPON BORROWER IN ACCORDANCE WITH THE FOREGOING IN ANY
LEGAL PROCEEDING.



Section 11.4
    Modification, Waiver in Writing. No modification, amendment, extension,
discharge, termination or waiver of any provision of any Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party or parties against
whom enforcement is sought, and then such waiver or consent shall be effective
only in the specific instance, and for the specific purpose, for which given.
Except as otherwise expressly provided herein, no notice to, or demand on
Borrower, shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances.

Section 11.5
    Delay Not a Waiver. Neither any failure nor any delay on the part of Lender
in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege under any Loan
Document, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
any Loan Document, Lender shall not be deemed to have waived any right either to
require prompt payment when due of all other amounts due under the Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount. Lender shall have the right to waive or reduce any time
periods that Lender is entitled to under the Loan Documents in its sole and
absolute discretion.


86



--------------------------------------------------------------------------------






Section 11.6
    Notices.
(a)
    All notices, demands, requests, consents, approvals or other communications
(any of the foregoing, a “Notice”) required, permitted or desired to be given
hereunder shall be in writing and shall be sent by registered or certified mail,
postage prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 11.6. Any Notice shall
be deemed to have been received: (i) three (3) days after the date such Notice
is mailed, if sent by registered or certified mail, (ii) on the date of delivery
by hand, if delivered during business hours on a Business Day (otherwise on the
next Business Day), and (iii) on the next Business Day, if sent by an overnight
commercial courier, in each case addressed to the parties as follows:
If to Lender:
Series TRS of Ladder Capital Finance I LLC
345 Park Avenue, 8th Floor
New York, New York 10154
Attention: Kelly Porcella


with a copy to
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Michael Barker, Esq.


and with a copy to:
Wells Fargo Bank National Association
Commercial Mortgage Servicing
MAC D1086-120
550 South Tryon Street, 14th Floor
Charlotte, North Carolina 28202
Attention: Asset Management




If to Borrower:
c/o American Realty Capital New York City REIT, Inc.
405 Park Avenue
New York, New York 10022
Attention: Chief Executive Officer


with a copy to:
c/o American Realty Capital New York City REIT, Inc.
405 Park Avenue
New York, New York 10022
Attention: General Counsel


and with a copy to:
Arnold & Porter LLP
399 Park Avenue
New York, New York 10022
Attention: John J. Busillo, Esq.





87



--------------------------------------------------------------------------------





(b)
    Any party may change the address to which any such Notice is to be
delivered, by furnishing ten (10) days’ written notice of such change to the
other parties in accordance with the provisions of this Section 11.6. Notices
shall be deemed to have been given on the date as set forth above, even if there
is an inability to actually deliver any such Notice because of a changed address
of which no Notice was given, or there is a rejection or refusal to accept any
Notice offered for delivery. Notice for any party may be given by its respective
counsel. Additionally, Notice from Lender may also be given by Servicer and
Lender hereby acknowledges and agrees that Borrower shall be entitled to rely on
any Notice given by Servicer as if it had been sent by Lender.

Section 11.7
    Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

Section 11.8
    Headings. The Article and/or Section headings and the Table of Contents in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose.

Section 11.9
    Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under any Legal
Requirements, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 11.10
    Preferences. Following the occurrence and during the continuation of an
Event of Default or in connection with any bankruptcy proceedings, Lender shall
have the continuing and exclusive right to apply or reverse and reapply any and
all payments by Borrower to any portion of the Obligations of Borrower
hereunder. To the extent Borrower makes a payment or payments to Lender, which
payment or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, federal, state,
local or foreign law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the Obligations hereunder or part thereof


88



--------------------------------------------------------------------------------





intended to be satisfied shall be revived and continue in full force and effect,
as if such payment or proceeds had not been received by Lender.

Section 11.11
    Waiver of Notice. Borrower shall not be entitled to any notices of any
nature whatsoever from Lender except with respect to matters for which the Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which the Loan Documents do not
specifically and expressly provide for the giving of notice by Lender to
Borrower.

Section 11.12
    Remedies of Borrower. In the event that a claim or adjudication is made that
Lender or its agents have acted unreasonably or unreasonably delayed acting in
any case where, by law or under the Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, neither Lender nor
its agents shall be liable for any monetary damages, and Borrower’s sole remedy
shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. Any action or proceeding to determine whether Lender has
acted reasonably shall be determined by an action seeking declaratory judgment.

Section 11.13
    Expenses; Indemnity.
(i)
    Borrower shall pay or, if Borrower fails to pay, reimburse Lender upon
receipt of notice from Lender, for all actual, reasonable, out-of-pocket costs
and expenses (including reasonable attorneys’ fees and disbursements) incurred
by Lender in connection with (i) Borrower’s ongoing performance of and
compliance with Borrower’s agreements and covenants contained in the Loan
Documents on its part to be performed or complied with after the Closing Date,
including, without limitation, confirming compliance with environmental and
insurance requirements; (ii) unless otherwise specified herein, Lender’s ongoing
performance of and compliance with all agreements and covenants contained in the
Loan Documents on its part to be performed or complied with after the Closing
Date; (iii) the negotiation, preparation, execution, delivery and administration
of any consents, amendments, waivers or other modifications to the Loan
Documents and any other documents or matters requested by Borrower or Guarantor;
(iv) the filing and recording fees and expenses, title insurance and reasonable
fees and expenses of counsel for providing to Lender all required legal
opinions, and other similar expenses incurred, in creating and perfecting the
Liens in favor of Lender pursuant to the Loan Documents; (v) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, the Loan Documents, the Property or any other
security given for the Loan; (vi) enforcing any Obligations of or collecting any
payments due from Borrower or Guarantor under the Loan Documents or with respect
to the Property or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or of any Bankruptcy Action; and (vii) protecting Lender’s


89



--------------------------------------------------------------------------------





interest in the Property or any other security given for the Loan; provided,
however, Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender, as determined by a final
non-appealable judgment of a court of competent jurisdiction. Any costs due and
payable to Lender may be paid, at Lender’s election in its sole discretion upon
prior notice to Borrower unless an Event of Default has occurred and is
continuing, in which case such prior notice shall not be required, from any
amounts in the Cash Management Account.
(j)
    Borrower shall indemnify, defend and hold harmless the Lender Indemnified
Parties from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel for any Lender Indemnified Party in connection
with any investigative, administrative or judicial proceeding commenced or
threatened, whether or not such Lender Indemnified Party shall be designated a
party thereto), that may be imposed on, incurred by, or asserted against any
Lender Indemnified Party in any manner relating to or arising out of (i) any
default or breach by Borrower of its Obligations under, or any material
misrepresentation by Borrower contained in, the Loan Documents; (ii) the use or
intended use of the proceeds of the Loan in violation of this Agreement or the
other Loan Documents; (iii) [intentionally omitted]; (iv) ownership of the
Mortgage, the Property or any interest therein, or receipt of any Rents; (v) any
accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Property or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (vi) any use,
nonuse or condition in, on or about the Property or on adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways;
(vii) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property; (viii) any failure of the Property to
comply with any Legal Requirement; (ix) any claim by brokers, finders or similar
persons claiming to be entitled to a commission in connection with any Lease or
other transaction involving the Property or any part thereof, or any liability
asserted against such Lender Indemnified Party with respect thereto; and (x) the
claims of any lessee of any portion of the Property or any Person acting through
or under any lessee or otherwise arising under or as a consequence of any Lease
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to the Lender Indemnified Parties hereunder to the
extent that such Indemnified Liabilities arise (i) from the gross negligence,
illegal acts, fraud or willful misconduct of the Lender Indemnified Parties, as
determined by a final non-appealable judgment of a court of competent
jurisdiction or (ii) after a foreclosure or Lender’s acceptance of a deed in
lieu of foreclosure in respect of all or any portion of the Property securing
the Loan (as to the Property or portion thereof so foreclosed), so long as such
Indemnified Liabilities do not result from (x) any act or circumstance occurring
prior to such foreclosure or Lender’s acceptance of a deed in lieu of
foreclosure, as applicable, or (y) any act of Borrower or any of its agents,
Affiliates or employees. To the extent that the undertaking to indemnify, defend
and hold harmless set forth in the preceding sentence may be unenforceable
because it violates any law or public policy, Borrower shall pay the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the Lender
Indemnified Parties. The provisions of Section 11.13(a) and this
Section 11.13(b) shall survive any payment or prepayment of the Loan and any
foreclosure or satisfaction of the Mortgage.


90



--------------------------------------------------------------------------------





(k)
    Subject to Section 9.4 hereof, Borrower hereby agrees to pay for or, if
Borrower’s fails to pay, to reimburse Lender for, any fees imposed, and costs
and expenses incurred, by any Rating Agency in connection with any Rating Agency
review of the Loan or any consent, approval, waiver or confirmation obtained
from such Rating Agency pursuant to the terms and conditions of the Loan
Documents, and Lender shall be entitled to require payment of such fees, costs
and expenses as a condition precedent to obtaining any such consent, approval,
waiver or confirmation.

Section 11.14
    Schedules Incorporated. The Schedules and Exhibits annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 11.15
    Offsets, Counterclaims and Defenses. Any assignee of Lender’s interest in
and to the Loan Documents shall take the same free and clear of all offsets,
counterclaims and defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

Section 11.16
    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)
    Borrower and Lender intend that the relationships created under the Loan
Documents be solely that of borrower and lender. Nothing herein or therein is
intended to create a joint venture, partnership, tenancy-in-common, or joint
tenancy relationship between Borrower and Lender nor to grant Lender any
interest in the Property other than that of mortgagee, beneficiary or lender.
(b)
    The Loan Documents are solely for the benefit of Lender and Borrower and
nothing contained in the Loan Documents shall be deemed to confer upon anyone
other than Lender any right to insist upon or to enforce the performance or
observance of any of the Obligations contained herein or therein. All conditions
to the obligations of Lender to make the Loan (and disburse Reserve Funds)
hereunder are imposed solely and exclusively for the benefit of Lender and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan (or make any disbursement of Reserve Funds) in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

Section 11.17
    Intentionally Omitted.


91



--------------------------------------------------------------------------------






Section 11.18
    Waiver of Marshalling of Assets. To the fullest extent permitted by law,
Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Borrower’s members or partners, as
applicable, and others with interests in Borrower, and of the Property, and
shall not assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Obligations without any prior or
different resort for collection or of the right of Lender to the payment of the
Obligations out of the net proceeds of the Property in preference to every other
claimant whatsoever.

Section 11.19
    Waiver of Offsets/Defenses/Counterclaims. Borrower hereby waives the right
to assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents or otherwise to offset any
obligations to make the payments required by the Loan Documents. No failure by
Lender to perform any of its obligations hereunder shall be a valid defense to,
or result in any offset against, any payments which Borrower is obligated to
make under any of the Loan Documents.

Section 11.20
    Conflict; Construction of Documents; Reliance. In the event of any conflict
between the provisions of this Agreement and any of the other Loan Documents,
the provisions of this Agreement shall control. The parties hereto acknowledge
that they were represented by competent counsel in connection with the
negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 11.21
    Brokers and Financial Advisors.
(a)
    Borrower hereby represents that, except for HFF, Inc. (“Broker”), it has
dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower will pay Broker a commission pursuant to a separate
agreement. Borrower shall indemnify, defend and hold Lender harmless from and


92



--------------------------------------------------------------------------------





against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person (including Broker) that such Person acted on
behalf of Borrower or Lender in connection with the transactions contemplated
herein. The provisions of this Section 11.21 shall survive the expiration and
termination of this Agreement and the payment of the Obligations. For the
avoidance of doubt, the indemnity set forth in this Section 11.21 shall inure to
the benefit of each Lender that has held an interest in the Loan at any time
during the Term, including the initial named Lender hereunder.
(b)
    Lender may pay additional compensation, fees, commissions or other payments
to Broker relating to the origination, sale and/or securitization of the Loan,
in addition to any other compensation, fees, commissions or other payments which
may be paid by Borrower or any other party directly to Broker. Borrower hereby
acknowledges and agrees that (i) the payment of any such compensation, fees,
commissions or other payments are in addition to any other compensation, fees,
commissions or other payments which may be paid by Borrower or any other party
directly to Broker, (ii) the payment of any such compensation, fees, commissions
or other payments may create a potential conflict of interest for Broker in its
relationship with Borrower, and Lender is not responsible for any
recommendation, services or advice given to Borrower by Broker, and (iii) no
fiduciary or other special relationship exists or will exist between Borrower
and Lender other than as lender and borrower. Borrower (A) acknowledges that
(1) such compensation, fees, commissions or other payments may include a direct,
one-time payment of an origination or similar fee, certain payments based on
volume and/or size of referrals, profit-sharing payments and/or an ongoing
financial interest in the Loan (including by acting as sub-servicer for the
Loan) and (2) Borrower has had an opportunity to discuss the specifics of any
compensation, fees, commissions or other payments with Broker to the extent
Borrower deemed necessary and Borrower has independently determined to proceed
with the Loan and (B) consents to any such arrangement and the payment by Lender
to Broker of any such compensation, fees, commissions or other payments.

Section 11.22
    Exculpation. Subject to the qualifications below, Lender shall not enforce
the liability and obligation of Borrower to perform and observe the Obligations
contained in the Note, this Agreement, the Mortgage or the other Loan Documents
by any action or proceeding wherein a money judgment shall be sought against
Borrower, except that Lender may bring a foreclosure action, an action for
specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest under the Note, this Agreement,
the Mortgage and the other Loan Documents, or in the Property, the Gross
Revenue, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Property, in the Gross Revenue and in any
other collateral given to Lender, and Lender, by accepting the Note, this
Agreement, the Mortgage and the other Loan Documents, shall not sue for, seek or
demand any deficiency judgment against Borrower or Guarantor (whose liability
shall be determined in accordance with the terms and conditions of the Guaranty)
in any such action or proceeding under or by reason of or under or in connection
with the Note, this Agreement, the Mortgage or the other Loan Documents. The
provisions of this Section 11.22 shall not, however, (a) constitute a waiver,
release or impairment of any obligation evidenced


93



--------------------------------------------------------------------------------





or secured by any of the Loan Documents; (b) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Mortgage; (c) affect the validity or enforceability of any of the Loan
Documents or any guaranty made in connection with the Loan or any of the rights
and remedies of Lender thereunder; (d) impair the right of Lender to obtain the
appointment of a receiver; (e) impair the enforcement of the Assignment of
Leases; (f) constitute a prohibition against Lender to seek a deficiency
judgment against Borrower in order to fully realize the security granted by the
Mortgage (in which event such deficiency judgment shall be used solely to
realize on such collateral) or to commence any other appropriate action or
proceeding in order for Lender to exercise its remedies against the Property; or
(g) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following:
(i)
    [intentionally omitted];
(ii)
    intentional physical waste unless such waste was due to the fact that (A)
funds specifically identified to pay charges which would have prevented such
waste were, at the time in question, available in the Required Repairs Account
and Lender failed to pay (or make such funds available to pay) such charges
unless Lender is restricted in any manner from making such funds available as a
result of a legal impediment caused by Borrower or any Affiliate of Borrower or
(B) Gross Revenue received during the period in question is insufficient to pay
all of Borrower’s Operating Expenses for the time period in question (including
such relevant costs relating to the Property) with respect to the Property or,
after the occurrence and during the continuance of an Event of Default, the
intentional removal or disposal of any portion of the Property in violation of
the Loan Documents;
(iii)
    the misappropriation or conversion by Borrower or on behalf of Borrower of
any of the following in violation of the terms of this Agreement: (A) any
Insurance Proceeds paid by reason of any loss, damage or destruction to the
Property, (B) any Awards or other amounts received in connection with the
Condemnation of all or a portion of the Property, or (C) any Gross Revenue
(including security deposits, advance deposits or any other deposits);
(iv)
    any security deposits (including any Security Deposit LCs), advance deposits
or any other deposits collected with respect to the Property which are not
delivered to Lender upon a foreclosure of the Property or deed in lieu thereof,
except to the extent any such deposits were applied in accordance with the terms
and provisions of the applicable Leases prior to the occurrence of the Event of
Default that gave rise to such foreclosure or deed in lieu thereof;
(v)
    the failure to pay charges (including charges for labor or materials) that
can create


94



--------------------------------------------------------------------------------





Liens on any portion of the Property (except to the extent (i) sufficient
Reserve Funds allocable to such charges were on deposit and the same were not
disbursed by Lender therefor in violation of the terms and conditions of the
Loan Documents, (ii) such charges are the subject of a bona fide dispute in
which Borrower is contesting the amount or the validity thereof in accordance
with the terms of this Agreement, or (iii) Gross Revenue is insufficient to pay
the same; provided, however, the exceptions set forth in clauses (i) through
(iii) of this Section 11.22(v) shall not apply to the extent that such charges
were incurred by Borrower in violation of this Agreement (including a violation
of Borrower’s obligation to obtain any required Lender consent);
(vi)
    the failure to (A) pay Taxes or (B) obtain and maintain the fully paid for
Policies in accordance with Section 5.1 hereof, provided that Borrower shall not
be liable to the extent (i) Gross Revenue from the Property is insufficient to
pay the same or (ii) funds to pay for Taxes or Insurance Premiums, as
applicable, are available in the Tax Account or the Insurance Account, as
applicable, and Lender failed to pay the same;
(vii)
    following (A) any Casualty or Condemnation, any increased costs of any
Restoration required to comply with applicable Legal Requirements, including,
without limitation, applicable building and zoning codes, and (B) any Casualty,
failure of the Improvements to be legally permitted to be restored to the same
value, same size (including, without limitation, net rentable square footage)
and same character as prior to the Casualty;
(viii)
    the failure by Borrower to satisfy in full its indemnification obligations
pursuant to and in accordance with the terms and provisions of Section 9.2
hereof;
(ix)
    failure to pay rent, additional rent or any other amounts due and payable
under the Ground Lease; provided that Borrower shall not be liable to the extent
(i) Gross Revenue from the Property is insufficient to pay the same or (ii)
funds to pay such amounts are available in the Ground Rent Account and Lender
failed to pay the same;
(x)
    [intentionally omitted];
(xi)
    the Ground Lease Proceeds Deficiency, if any (subject to the terms of
Section 4.1.16(h) hereof);
(xii)
    Borrower fails to comply with any representation, warranty or covenant set
forth in Sections 3.1.24 or 4.1.15 or Schedule III attached hereto beyond all
applicable notice and cure periods;


95



--------------------------------------------------------------------------------





(xiii)
    in connection with the Loan or the Property (including, without limitation,
any Lease), Borrower, Guarantor, any Affiliate of Borrower or Guarantor or any
of their respective agents or representatives engages in any action constituting
fraud, willful or intentional misrepresentation, gross negligence or willful
misconduct;
(xiv)
    [Intentionally Omitted];
(xv)
    [Intentionally Omitted]; or
(xvi)
    If the Ground Lease is (x) amended, modified or changed in any manner or (y)
any of the terms or provisions of the Ground Lease are waived by Borrower, in
each case, in violation of the Loan Documents.
Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents and (B) the Obligations
shall be fully recourse to Borrower in the event that any of the following
occur:
(1) intentionally omitted;
(2) intentionally omitted;
(3)     Borrower fails to comply with any representation, warranty or covenant
set forth in Sections 3.1.24 or 4.1.15 or Schedule III attached hereto and a
court of competent jurisdiction orders a substantive consolidation of Borrower
based, in whole or in part, on such failure;
(4)     Borrower grants a voluntary Lien (other than a Lien resulting from the
failure to pay charges for labor or materials or a Lien related to an easement
or restrictive covenant that benefits the Property or the operation of the
business contemplated thereon) encumbering the Property or any portion thereof
or interest therein in violation of the Loan Documents;


(5)     Borrower fails to obtain Lender’s prior written consent to any Transfer
(including, without limitation, any change in Control), except to the extent
expressly permitted by the Loan Documents;


96



--------------------------------------------------------------------------------





(6)     Borrower files a voluntary petition under the Bankruptcy Code or any
other federal, state, local or foreign bankruptcy or insolvency law;
(7)     an Affiliate, officer, director or representative which Controls,
directly or indirectly, Borrower files, or joins in the filing of, an
involuntary petition against Borrower under the Bankruptcy Code or any other
federal, state, local or foreign bankruptcy or insolvency law, solicits or
causes to be solicited petitioning creditors for any involuntary petition
against Borrower from any Person or colludes with or otherwise assists such
Person in connection with the filing of such involuntary petition;
(8)     Borrower files an answer consenting to, or otherwise acquiescing in, or
joining in, any involuntary petition filed against it, by any other Person under
the Bankruptcy Code or any other federal, state, local or foreign bankruptcy or
insolvency law, solicits or causes to be solicited petitioning creditors for any
involuntary petition against Borrower from any Person or colludes with or
otherwise assists such Person in connection with the foregoing;
(9)     any Affiliate, officer, director or representative which Controls
Borrower consents to, or acquiesces in, or joins in, an application for the
appointment of a custodian, receiver, trustee or examiner for Borrower or any
portion of the Property (other than at the request of Lender);
(10)     Borrower makes an assignment for the benefit of creditors (other than
to Lender at Lender’s request), or admits, in writing or in any legal proceeding
(other than to Lender at Lender’s request), its insolvency or inability to pay
its debts as they become due; or
(11)     Borrower, Guarantor or any Affiliate of any of the foregoing, in
connection with any enforcement action or exercise or assertion of any right or
remedy by or on behalf of Lender under or in connection with the Note, the
Mortgage, the Guaranty or any other Loan Document, seeks a defense, judicial
intervention or injunctive or other equitable relief of any kind or asserts in a
pleading filed in connection with a judicial proceeding any defense against
Lender or any right in connection with any security for the Loan, which a court
of competent jurisdiction determines, pursuant to a final, non-appealable
judgment, to have been frivolous, brought in bad faith or wholly without basis
in fact or law, other than for mandatory or affirmative defenses;
(12)     [Intentionally Omitted]
(13)     If (x) the Ground Lease is terminated, canceled or otherwise ceases to
exist as a result of any intentional or voluntary action of Borrower,


97



--------------------------------------------------------------------------------





Guarantor or any affiliate thereof, which such intentional or voluntary action
is taken without Lender’s prior written consent (each, an “Intentional Act”) or
(y) any default occurs under the Ground Lease within the thirty-five (35) days
following the Closing Date; provided, however, Borrower shall have no liability
with respect to this clause (y) in the event Ground Lessor delivers notice of
such default to Lender and affords Lender an opportunity to cure such default
pursuant to the terms of the Ground Lease; or
(14)     If the Ground Lease is terminated, canceled or otherwise ceases to
exist for any reason whatsoever (other than an Intentional Act) or the Ground
Lease is rejected in connection with any bankruptcy or insolvency proceedings,
in each case, without Lender’s prior written consent (each such event, a
“Cancellation Event”); provided, however, this clause 14 shall not apply to the
extent that, following any Cancellation Event, (A) Ground Lessor gives prompt
notice to Lender of the termination of the Ground Lease as required pursuant to
Section 10 of the Ground Lease Amendment, (B) Ground Lessor has agreed to enter
into a new lease for the premises demised under the Ground Lease on
substantially the same (or better) terms as the Ground Lease (the “New Lease”)
with Lender (or its designee), (C) Borrower shall have paid or, at Lender’s
election, reimbursed Lender, for any and all costs and expenses incurred by
Lender in connection with, as a result of, or as a condition for, Ground Lessor
entering into the New Lease following a Cancellation Event, and (D) Lender, in
its sole and absolute discretion, has elected not to enter into the New Lease.
The foregoing shall in no event be construed to restrict or impair Lender from
electing to enter into the New Lease or any new lease for the premises demised
under the Ground Lease, in its sole and absolute discretion, following a
Cancellation Event or otherwise.

Section 11.23
    Prior Agreements. The Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written, including the Term Sheet, are superseded by the terms of the
Loan Documents.

Section 11.24
    Servicer.
(a)
    At the option of Lender, the Loan may be serviced by a master servicer,
primary servicer, special servicer and/or trustee (any such master servicer,
primary servicer, special servicer and trustee, together with its agents,
designees or nominees, collectively, “Servicer”) selected by Lender and Lender
may delegate all or any portion of its responsibilities under the Loan Documents
to the Servicer pursuant to a pooling and servicing agreement, servicing
agreement, special servicing agreement and/or other agreement providing for the
servicing of one or more mortgage loans


98



--------------------------------------------------------------------------------





(collectively, the “Servicing Agreement”) between Lender and Servicer. Borrower
shall be responsible for any reasonable set-up fees and any other initial costs
relating to or arising under the Servicing Agreement; provided, however, that
Borrower shall not be responsible for payment of scheduled monthly servicing
fees due to Servicer under the Servicing Agreement. In addition, Borrower shall
pay (i) any fees and expenses of Servicer (including, without limitation,
out-of-pocket attorneys’ fees and disbursements) in connection with any release
of the Property or a portion thereof, any prepayment, defeasance, transfer,
assumption, amendment or modification of the Loan, any documents or other
matters requested by Borrower or Guarantor, any special servicing or workout of
the Loan or enforcement of the Loan Documents, including, without limitation,
any advances made by Servicer and interest on such advances, any liquidation
fees in connection with the exercise of any or all remedies permitted under this
Agreement and (ii) the costs of all property inspections and/or appraisals of
the Property (or any updates to any existing inspection or appraisal) that a
Servicer may be required to obtain (other than the cost of regular annual
inspections required to be borne by Servicer under the Servicing Agreement);
provided, however, that Borrower shall not be responsible for payment of any
fees or expenses required to be borne by, and not reimbursable to, Servicer.
Without limiting the generality of the foregoing, Servicer shall be entitled to
reimbursement of costs and expenses as and to the same extent (but without
duplication) as Lender is entitled thereto pursuant to the terms of the Loan
Documents. Borrower’s obligations under this Section 11.24 are secured by the
Mortgage. Lender hereby confirms that, notwithstanding anything to the contrary
contained herein, (i) Borrower shall only be required to communicate with a
single Servicer and a single special servicer (or their respective
sub-servicers) in order to obtain any necessary approvals, consents and waivers
in accordance with the terms hereof and notices required from, or to be
delivered to Lender pursuant to this Agreement or the other Loan Documents (it
being understood that such Servicer and special servicer (or their respective
sub-servicers) may need to consult with other Persons that hold direct or
indirect interests in the Loan and/or with Rating Agencies rating the
Securities) and (ii) Borrower shall be entitled to rely solely on the approval,
consent, waiver or other confirmation provided by such Servicer or special
servicer (or their respective sub-servicer) regarding any matter for which
Lender’s approval, consent waiver or other confirmation is required pursuant to
the terms of this Agreement or any other Loan Documents.
(b)
    Upon notice thereof from Lender, Servicer shall have the right to exercise
all rights of Lender and enforce all obligations of Borrower and Guarantor under
the Loan Documents.
(c)
    Provided Borrower shall have received notice from Lender of Servicer’s
address, Borrower shall deliver, and cause to be delivered, to Servicer
duplicate originals of all notices and other documents and instruments which
Borrower and/or Guarantor deliver to Lender pursuant to the Loan Documents. No
delivery of any such notices or other documents shall be of any force or effect
unless delivered to Lender and Servicer as provided in this Section 11.24(c).

Section 11.25
    Joint and Several Liability. If more than one Person has executed any of the
Loan Documents as “Borrower,” the representations, covenants, warranties and
obligations of all such Persons under such Loan Documents shall be joint and
several.


99



--------------------------------------------------------------------------------






Section 11.26
    Creation of Security Interest. Notwithstanding any other provision set forth
in the Loan Documents, Lender may at any time create a security interest in all
or any portion of its rights under any of the Loan Documents (including, without
limitation, payments owing to it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System or to secure a borrowing by Lender or its Affiliates from any Person that
purchases or funds financial assets.

Section 11.27
    Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument.

Section 11.28
    Set-Off. In addition to any rights and remedies of Lender provided by this
Agreement and by law, Lender shall have the right, without prior notice to
Borrower, any such notice being expressly waived by Borrower to the extent
permitted by Legal Requirements, upon any amount becoming due and payable by
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in
accordance with Legal Requirements, in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Lender or any Affiliate thereof to or for the credit or the account of
Borrower. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.

Section 11.29
    Intentionally Omitted.


[NO FURTHER TEXT ON THIS PAGE]


100



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.
 
 
LENDER:
LADDER CAPITAL FINANCE I LLC,
a Delaware limited liability company,
for itself to the extent of its interest and on behalf of
Series TRS of Ladder Capital Finance I LLC


By: /s/ Mark Ableman   
Name: Mark Ableman
Title: Managing Director




SERIES TRS OF LADDER CAPITAL FINANCE I LLC,
a Delaware series of Ladder Capital Finance I LLC,
a Delaware limited liability company


By: /s/ Mark Ableman   
Name: Mark Ableman
Title: Managing Director
 
 



























[Signature Page to Loan Agreement]



--------------------------------------------------------------------------------







 
 
BORROWER:
ARC NYC1140SIXTH, LLC,
a Delaware limited liability company
By: /s/ Michael A. Happel   
Name: Michael A. Happel
Title: President, Chief Executive Officer and Secretary







[Signature Page to Loan Agreement]



--------------------------------------------------------------------------------






SCHEDULE I

DEFINITIONS
“Acceptable Replacement Guarantor” shall mean a replacement guarantor (A) (1)
that owns at least twenty percent (20%) direct and/or indirect ownership
interest in Borrower, and (2) that has a Net Worth (as defined in the Guaranty)
of $175,000,000.00 and Liquidity (as defined in the Guaranty) of $7,500,000.00
and (B) for which Lender has received search results reasonably acceptable to
Lender (including results for credit, negative news, OFAC, litigation, judgment,
lien, bankruptcy and such other searches as may reasonably be required by
Lender).
“Acceptable Replacement Guarantor Substitution Conditions” shall mean all of the
following conditions:  (a) an Acceptable Replacement Guarantor (i) assumes the
obligations of Guarantor under the Guaranty and the Environmental Indemnity or
(ii) executes and delivers to Lender a replacement guaranty and a replacement
environmental indemnity, in each case in form and substance substantially the
same as the Guaranty and the Environmental Indemnity, respectively, and
otherwise reasonably acceptable to Lender, for liabilities arising from any
circumstance, condition, action or event whether or not occurring prior to or
after the effective date of such substitution; (b) concurrently with such
assumption or execution and delivery (i) such Acceptable Replacement Guarantor
(if an individual natural married person) delivers to Lender a spousal consent
in form and substance acceptable to Lender, as and to the extent applicable, and
(ii) each of Borrower, the remaining Guarantor, if any, and such Acceptable
Replacement Guarantor, as applicable, affirms each of their respective
obligations under the Loan Documents; (c) if (A) reasonably required by Lender
or (B) required by the Rating Agencies, Borrower delivers to Lender an opinion
from counsel in form and substance, in each case reasonably acceptable to Lender
and acceptable to the Rating Agencies stating, among other things, (i) that the
Guaranty and the Environmental Indemnity (or the replacement guaranty and
environmental indemnity, as the case may be) are enforceable against such
Acceptable Replacement Guarantor in accordance with their terms and (ii) that
any REMIC Trust formed pursuant to a Securitization will not fail to maintain
its status as a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code or be subject to tax as a result of such Substitution;
(d) if required by Lender or the Rating Agencies and an Insolvency Opinion has
previously been delivered in connection with the Loan, Borrower delivers to
Lender a new Insolvency Opinion and (e) if such Acceptable Replacement Guarantor
does not Control Borrower, then such Acceptable Replacement Guarantor shall have
delivered to Lender evidence reasonably acceptable to Lender that such
Acceptable Replacement Guarantor has entered into an enforceable agreement (the
“Replacement Guarantor Agreement”) with the Person then in Control of Borrower
indemnifying such Acceptable Replacement Guarantor with respect to any costs,
expenses, damages, losses, obligations or liabilities of such Acceptable
Replacement Guarantor pursuant to the replacement guaranty and environmental
indemnity (collectively, “Liabilities”) (provided, however, the Replacement
Guarantor Agreement shall not be required to include any indemnification
obligations of the Person then in Control of Borrower for any Liabilities of
Acceptable Replacement Guarantor that arise solely as a result of the Acceptable
Replacement Guarantor’s actions, inactions and/or omissions).


S-I-1
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





“Account” shall mean an Eligible Account at the Cash Management Bank controlled
by Lender.
“Act” shall have the meaning set forth in clause (bb)(viii) of Schedule III
attached hereto.
“Adjusted Operating Expenses” shall mean, as of any date of determination by
Lender, the greater of (i) actual Operating Expenses incurred during the
preceding twelve (12) month period and (ii) the Operating Expenses provided for
in the then-effective Approved Annual Budget for the twelve (12) month period to
which such Approved Annual Budget relates, in each case using the greater of
(a) assumed management fees of three percent (3%) of Gross Revenue and
(b) actual management fees incurred or to be incurred, as applicable; provided,
however, if an Annual Budget is subject to Lender’s approval under Section
4.1.7(f) hereto and such approval has not occurred under Section 4.1.7(f) for
the applicable period in which such date of determination occurs, then Borrower
may continue to operate the Property pursuant to the previously Approved Annual
Budget or, if an Approved Annual Budget was not required for such immediately
preceding year, the Operating Expenses for the immediately preceding year, until
such Annual Budget is approved in accordance herewith, in each case, as adjusted
pursuant to the penultimate sentence of Section 4.1.7(f).
“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly twenty percent (20%) or more of all equity interests in
such Person, (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person, (iii) is a director or executive officer
of such Person or of an Affiliate of such Person, and/or (iv) is the spouse,
issue or parent of such Person.
“Affiliated Manager” shall mean any Manager that is an Affiliate of Borrower or
Guarantor.
“Agreement” shall have the meaning set forth in the introductory
paragraph hereto.
“Agreement of Purchase and Sale” shall meant that certain Agreement of Purchase
and Sale dated March 18, 2016 between BPGL Holdings LLC and Borrower (as the
amended).
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Alteration Threshold” shall mean one percent (1%) of the Outstanding Principal
Balance.
“Annual Budget” shall mean the operating and capital budget for the Property
setting forth, on a month-by-month basis, in reasonable detail, each line item
of Borrower’s good faith estimate of anticipated Gross Revenue, Operating
Expenses and Capital Expenditures for the applicable Fiscal Year.
“Appraisal” shall mean an appraisal of the Property prepared not more than
ninety (90) days prior to the relevant date with respect to which an appraisal
shall be required hereunder by a member of the American Institute of Real Estate
Appraisers reasonably selected by Lender, which appraisal shall (i) meet the
minimum appraisal standards for national banks promulgated by the Comptroller of
the Currency pursuant to Title XI of the Financial Institutions Reform,
Recovery,


S-I-2
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





and Enforcement Act of 1989, as amended (FIRREA), (ii) be prepared on as “as is”
basis, and (iii) otherwise be in form and substance reasonably satisfactory to
Lender.
“Approved Annual Budget” shall have the meaning set forth in Section 4.1.7(e).
“Approved Capital Expenditures” shall mean Capital Expenditures incurred by
Borrower and either (i) included in the Annual Budget or Approved Annual Budget,
as applicable, or (ii) approved by Lender, which approval shall not be
unreasonably withheld or delayed.
“Approved Leasing Expenses” shall mean actual out-of-pocket expenses incurred by
Borrower in leasing space at the Property pursuant to Leases entered into in
accordance with the Loan Documents, including brokerage commissions and tenant
improvements, which expenses (i) are (a) specifically approved by Lender in its
reasonable discretion in connection with approving the applicable Lease,
(b) incurred in the ordinary course of business and on market terms and
conditions in connection with Leases which do not require Lender’s approval
under the Loan Documents, and Lender shall have received and reasonably approved
a budget for such tenant improvement costs and a schedule of leasing commissions
payments payable in connection therewith, or (c) otherwise approved by Lender,
which approval shall not be unreasonably withheld or delayed, and (ii) are
substantiated by executed Lease documents and brokerage agreements.
“Approved Operating Expenses” shall mean Operating Expenses incurred by Borrower
which (i) are included in the Annual Budget or Approved Annual Budget, as
applicable, for the current calendar month, (ii) are for real estate taxes,
insurance premiums, electric, gas, oil, water, sewer or other utility service to
the Property, or (iii) are for property management fees exclusive of any fees
that are in the nature of incentive management fees or other premiums payable to
Manager under the Management Agreement, such amounts not to exceed three percent
(3)% of the monthly Gross Revenue.
“ARCNYC REIT” shall mean American Realty Capital New York City REIT, Inc., a
Maryland corporation.
“Assignment of Leases” shall mean that certain Assignment of Leases and Rents,
dated as of the date hereof, from Borrower, as assignor, to Lender, as assignee,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Borrower, Manager and Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.
“Bankruptcy Action” shall mean with respect to any Person (i) such Person filing
a voluntary petition under the Bankruptcy Code or any other federal, state,
local or foreign bankruptcy or insolvency law; (ii) the filing of an involuntary
petition against such Person under the Bankruptcy


S-I-3
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





Code or any other federal, state, local or foreign bankruptcy or insolvency law,
or soliciting or causing to be solicited petitioning creditors for any
involuntary petition against such Person; (iii) such Person filing an answer
consenting to or otherwise acquiescing in or joining in any involuntary petition
filed against it, by any other Person under the Bankruptcy Code or any other
federal, state, local or foreign bankruptcy or insolvency law, or soliciting or
causing to be solicited petitioning creditors for any involuntary petition from
any Person; (iv) such Person consenting to or acquiescing in or joining in an
application for the appointment of a custodian, receiver, trustee, or examiner
for such Person or any portion of the Property; or (v) such Person making an
assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.
“Borrower” shall have the meaning set forth in the Recitals to this Agreement.
“Broker” shall have the meaning set forth in Section 11.21(a).
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) the state where the corporate trust office of the
Trustee is located, or (iii) the state where the servicing offices of Servicer
are located.
“Cancellation Event” shall have the meaning set forth in Section 11.22.
“Capital Expenditure Account” shall have the meaning set forth in Section 6.5.1.
“Capital Expenditure Funds” shall have the meaning set forth in Section 6.5.1.
“Capital Expenditures” shall mean, for any period, the amounts expended for
items required to be capitalized under GAAP (including expenditures for
replacements, building improvements, major repairs, alterations, tenant
improvements and leasing commissions).
“Capital Expenditures Work” shall mean any labor performed or materials
installed in connection with any Capital Expenditure (other than Required
Repairs or tenant improvements to be funded with Required Repairs Funds or
Rollover Funds, respectively).
“Cash Management Account” shall have the meaning set forth in Section 6.1.
“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, among Borrower, Lender and the Cash Management
Bank, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Cash Management Bank” shall mean Wells Fargo Bank, N.A. and any successor
Eligible Institution thereto under the Cash Management Agreement in effect from
time to time.


S-I-4
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





“Cash Sweep DSCR Trigger Event” shall mean that, as of any date of determination
by Lender, the Debt Service Coverage Ratio is less than 1.40 to 1.00.
“Cash Sweep Event” shall mean the occurrence of:
(i)

an Event of Default;

(ii)
    any event of default (i.e., beyond all applicable notice and cure periods)
by Borrower under the Management Agreement; or
(iii)

a Cash Sweep DSCR Trigger Event.

“Cash Sweep Event Cure” shall mean:
(i)

if the Cash Sweep Event is caused solely by the occurrence of clause (i) in the
definition of “Cash Sweep Event,” the date on which a cure of the Event of
Default which gave rise to such Cash Sweep Event is accepted by Lender in its
sole and absolute discretion; provided that no such cure shall be deemed to have
been accepted by Lender unless and until such Event of Default is waived in
writing by Lender in its sole and absolute discretion in accordance with the
terms and provisions of the Loan Documents;

(ii)

if the Cash Sweep Event is caused solely by the occurrence of clause (ii) in the
definition of “Cash Sweep Event,” (a) the date on which the event of default
under the Management Agreement has been cured to Lender’s reasonable
satisfaction, or (b) the date on which Borrower has entered into a Replacement
Management Agreement with a Qualified Manager in accordance with the terms of
this Agreement;

(iii)

if the Cash Sweep Event is caused solely by the occurrence of clause (iii) in
the definition of “Cash Sweep Event,” the date on which the Debt Service
Coverage Ratio is at least 1.42 to 1.00 for two (2) consecutive quarters (or a
shorter period approved by Lender, in its sole and absolute discretion), which
may be achieved (x) at any time Underwritten Net Cash Flow shall have increased
to achieve such DSCR threshold, (y) prior to the Prepayment Lockout Expiration
Date, the date on which Borrower shall have delivered a Letter of Credit in the
notional amount of the applicable DSCR Remedial Payment Amount or a cash deposit
of such amount to the Excess Cash Flow Account, and (z) at any time on or after
the Prepayment Lockout Expiration Date, after payment of immediately available
federal funds in the



S-I-5
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





amount of such DSCR Remedial Payment Amount to Lender for application in
accordance with the terms of Section 2.4.1(b) of this Agreement;
provided that each Cash Sweep Event Cure set forth above shall be subject to the
following conditions: (1) after giving effect to such Cash Sweep Event Cure, no
other Cash Sweep Event shall have occurred and remain outstanding, (2) Borrower
shall have notified Lender in writing of its election to cure the applicable
Cash Sweep Event, and (3) Borrower shall have paid all of Lender’s reasonable
costs and expenses incurred in connection with such Cash Sweep Event Cure
(including reasonable attorneys’ fees and expenses).
“Cash Sweep Event Period” shall mean any period commencing on the occurrence of
a Cash Sweep Event and continuing until the earlier of (i) the Monthly Payment
Date following the occurrence of the applicable Cash Sweep Event Cure or
(ii) the payment in full of all principal and interest on the Loan and all other
amounts payable under the Loan Documents, including the Yield Maintenance
Premium, if applicable, in accordance with the terms and provisions of the Loan
Documents.
“Casualty” shall mean the occurrence of any casualty, damage or injury, by fire
or otherwise, to the Property or any part thereof.
“Casualty and Condemnation Account” shall have the meaning set forth in the Cash
Management Agreement.
“Casualty Consultant” shall have the meaning set forth in Section 5.3.2(c).
“Casualty Retainage” shall have the meaning set forth in Section 5.3.2(d).
“City National Lease” shall mean that Lease agreement entered into between City
National Bank, a national banking association, as tenant (“City National
Tenant”) and BPGL Holdings LLC, as landlord, dated as of March 19, 2012,
together with any amendments thereto.
“City National Tenant” shall have the meaning set forth in the definition of
“City National Lease” above.
“Clearing Account” shall have the meaning set forth in Section 6.1.
“Clearing Account Agreement” shall mean that certain Deposit Account Control
Agreement, dated as of the date hereof, by and among Borrower, Lender and the
Clearing Bank, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time or, if the context requires, a replacement
clearing account agreement executed in accordance with the terms and provisions
of this Agreement.
“Clearing Bank” shall have the meaning set forth in Section 6.1.
“Closing Date” shall mean the date of the funding of the Loan.


S-I-6
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Collective Bargaining Agreement” shall mean, collectively, (i) that certain
2015 Engineer Agreement between Realty Advisory Board on Labor Relations,
Incorporated (“RAB”) and Local 94-94A-94B International Union of Operating
Engineers AFL-CIO (“Union”), effective January 1, 2015 to December 31, 2018 and
(ii) that certain Stipulation of Agreement between RAB and Union, dated as of
December 31, 2014, as each may be amended, restated, replaced, supplemented or
otherwise modified from time to time in accordance with the terms and provisions
of this Agreement.
“Control” as to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management, policies or
activities of such Person, whether through ownership of voting securities or
other beneficial interests, by contract or otherwise, and the terms “controlled”
or “controlling” shall have a correlative meaning.
“Controlling Person” as to any Person, shall mean any other Person that Controls
such Person.
“CPI” shall mean the Consumer Price Index, as published by the United States
Department of Labor, Bureau of Labor Statistics for the region in which the
Property is located or any substitute index hereafter adopted by the United
States Department of Labor.
“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including the Yield Maintenance
Premium, if applicable) due to Lender in respect of the Loan under the Loan
Documents.
“Debt Service” shall mean, with respect to any particular period of time, the
aggregate amount of scheduled interest payments due and payable under the Note
and this Agreement.
“Debt Service Coverage Ratio” shall mean a ratio, as determined by Lender, in
which, as of any date of determination by Lender:
(i)    the numerator is the Underwritten Net Cash Flow, and
(ii)    the denominator is the Debt Service due and payable during the
succeeding twelve (12) month period.


S-I-7
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) five percent (5%) above the
Interest Rate.
“Disclosure Document” shall mean, collectively, any written materials used or
provided to any prospective investors and/or NRSROs in connection with any
public offering or private placement in connection with a Securitization,
including, but not limited to, any preliminary or final offering circular,
prospectus, prospectus supplement, free writing prospectus, private placement
memorandum or other similar offering documents or marketing materials.
“DSCR Remedial Payment Amount” shall mean an amount reasonably calculated by
Lender and equal to the aggregate of the following: (i) an amount which, when
applied by Lender as a prepayment of the Outstanding Principal Balance (after
giving effect to any other prepayments being made simultaneously therewith),
shall reduce Debt Service due and payable during the succeeding twelve (12)
month period such that the Debt Service Coverage Ratio for that period is at
least 1.42 to 1.00 as of such date of determination, plus (ii) the Yield
Maintenance Premium due in connection with the portion of the Outstanding
Principal Balance being prepaid, plus (iii) all interest which would have
accrued on the principal amount prepaid through, but not including, the next
occurring Monthly Payment Date (or, if such prepayment occurs on a Monthly
Payment Date, through, but not including, such Monthly Payment Date), plus (iv)
all other sums then due and payable under the Loan Documents.
“DSCR Remedial RF Payment Amount” shall mean an amount reasonably calculated by
Lender and equal to the aggregate of the following: (i) an amount which, when
applied by Lender as a prepayment of the Outstanding Principal Balance (after
giving effect to any other prepayments being made simultaneously therewith),
shall reduce Debt Service due and payable during the succeeding twelve (12)
month period such that the Debt Service Coverage Ratio for that period is at
least 1.52 to 1.00 as of such date of determination, plus (ii) the Yield
Maintenance Premium due in connection with the portion of the Outstanding
Principal Balance being prepaid, plus (iii) all interest which would have
accrued on the principal amount prepaid through, but not including, the next
occurring Monthly Payment Date (or, if such prepayment occurs on a Monthly
Payment Date, through, but not including, such Monthly Payment Date), plus (iv)
all other sums then due and payable under the Loan Documents.
“Easements” shall have the meaning set forth in Section 3.1.12.
“Eligible Account” shall have the meaning set forth in the Cash Management
Agreement.
“Eligible Institution” shall have the meaning set forth in the Cash Management
Agreement.
“Embargoed Person” shall have the meaning set forth in Section 4.2.15.


S-I-8
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Equipment” shall have the meaning set forth in the Mortgage.
“Equipment Leases” shall mean equipment leases or financing or other similar
instruments entered into with respect to the Equipment and/or the Personal
Property with respect to the Property.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the ruling issued
thereunder.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with Borrower would be deemed to be a “single employer” within the
meaning of Section 414(b), (c), (m) or (o) of the Code.
“Event of Default” shall have the meaning set forth in Section 10.1.
“Excess Cash Flow” shall have the meaning set forth in Section 6.11.1.
“Excess Cash Flow Account” shall have the meaning set forth in Section 6.9.
“Excess Cash Flow Funds” shall have the meaning set forth in Section 6.9.
“Exchange Act” shall have the meaning set forth in Section 9.2(a).
“Exchange Act Filing” shall mean a filing pursuant to the Exchange Act in
connection with or relating to a Securitization.
“Existing Security Deposit LCs” shall have the meaning set forth on Schedule XIV
attached hereto.
“Extraordinary Expense” shall have the meaning set forth in Section 4.1.7(f).
“Final Member” shall have the meaning set forth in clause (bb)(ix) of
Schedule III attached hereto.
“Financial Covenants” shall mean the covenants contained in Section 5.2 of the
Guaranty.
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.
“Fitch” shall mean Fitch IBCA, Inc.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or


S-I-9
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





agencies with similar functions of comparable stature and authority within the
accounting profession), or in such other statements by such entity as may be in
general use by significant segments of the U.S. accounting profession.
“Government Lists” shall have the meaning set forth in Section 4.2.15(b).
“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
commonwealth, county, district, municipal, city, foreign or otherwise) whether
now or hereafter in existence.
“Gross Revenue” shall mean all revenue, including, without limitation, Rents,
derived from the ownership and operation of the Property from whatever source.
“Ground Lease” shall mean the ground lease described in Exhibit A-1 hereto and
attached as Exhibit A-2 hereto.
“Ground Lease Amendment” shall have the meaning set forth in Exhibit A-1 hereto.
“Ground Lease Proceeds Deficiency” shall have the meaning set forth in Section
4.1.16(h).
“Ground Lessor” shall mean the landlord under the Ground Lease.
“Ground Lessor Award Amount” shall have the meaning set forth in Section
4.1.16(h).
“Ground Rent” shall mean any rent, additional rent or other charge payable by
the tenant under the Ground Lease to the landlord thereunder.
“Ground Rent Account” shall have the meaning set forth in Section 6.7.1.
“Ground Rent Funds” shall have the meaning set forth in Section 6.7.1.
“Guarantor” shall mean New York City Operating Partnership, L.P., a Delaware
limited partnership.
“Guaranty” shall mean that certain Guaranty of Recourse Obligations, dated as of
the date hereof, from Guarantor for the benefit of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Hedge Losses” shall mean all actual losses incurred by Lender or its affiliates
in connection with the hedge positions taken by Lender or its affiliates with
respect to the Interest Rate. Borrower acknowledges that such hedging
transactions may include the sale of U.S. Obligations or other securities and/or
the execution of certain derivative transactions, which hedging transactions
would have to be “unwound” if all or any portion of the Loan is paid down.
“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.


S-I-10
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable (including, without limitation, so-called
property-assessed clean energy or similar loans), (ii) all unfunded amounts
under a loan agreement, letter of credit, or other credit facility for which
such Person would be liable if such amounts were advanced thereunder, (iii) all
amounts required to be paid by such Person as a guaranteed payment to partners
or a preferred or special dividend, including any mandatory redemption of shares
or interests, (iv) all indebtedness guaranteed by such Person, directly or
indirectly, (v) all obligations under leases that constitute capital leases for
which such Person is liable, and (vi) all obligations of such Person under
interest rate swaps, caps, floors, collars and other interest hedge agreements,
in each case whether such Person is liable contingently or otherwise, as
obligor, guarantor or otherwise, or in respect of which obligations such Person
otherwise assures a creditor against loss.
“Indemnified Liabilities” shall have the meaning set forth in Section 11.13(b).
“Indemnified Persons” shall have the meaning set forth in Section 9.2(b).
“Independent Accountant” shall mean a “Big Four” accounting firm or another
independent certified public accountant reasonably acceptable to Lender.
“Independent Director” shall have the meaning set forth in clause (aa) of
Schedule III attached hereto.
“Insolvency Opinion” shall mean, as the context may require, (i) that certain
bankruptcy non-consolidation opinion letter dated the date hereof delivered by
Duane Morris LLP in connection with the Loan or (ii) any other bankruptcy
non-consolidation opinion letter delivered to Lender in connection with the
Loan, including any bankruptcy non-consolidation opinion letter delivered to
Lender after the closing of the Loan pursuant to the terms and conditions of the
Loan Documents, which post-closing opinion shall be from counsel, and in form
and substance, in each case reasonably acceptable to Lender and acceptable to
the Rating Agencies in their sole discretion.
“Insurance Account” shall have the meaning set forth in Section 6.4.1.
“Insurance Funds” shall have the meaning set forth in Section 6.4.1.
“Insurance Premiums” shall have the meaning set forth in Section 5.1.1(b).
“Insurance Proceeds” shall mean all payments from any insurance company payable
as a result of the Policies required by Article 5 or any other insurance policy
covering the Property and/or Borrower.
“Intentional Act” shall have the meaning set forth in Section 11.22.
“Interest Period” shall have the meaning set forth in Section 2.3.1.


S-I-11
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





“Interest Rate” shall mean a rate of Four and One Hundred Nine Thousandths
percent (4.109%) per annum.
“Lease” shall mean any lease, sublease or sub-sublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, sub-sublease, or other agreement entered into in connection
with such lease, sublease, sub-sublease, or other agreement and every guarantee
of the performance and observance of the covenants, conditions and agreements to
be performed and observed by the other party thereto. Notwithstanding the
foregoing, the Ground Lease shall not constitute a Lease.
“Lease Termination Payments” shall have the meaning set forth in
Section 6.6.1(b)(i).
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees, demands and injunctions of Governmental Authorities affecting the Loan,
Borrower, Guarantor or the Property or any part thereof or the ownership,
construction, alteration, use, management or operation of the Property or any
part thereof, whether now or hereafter enacted and in force, including, without
limitation, the Securities Act, the Exchange Act, Regulation AB, the Dodd-Frank
Wall Street Reform and Consumer Protection Act, zoning and land use laws and the
Americans with Disabilities Act of 1990, the rules and regulations promulgated
pursuant to any of the foregoing, and all permits, licenses and authorizations
relating thereto, and all covenants, agreements, restrictions and encumbrances
contained in any instruments, either of record or known to Borrower, at any time
in force affecting Borrower, Guarantor or the Property or any part thereof,
including, without limitation, any which may (i) require repairs, modifications
or alterations in or to the Property or any part thereof or (ii) in any way
limit the use and enjoyment thereof.
“Lender” shall have the meaning set forth in the Recitals to this Agreement.
“Lender Indemnified Parties” shall mean Lender, any Affiliate of Lender that has
filed any registration statement relating to a Securitization or has acted as
the issuer, sponsor, depositor or seller in connection with such Securitization,
any Affiliate of Lender that acts as an underwriter, placement agent or initial
purchaser of Securities issued in a Securitization, any other co-underwriters,
co-placement agents or co-initial purchasers of Securities issues in a
Securitization, each Person who controls (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) any such Person, any
Person who is, was or will have been involved in the origination of the Loan,
any Person who is, was or will have been involved in the servicing of the Loan,
any Person in whose name the Lien created by the Loan Documents are, were or
will be recorded or filed, any trustees, custodians or other fiduciaries who
hold or who have held a full or partial interest in the Loan as part of a
securitization for the benefit of any investors or other third party, any
receiver or other fiduciary appointed in a foreclosure or bankruptcy or
insolvency proceeding, any successors by merger, consolidation or acquisition of
all or a substantial portion of Lender’s assets and business, as well as the
respective directors, officers, shareholders, partners, members, employees,
agents, servants, representatives, contractors, subcontractors, Affiliates,
successors and assigns of any and all of the foregoing. For the avoidance of
doubt, and without


S-I-12
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





limiting the generality of the foregoing, “Lender Indemnified Parties” shall
include the initial named Lender hereunder and each Lender that has held a
direct interest in the Loan at any time during the Term, including prior to the
occurrence of the act or omission giving rise to the applicable Indemnified
Liabilities.”
“Lender Transfer Requirements” shall mean, with respect to a proposed transferee
of a direct or indirect interest (but only to the extent that, following the
applicable Transfer, such transferee (together with its Affiliates) owns twenty
percent (20%) or more in the aggregate of the direct and/or indirect ownership
interests in Borrower and/or Guarantor), or Person acquiring Control, in a
Restricted Party, a requirement that Borrower deliver, or cause to be delivered,
at Borrower’s sole cost and expense, such customary searches (including credit,
negative news, OFAC, litigation, judgment, lien and bankruptcy searches) as
Lender may reasonably require with respect to such transferee or Person, its
owners and/or Controlling Persons, as applicable, the results of which must be
reasonably acceptable to Lender (unless such transferee or Person, its owners
(owning 20% or more direct and/or indirect equity interest) and/or Controlling
Persons, as applicable, were previously the subject of searches by Lender which
were reasonably acceptable to Lender, in which case Borrower’s obligation to
deliver or cause the delivery of such searches with respect to such Person(s)
shall be satisfied to the extent reasonably acceptable updates to such searches
are delivered to Lender), and such transferee or Person, its owners and
Controlling Persons shall otherwise satisfy Lender’s then current applicable
underwriting criteria and requirements.
“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without the payment of a transfer fee), clean, evergreen (or not expiring until
at least thirty (30) Business Days after the Stated Maturity Date) sight draft
letter of credit acceptable to Lender and the Rating Agencies in favor of Lender
and entitling Lender to draw thereon in New York, New York based solely on a
statement purportedly executed by an officer of Lender stating that it has the
right to draw thereon issued by a domestic Eligible Institution or the U.S.
agency or branch of a foreign Eligible Institution and with respect to which
Borrower has no reimbursement obligation. The evergreen clause of each Letter of
Credit shall provide that the expiration date of such Letter of Credit shall
automatically extend (i.e., without requiring a consent, approval, amendment or
other modification) for additional periods from the current or each future
expiration date unless the issuing bank provides Lender and Servicer with
written notice that such Letter of Credit will not be renewed at least sixty
(60) days, and not more than ninety (90) days, prior to the date on which the
outstanding Letter of Credit is scheduled to expire. Lender shall have the right
immediately to draw down any Letter of Credit in full and hold the proceeds of
such draw in the same manner as funds deposited in the Reserve Funds or, in the
case of a Letter of Credit delivered to effect a Cash Sweep Event Cure or to end
a Reserve Funds Trigger Period, pay the proceeds of such Letter of Credit to
Lender for application to the Outstanding Principal Balance, Yield Maintenance
Premium, and outstanding interest and fees as reasonably determined by Lender
based on the original calculation of such DSCR Remedial Payment Amount or DSCR
Remedial RF Payment Amount, as applicable, (i) if at any time the bank issuing
any such Letter of Credit shall cease to be an Eligible Institution (unless
Borrower delivers to Lender a substitute Letter of Credit from an Eligible
Institution immediately after Borrower acquiring knowledge, from any source
whatsoever, of the applicable banks failure to be an Eligible Institution),
(ii) with respect to an evergreen Letter of Credit, if Lender has received a
notice from the issuing bank that the Letter of Credit will not be renewed and a
substitute Letter


S-I-13
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





of Credit is not provided at least thirty (30) days prior to the date on which
the outstanding Letter of Credit is scheduled to expire, (iii) with respect to
any Letter of Credit with a stated expiration date, if Lender has not received a
notice from the issuing bank that it has renewed the Letter of Credit at least
thirty (30) days prior to the date on which such Letter of Credit is scheduled
to expire and a substitute Letter of Credit is not provided at least thirty (30)
days prior to the date on which the outstanding Letter of Credit is scheduled to
expire, (iv) upon receipt of notice from the issuing bank that the Letter of
Credit will be terminated (except if the termination of such Letter of Credit is
permitted pursuant to the terms and conditions of this Agreement or a substitute
Letter of Credit is provided prior to such termination), or (v) upon the
occurrence and during the continuance of an Event of Default. Notwithstanding
anything to the contrary contained in the above, Lender is not obligated to draw
any Letter of Credit upon the happening of any of the foregoing events and shall
not be liable for any losses sustained by Borrower due to the insolvency of the
bank issuing the Letter of Credit if Lender has not drawn the Letter of Credit.
“Liabilities” shall have the meaning set forth in Section 9.2(b).
“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest, or any other encumbrance, charge or transfer of, or any
agreement to enter into or create any of the foregoing, on or affecting all or
any portion of the Property or any interest therein, or any direct or indirect
interest in Borrower, including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, any lien associated
with a so-called property-assessed clean energy or similar loan and mechanic’s,
materialmen’s and other similar liens and encumbrances.
“Loan” shall mean the loan in the original principal amount of Ninety Nine
Million Dollars ($99,000,000) made by Lender to Borrower pursuant to this
Agreement.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Cash Management Agreement, the Clearing
Account Agreement, the Environmental Indemnity, the Assignment of Management
Agreement, the Guaranty and any other documents, agreements, certificates,
affidavits and instruments evidencing and/or securing the Loan, now or hereafter
entered into by Borrower or Guarantor, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Loan to Value Ratio” shall mean a ratio, as determined by Lender, in which, as
of any date of determination by Lender: (i) the numerator is equal to the
Outstanding Principal Balance and (ii) the denominator is equal to the appraised
value of the Property based on an Appraisal.
“Major Contract” shall mean (i) any management (other than the Management
Agreement), brokerage or leasing agreement or (ii) any cleaning, maintenance,
service or other contract or agreement of any kind (other than Leases) of a
material nature (materiality for these purposes to include contracts in excess
of $250,000.00 or which extend beyond one year (unless cancelable on thirty (30)
days or less notice)), in either case relating to the ownership, leasing,
management, use, operation, maintenance, repair or restoration of the Property,
whether written or oral.


S-I-14
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





“Major Lease” shall mean any Lease which, either individually, or when taken
together with any other Lease with the same Tenant or its Affiliates (i) covers
at least one (1) entire floor of the building at the Property, (ii) is with an
Affiliate of Borrower, Guarantor or Manager, as Tenant, or (iii) is entered into
during the continuation of an Event of Default or after any other Cash Sweep
Event Period.
“Management Agreement” shall mean the management agreement entered into by and
between Borrower and Manager, pursuant to which Manager is to provide management
and other services with respect to the Property as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with the terms and provisions of this Agreement, or, if the context
requires, the Replacement Management Agreement executed in accordance with the
terms and provisions of this Agreement.
“Manager” shall mean CBRE, Inc., a Delaware corporation, or any replacement
manager that is (x) a Qualified Manager or (y) is otherwise reasonably approved
by Lender and approved by the rating Agencies in accordance with the terms and
conditions of the Loan Documents, including, without limitation, Article 7 of
this Agreement.
“Material Action” shall mean, with respect to any Person, to institute
proceedings to have such Person be adjudicated bankrupt or insolvent, or consent
to the institution of bankruptcy or insolvency proceedings against such Person
or file a petition seeking, or consent to, reorganization or relief with respect
to such Person under any applicable federal, state, local or foreign law
relating to bankruptcy, or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of such Person or a
substantial part of its property, or make any assignment for the benefit of
creditors of such Person, or admit in writing such Person’s inability to pay its
debts generally as they become due, or declare or effectuate a moratorium on the
payment of any obligation, or take action in furtherance of any such action.
“Material Adverse Effect” shall mean any material adverse effect upon (i) the
business operations, economic performance, assets, condition (financial or
otherwise), contingent liabilities, material agreements or results of operations
of Borrower, Guarantor or the Property, (ii) the ability of Borrower or
Guarantor to perform their respective obligations under any of the Loan
Documents, (iii) the enforceability or validity of any of the Loan Documents,
the perfection or priority of any Lien created under any of the Loan Documents
or the rights, interests or remedies of Lender under any of the Loan Documents,
or (iv) the value, use operation of, or cash flows from, the Property.
“Material Alteration” shall have the meaning set forth in Section 4.1.11.
“Material Equipment Leases” shall mean, collectively, Equipment Leases of a
material nature (materiality for these purposes to include contracts in excess
of $150,000.00 per annum or which extend beyond one year (unless cancelable on
thirty (30) days or less notice)), whether written or oral.
“Maturity Date” shall mean the date on which the final payment of principal of
the Note becomes due and payable as herein and therein provided, whether at the
Stated Maturity Date, by declaration of acceleration, or otherwise.


S-I-15
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such Governmental
Authority whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.
“Minimum Disbursement Amount” shall mean Twenty-Five Thousand and No/100 Dollars
($25,000.00).
“Monthly Debt Service Payment” shall have the meaning set forth in
Section 2.3.1.
“Monthly Payment Date” shall mean the sixth (6th) day of every calendar month
occurring during the Term commencing with August 6, 2016.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean that certain first priority Mortgage and Agreement of
Consolidation and Modification of Mortgage, Assignment of Leases and Rents and
Security Agreement, dated as of the date hereof, executed and delivered by
Borrower as security for the Loan and encumbering the Property, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Multiemployer Plan” shall mean multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Multiple Employer Plan” shall mean a plan described in Section 413(c) of the
Code or Sections 4063 or 4064 of ERISA.
“Net Cash Flow” shall mean, for the period in question, the amount obtained by
subtracting Operating Expenses and Capital Expenditures for such period from
Gross Revenue for such corresponding period.
“Net Operating Income” shall mean, for the period in question, the amount
obtained by subtracting Operating Expenses for such period from Gross Revenue
for such corresponding period.
“Net Proceeds” shall mean: (i) the net amount of all Insurance Proceeds payable
as a result of a Casualty to the Property, after deduction of reasonable costs
and expenses (including reasonable attorneys’ fees and costs), if any, in
collecting such Insurance Proceeds or (ii) the net amount of the Award payable
as a result of any Condemnation of the Property, after deduction of reasonable
costs and expenses (including reasonable attorneys’ fees and costs), if any, in
collecting such Award.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 5.3.2(f).
“New Lease” shall have the meaning set forth in Section 11.22.
“New Mezzanine Loan” shall have the meaning set forth in Section 9.3.


S-I-16
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





“New PCO” shall have the meaning set forth in Section 4.1.22.
“Note” shall have the meaning set forth in Section 2.1.2.
“Notice” shall have the meaning set forth in Section 11.6.
“NRSRO” shall mean any credit rating agency that has elected to be treated as a
nationally-recognized statistical rating agency for purposes of the Exchange Act
irrespective of whether or not such credit rating agency has been engaged by
Lender or another Indemnified Person to rate any of the Securities issued in
connection with a Securitization of the Loan or any portion thereof.
“O&M Program” shall have the meaning set forth in Section 4.1.18.
“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.
“OFAC” shall have the meaning set forth in Section 4.2.15(b).
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of Borrower.
“Open Prepayment Date” shall mean the date which is the Monthly Payment Date
occurring ninety (90) days prior to the Stated Maturity Date.
“Operating Expense Account” shall have the meaning set forth in Section 6.8
“Operating Expense Funds” shall have the meaning set forth in Section 6.8.
“Operating Expenses” shall mean all costs and expenses of the operation,
maintenance and/or management of the Property, including utilities, repairs and
maintenance, insurance, property taxes and assessments, advertising expenses,
payroll and related taxes, equipment lease payments and management fees payable
under the Management Agreement, but excluding actual Capital Expenditures,
depreciation, amortization, Debt Service and deposits required to be made to the
Reserve Funds.
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including vault charges and license
fees for the use of vaults, chutes and similar areas adjoining the Property, now
or hereafter levied or assessed or imposed against the Property or any part
thereof.
“Other Obligations” shall mean (i) the performance of all obligations of
Borrower contained herein; (ii) the performance of each obligation of Borrower
contained in the Note or any other Loan Document; and (iii) the performance of
each obligation of Borrower contained in any renewal, extension, amendment,
modification, consolidation, change of, or substitution or replacement for, all
or any part of this Agreement, the Note or any other Loan Document.


S-I-17
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.
“Patriot Act Offense” shall have the meaning set forth in Section 4.2.15(b).
“Payment Differential” shall mean, as of any Tender Date, an amount equal to
(i) the Interest Rate minus the Reinvestment Yield as of such Tender Date,
divided by (ii) 12, and multiplied by (iii) the Outstanding Principal Balance
(or the portion thereof then being prepaid or satisfied) on such Tender Date,
provided that the Payment Differential shall in no event be less than zero.
“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all encumbrances and other matters
disclosed in the Title Insurance Policy, (iii) Liens, if any, for Taxes imposed
by any Governmental Authority not yet due or delinquent (other than Liens
associated with any so-called property-assessed clean energy or similar loans),
(iv) any workers’, mechanics’ or similar Liens on the Property provided any such
Lien is discharged or bonded in accordance with Section 3.6 of the Mortgage or
which is being contested in good faith in accordance with the requirements of
Section 4.1.3 hereof, and (v) such other title and survey exceptions as Lender
has approved or may approve in writing in Lender’s sole discretion.


“Permitted Indebtedness” shall have the meaning set forth in clause (d) of
Schedule III attached hereto
“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.
“Permitted Title Holder” shall mean a Person which (i) qualifies as a single
purpose, bankruptcy remote entity under criteria established by the Rating
Agencies, (ii) is Controlled by a Qualified Equity Holder and (iii) is at least
fifty-one percent (51%) legally, economically and beneficially owned by a
Qualified Equity Holder.
“Permitted Transferee” shall mean (i) a Permitted Title Holder or (ii) unless
such transferee is a Permitted Title Holder, a corporation, partnership
(including a limited or limited liability limited partnership), limited
liability company or other type of entity acceptable to Lender that satisfies
the following conditions: (a) unless such transferee is a Permitted Title
Holder, such transferee and Transferee’s Principals shall be acceptable to
Lender, which determination shall be based upon, inter alia, (1) such transferee
and Transferee’s Principals having an aggregate net worth and liquidity
reasonably satisfactory to Lender, (2) Lender’s receipt of searches (including
credit, negative news, OFAC, litigation, judgment, lien and bankruptcy searches)
reasonably required by Lender on such transferee and Transferee’s Principals,
the results of which must be reasonably acceptable to Lender, and (3) such
transferee and Transferee’s Principals otherwise satisfying Lender’s then
current applicable underwriting criteria and requirements, (b) such transferee
shall qualify as a single purpose, bankruptcy remote entity under criteria
established by the Rating Agencies, and (c)  such


S-I-18
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





transferee shall have delivered to Lender a new Insolvency Opinion, and
(d) unless such Permitted Transferee is an Affiliate of ARCNYC REIT, such
transferee, together with Transferee’s Principals, shall be an experienced
operator and/or owner of properties similar in location (which, for the
avoidance of doubt, shall include any major metropolitan market in the United
Sates), size, class, use, operation and value as the Property, as evidenced by
financial statements and other information reasonably requested by Lender or
requested by the Rating Agencies.
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, real estate investment trust,
unincorporated association, any other entity, any Governmental Authority and any
fiduciary acting in such capacity on behalf of any of the foregoing.
“Personal Property” shall have the meaning set forth in the Mortgage.
“Policies” shall have the meaning set forth in Section 5.1.1(b).
“Prepayment Lockout Expiration Date” shall mean August 6, 2018.
“Prohibited Transaction” shall mean any action or transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the ERISA or Section 4975 of the Code.
“Property” shall mean the parcel of real property demised under the Ground
Lease, the Improvements thereon and all personal property owned by Borrower and
encumbered by the Mortgage, together with all rights pertaining to such property
and Improvements, all as more particularly described in the granting clause of
the Mortgage.
“PSL Lease” shall mean that Lease agreement entered into between P/S/L Group
America Limited, as tenant (“PSL Tenant”) and BPGL Holdings LLC, as landlord,
dated as of May 13, 2008.
“PSL Tenant” shall have the meaning set forth in the definition of “PSL Lease”
above.
“Qualified Affiliate” shall mean, as to any Person, any other Person that
(i) owns directly or indirectly twenty percent (20%) or more of all equity
interests in such Person, (ii) is in Control of, is Controlled by or is under
common ownership or Control with such Person, and (iii) is a director or
executive officer of such Person or of an Affiliate of such Person.
“Qualified Equity Holder” shall mean (i) ARCNYC REIT or (ii) a bank, savings and
loan association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm, mutual
fund, government entity or plan, real estate company, investment fund or an
institution substantially similar to any of the foregoing, provided, in each
case under this clause (ii) that such Person (x) has total assets (in its name
or under its management) in excess of $1,000,000,000.00 and (except with respect
to a pension advisory


S-I-19
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





firm or similar fiduciary) capital/statutory surplus or shareholder’s equity in
excess of $300,000,000.00 (in both cases, exclusive of the Property), (y) is
regularly engaged in the business of directly or indirectly owning or operating
properties, and (z) at the time of the applicable Transfer, directly or
indirectly owns or operates no less than ten (10) properties, containing an
aggregate of no less than two million (2,000,000) square feet (in each case of
clause (x) through clause (z) above, exclusive of the Property), or (iii) any
other Person reasonably approved by Lender. In no event, however, shall a Person
be deemed a Qualified Equity Holder for purposes of this Agreement if such
Person or its Qualified Affiliates (but, with respect to clause (iii) of the
definition of a Qualified Affiliate, only to the extent that the applicable
director or executive officer of such Person continues to be a director or
executive office, as applicable, of such Person following any of the events
described in the subsequent clauses (1) through (3)), (1) is or has during the
previous ten (10) years been the subject of a Bankruptcy Action, (2) has been
convicted in a criminal proceeding for a felony or any crime involving moral
turpitude or is an organized crime figure or is reputed to have substantial
business or other affiliations with any organized crime figure, or (3) is listed
on any Government Lists.
“Qualified Manager” shall mean (i) Manager or (ii) a reputable and experienced
manager (which may not be an Affiliate of Borrower unless such Affiliate is
approved by Lender in Lender’s reasonable discretion) which, in the reasonable
judgment of Lender, possesses experience in managing properties similar in
location, size, class, use, operation and value as the Property; provided, that
Lender, after the occurrence of a Securitization, at its option, may require
that Borrower shall have obtained (a) a Rating Agency Confirmation from the
Rating Agencies and (b) if such Person is an Affiliate of Borrower and an
Insolvency Option has previously been delivered in connection with the Loan, a
new Insolvency Opinion.
“Rating Agencies” shall mean, prior to the final Securitization of the Loan,
each of S&P, Moody’s, Fitch, DBRS, Inc. and Morningstar Credit Ratings, LLC or
any other nationally-recognized statistical rating agency which has been
designated by Lender and, after the final Securitization of the Loan, shall mean
any of the foregoing that have rated any of the Securities.
“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies that the credit rating of the Securities given by such Rating
Agency immediately prior to the occurrence of the event with respect to which
such Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion;
provided, however, (i) if a Securitization has occurred and either (a) any
Rating Agency fails to respond to any request for a Rating Agency Confirmation
with respect to such event or otherwise elects (orally or in writing) not to
consider such event or (b) Lender (or Servicer) is not required to and has
elected not to obtain (or cause to be obtained) a Rating Agency Confirmation
with respect to such event, in each case, pursuant to and in compliance with the
Securitization’s pooling and servicing agreement (or similar agreement), then,
notwithstanding anything contained in this Agreement to the contrary, Lender’s
written approval (not to be unreasonably withheld) of such event shall be
required in lieu of a Rating Agency Confirmation, in the case of clause (i)(a)
above, from such Rating Agency or Rating Agencies (only) or, in the case of
clause (i)(b) above, from each of the Rating Agencies or (ii) if a
Securitization has not occurred, then, notwithstanding anything


S-I-20
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





contained in this Agreement to the contrary, the term “Rating Agency
Confirmation” shall be deemed instead to require Lender’s written approval of
such event. In the event that either of clause (i) or (ii) of the foregoing
proviso applies, Lender’s approval shall be based on Lender’s good faith
determination of applicable Rating Agency standards and criteria, unless Lender
has an independent approval right in respect of such event pursuant to the other
terms of this Agreement or the other Loan Documents, in which case the
discretion afforded to Lender in connection with such independent approval right
shall apply.
“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such regulation may be amended from time to time.
“Regulation S-K” shall mean Regulation S-K of the Securities Act, as such
regulation may be amended from time to time.
“Regulation S-X” shall mean Regulation S-X of the Securities Act, as such
regulation may be amended from time to time.
“Reinvestment Yield” shall mean, as of any Tender Date, an amount equal to the
lesser of (i) the yield on the U.S. Obligations with the same maturity date as
the Open Prepayment Date, or if no such U.S. Obligations issue is available,
then the interpolated yield on the two (2) U.S. Obligations issues (primary
issues) with maturity dates (one prior to and one following) that are closest to
the Open Prepayment Date or (ii) the yield on the U.S. Obligations with a term
equal to the remaining average life of the Debt, or if no such U.S. Obligations
are available, then the interpolated yield on the two (2) U.S. Obligations
issues (primary issues) with terms (one prior to and one following) that are
closest to the remaining average life of the Debt, with each such yield being
based on the bid price for such issue as published in The Wall Street Journal on
the date that is fourteen (14) days prior to the Tender Date (or, if such bid
price is not published on that date, the next preceding date on which such bid
price is so published) and converted to a monthly compounded nominal yield.
“Related Loan” shall mean (i) a loan made to an Affiliate of Borrower or
Guarantor or secured by a Related Property that is included in a Securitization
with the Loan or any portion thereof or interest therein or (ii) any loan that
is cross-collateralized or cross-defaulted with the Loan.
“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of “Significant Obligor” to the Property.
“Remaining Principal Amount” shall have the meaning set forth in Section 2.4.2.
“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or any interest therein.
“Rents” shall mean all rents, additional rents, rent equivalents, moneys payable
as damages (including payments by reason of the rejection of a Lease in a
Bankruptcy Action) or in lieu of rent


S-I-21
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





or rent equivalents, royalties (including all oil and gas or other mineral
royalties and bonuses), income, fees, receivables, receipts, revenues, deposits
(including, without limitation, security, utility and other deposits (including,
without limitation, cash, letters of credit or securities deposited under Leases
to secure the performance by the lessees of their obligations thereunder)),
accounts, cash, issues, profits, charges for services rendered, and other
payment and consideration of whatever form or nature received by or paid to or
for the account of or benefit of Borrower, Manager or any of their respective
agents or employees from any and all sources arising from or attributable to the
Property and the Improvements, including, without limitation, all receivables,
customer obligations, installment payment obligations and other obligations now
existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right of the use and occupancy of the
Property or rendering of services by Borrower, Manager or any of their agents or
employees and the Insurance Proceeds, if any, from business interruption or
other loss of income insurance, including Insurance Proceeds that Lender elects
to treat as business or rental interruption Insurance Proceeds pursuant to
Section 5.2.3 of this Agreement.
“Replacement Management Agreement” shall mean, collectively, (i)(a) a management
agreement with a Qualified Manager substantially in the same form and substance
as the Management Agreement, or (b) a management agreement with a Qualified
Manager, which management agreement shall be in form and substance reasonably
acceptable to Lender; provided, that, following a Securitization, with respect
to this clause (b), Lender, at its option, may require that Borrower shall have
obtained a Rating Agency Confirmation, and (ii) an assignment of management
agreement and subordination of management fees substantially in the form of the
Assignment of Management Agreement (or in such other form and substance
reasonably satisfactory to Lender), executed and delivered to Lender by Borrower
and such Qualified Manager.
“Required Repairs Account” shall have the meaning set forth in Section 6.2.1.
“Required Repairs Funds” shall have the meaning set forth in Section 6.2.1.
“Required Repairs” shall have the meaning set forth in Section 6.2.1.
“Reserve Accounts” shall mean each of the Accounts established pursuant to the
terms and conditions of this Agreement to hold Reserve Funds.
“Reserve Disbursement Conditions” shall mean (i) Borrower shall have submitted a
request for payment to Lender at least ten (10) days prior to the date on which
Borrower has requested such payment be made, which request specifies the
Required Repairs, Capital Expenditures or Approved Leasing Expenses, as
applicable, to be paid, (ii) on the date such request is received by Lender and
on the date such payment is to be made, no Event of Default shall have occurred
and be continuing, and (iii) Lender shall have received (a) an Officer’s
Certificate from Borrower (1) (A) in the case of a requested disbursement of
Capital Expenditure Funds, stating that the items to be funded by the requested
disbursement are Approved Capital Expenditures, and a description thereof, or
(B) in the case of a requested disbursement of Rollover Funds, stating that the
items to be funded by the requested disbursement are Approved Leasing Expenses,
and a description thereof, (2) stating that all Required Repairs, Approved
Capital Expenditures or Approved Leasing Expenses consisting of tenant
improvements at the Property, as applicable, to be funded by the requested


S-I-22
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





disbursement have been completed in a good and workmanlike manner and in
accordance with all applicable Legal Requirements, (3) identifying each Person
that supplied materials or labor in connection with the Required Repairs,
Approved Capital Expenditures or Approved Leasing Expenses consisting of tenant
improvements, as applicable, to be funded by the requested disbursement or, in
the case of a requested disbursement of Rollover Funds for leasing commissions,
the broker entitled to such leasing commissions to be funded by the requested
disbursement, (4) stating that each such Person has been paid in full or will be
paid in full upon such disbursement, (5) stating that the Required Repairs,
Capital Expenditures or Approved Leasing Expenses, as applicable, to be funded
have not been the subject of a previous disbursement of Required Repairs Funds,
Capital Expenditure Funds or Rollover Funds, as applicable, (6) stating that all
previous disbursements of Required Repairs Funds, Capital Expenditure Funds or
Rollover Funds, as applicable, have been used to pay the previously identified
Required Repairs, Capital Expenditures or Approved Leasing Expenses, as
applicable, and (7) stating that all outstanding trade payables (other than
those to be paid from the requested disbursement or those constituting Permitted
Indebtedness) have been paid in full, (b) a copy of any license, permit or other
approval by any Governmental Authority required in connection with the Required
Repairs, Capital Expenditures or Approved Leasing Expenses consisting of tenant
improvements, as applicable, and not previously delivered to Lender, (c) lien
waivers or other evidence of payment satisfactory to Lender, (d) at Lender’s
option, a title search for the Property indicating that the Property is free
from all Liens, claims and other encumbrances not previously approved by Lender,
(e) at Lender’s option, if the cost of the Required Repairs, Capital
Expenditures or Approved Leasing Expenses consisting of tenant improvements, as
applicable, exceeds $25,000.00, a report satisfactory to Lender in its
reasonable discretion from an architect or engineer approved by Lender in
respect of such architect or engineer’s inspection of the Required Repairs,
Capital Expenditures or Approved Leasing Expenses consisting of tenant
improvements, as applicable, and (f) such other evidence as Lender shall
reasonably request to demonstrate that the Required Repairs, Approved Capital
Expenditures or Approved Leasing Expenses, as applicable, to be funded by the
requested disbursement have been completed (in the case of Required Repairs,
Approved Capital Expenditures or Approved Leasing Expenses consisting of tenant
improvements) and are paid for or will be paid upon such disbursement to
Borrower.
“Reserve Funds” shall mean, collectively, all funds deposited by Borrower with
Lender or the Cash Management Bank pursuant to Article 6 of this Agreement,
including, but not limited to, the Capital Expenditure Funds, the Insurance
Funds, the Tax Funds, the Required Repairs Funds, the Operating Expense Funds,
the Ground Rent Funds, the Rollover Funds, the Free Rent Funds, the Excess Cash
Flow Funds, any other escrow or reserve fund established by the Loan Documents
and such other amounts deposited by or on behalf of Borrower with Lender as
security for the Loan pursuant to the Loan Documents.
“Reserve Funds Trigger Period” shall mean any period (a) commencing on the
occurrence of (i) an Event of Default, (ii) any event of default (i.e., beyond
all applicable notice and cure periods) by Borrower under the Management
Agreement, or (iii) the Debt Service Coverage Ratio is less than 1.50 to 1.00,
and (b) ending on the occurrence of (i) if the Reserve Funds Trigger Period is
caused solely by the occurrence of clause (a)(i) above, the date on which a cure
of the Event of Default which gave rise to such Reserve Funds Trigger Period is
accepted by Lender in its sole and


S-I-23
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





absolute discretion; provided that no such cure shall be deemed to have been
accepted by Lender unless and until such Event of Default is waived in writing
by Lender in its sole and absolute discretion in accordance with the terms and
provisions of the Loan Documents, (ii) if the Reserve Funds Trigger Period is
caused solely by the occurrence of any event of default (i.e., beyond all
applicable notice and cure periods) by Borrower under the Management Agreement,
(a) the date on which the event of default under the Management Agreement has
been cured to Lender’s reasonable satisfaction, or (b) the date on which
Borrower has entered into a Replacement Management Agreement with a Qualified
Manager in accordance with the terms of this Agreement, and (iii) if the Reserve
Funds Trigger Period is caused solely by the occurrence of clause (a)(iii)
above, the date on which the Debt Service Coverage Ratio is at least 1.52 to
1.00 for two (2) consecutive calendar quarters (or such shorter period as may be
approved by Lender in its sole and absolute discretion), which may be achieved
(x) at any time Underwritten Net Cash Flow shall have increased to achieve such
DSCR threshold, (y) prior to the Prepayment Lockout Expiration Date, the date on
which Borrower shall have delivered a Letter of Credit in the notional amount of
the applicable DSCR Remedial RF Payment Amount or a cash deposit of such amount
to the Excess Cash Flow Account, and (z) at any time on or after the Prepayment
Lockout Expiration Date, after payment of immediately available federal funds in
the amount of such DSCR Remedial RF Payment Amount to Lender for application in
accordance with the terms of Section 2.4.1(b) of this Agreement; provided that a
Reserve Funds Trigger Period shall not terminate in the event that after giving
effect to any event in clause (b) above, any other Reserve Funds Trigger Period
shall have occurred and remain outstanding.
“Restoration” shall have the meaning set forth in Section 5.2.1.
“Restoration Threshold” shall mean one percent (1%) of the Outstanding Principal
Balance.
“Restricted Party” shall mean, collectively, (i) Borrower, Guarantor, and any
Affiliated Manager and (ii) any shareholder, partner, member, non-member manager
or any other direct or indirect legal or beneficial owner of Borrower,
Guarantor, any Affiliated Manager or any non-member manager.
“Rollover Account” shall have the meaning set forth in Section 6.6.1.
“Rollover Funds” shall have the meaning set forth in Section 6.6.1.
“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.
“Satisfactory Guarantor Substitution Conditions” shall mean all of the following
conditions: (a) a Satisfactory Replacement Guarantor (i) assumes the obligations
of Guarantor under the Guaranty and the Environmental Indemnity or (ii) executes
and delivers to Lender a replacement guaranty and a replacement environmental
indemnity, in each case in form and substance substantially the same as the
Guaranty and the Environmental Indemnity, respectively, and otherwise reasonably
acceptable to Lender, for liabilities arising from any circumstance, condition,
action or event first occurring after the effective date of such substitution;
(b) concurrently


S-I-24
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





with such assumption or execution and delivery (i) such Satisfactory Replacement
Guarantor (if an individual natural married person) delivers to Lender a spousal
consent in form and substance acceptable to Lender, as and to the extent
applicable, and (ii) each of Borrower, the remaining Guarantor and/or such
Satisfactory Replacement Guarantor, as applicable, affirms each of their
respective obligations under the Loan Documents; (c) if (A) reasonably required
by Lender or (B) required by the Rating Agencies, Borrower delivers to Lender an
opinion from counsel in form and substance, in each case reasonably acceptable
to Lender and acceptable to the Rating Agencies stating, among other things,
(i) that the Guaranty and the Environmental Indemnity (or the replacement
guaranty and environmental indemnity, as the case may be) are enforceable
against such Satisfactory Replacement Guarantor in accordance with their terms
and (ii) that any REMIC Trust formed pursuant to a Securitization will not fail
to maintain its status as a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code or be subject to tax as a result of such
Substitution; and (d) if required by Lender or the Rating Agencies and an
Insolvency Opinion has previously been delivered in connection with the Loan,
Borrower delivers to Lender a new Insolvency Opinion.
“Satisfactory Replacement Guarantor” shall mean a replacement guarantor (A) (1)
that owns at least twenty percent (20%) direct and/or indirect ownership
interest in Borrower, (2) Controls Borrower, and (3) has a Net Worth (as defined
in the Guaranty) of $175,000,000.00 and Liquidity (as defined in the Guaranty)
of $7,500,000.00 and (B) for which Lender has received search results reasonably
acceptable to Lender (including results for credit, negative news, OFAC,
litigation, judgment, lien and bankruptcy searches reasonably required by
Lender),
“Secondary Market Transaction” shall have the meaning set forth in
Section 9.1(a).
“Securities” shall have the meaning set forth in Section 9.1(a).
“Securities Act” shall have the meaning set forth in Section 9.2(a).
“Securitization” shall have the meaning set forth in Section 9.1(a).
“Security Deposit” means any security (whether in cash, letter of credit, or
otherwise) given by any Tenant to Borrower as security for the performance of
any obligation under its Lease, including, without limitation, any Security
Deposit LC, and any such security given by a subtenant or assignee under a
sublease or assigned Lease, if and to the extent that Borrower receives and is
entitled to hold the same.
“Security Deposit LC” means any letter of credit delivered to Borrower by a
Tenant in lieu of a cash security deposit, including, without limitation the
Existing Security Deposit LCs.
“Servicer” shall have the meaning set forth in Section 11.24.
“Servicing Agreement” shall have the meaning set forth in Section 11.24.
“Severed Loan Documents” shall have the meaning set forth in Section 10.2(c).


S-I-25
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
“SNDA” shall have the meaning set forth in Section 4.1.16(f).
“Specified Accountant” shall mean each of of KPMG, Deloitte, Ernst & Young,
PricewaterhouseCoopers (PWC), WeiserMazars, Baker Tilly Virchow Krause, LLP and
Marcum LLP.


“Specified Affiliate” shall have the meaning set forth in Section 9.1(b).
“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.
“Stated Maturity Date” shall mean July 6, 2026.
“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.
“Tax Account” shall have the meaning set forth in Section 6.3.1.
“Tax Funds” shall have the meaning set forth in Section 6.3.1.
“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon.
“TCO” shall have the meaning set forth in Section 4.1.22.
“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.
“Tenant Direction Letter” shall have the meaning set forth in Section 6.1.
“Tender Date” shall mean the date of any prepayment of the Loan contemplated
under Sections 2.4.1, 2.4.2 or 2.4.3.
“Term” shall mean the entire term of this Agreement, which shall expire upon
repayment in full of the Debt and full performance of each and every obligation
to be performed by Borrower pursuant to the Loan Documents.
“Term Sheet” shall mean that certain term sheet dated April 15, 2016 executed by
Borrower, together with all exhibits and documentation attached thereto and/or
submitted by Borrower, Guarantor or their respective Affiliates in connection
therewith.


S-I-26
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form acceptable to Lender issued with respect to the Property and insuring
the Lien of the Mortgage.
“Transfer” shall have the meaning set forth in Section 4.2.1.
“Transferee’s Principals” shall mean, with respect to any proposed transferee,
such transferee’s shareholders, partners, members or non-member managers that,
directly or indirectly, (i) own twenty percent (20%) or more of the legal,
beneficial or economic interests in such Transferee or (ii) are in Control of
such Transferee.
“Trustee” shall mean any trustee holding the Loan in a Securitization.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.
“Underwritten Gross Revenue” shall mean, as of any date of determination by
Lender, all Gross Revenue for the succeeding twelve (12) month period as
determined by Lender, including, but not limited to, Rents, service fees or
charges, license fees, parking fees, utility charges, escalations, rent
concessions or credits and other pass-through or reimbursements paid by Tenants
under Leases, but excluding (i) from Tenants that have not accepted or are not
in possession of the premises demised under their respective Leases, (ii) Rents
from Tenants that (a) are not in occupancy or are not open for business and
conducting normal business operations at substantially all of their respective
demised premises (provided that, Rents from such Tenant shall not be so excluded
if there are more than twelve (12) months remaining on the term of the
applicable Lease (exclusive of any extension options)), (b) have not commenced
paying then current monthly Rent (less any rent abatement) under their
respective Leases (provided that Rents from such Tenants shall not be so
excluded for the period commencing on the date that such Tenants are
unconditionally obligated pursuant to their respective Leases to commence paying
Rent and ending on the date that is twelve (12) months from the date of
determination, unless such Tenants do not actually commence paying Rent on the
date that they are obligated to do so pursuant to their respective Leases),
(c) are in a free rent period under their respective Leases (but, provided such
Tenants are unconditionally obligated pursuant to their respective Leases to
commence paying Rent upon the expiration of such free rent period, only to the
extent of any such free rent period), provided, that if the amount of Rent for
such applicable free rent period has been deposited with Lender by Borrower into
the Reserve Funds for such purposes, then Rents from such Tenant shall not be so
excluded for the applicable free rent period for which amounts have been
deposited when such free rent would otherwise have been realized, (iii) Rents
from Tenants that have provided a notice of default (whether oral or written) to
Landlord and have commenced any remedial action against Landlord pursuant to
such Tenant’s Lease as a result of a violation or breach of any expansion, right
of first refusal or offer, or any other similar rights granted to such Tenant
under its Lease (provided, that, Rents from such Tenants shall not be so
excluded following the period commencing on the date that Borrower delivers to
Lender written evidence reasonably satisfactory to Lender that the applicable
Tenant has rescinded its default notice as a result of Borrower curing the
applicable default (which such cure may include, without limitation, an express
waiver by Tenant of the right that has given rise to the default) or is
otherwise no longer pursuing any remedial action against Borrower), (iv) Rents
subject to a right of offset or credit, (v) Rents from Tenants that have
delivered notice to Borrower that they will be


S-I-27
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





vacating the demised premises or terminating their respective Leases, (vi) Rents
from Tenants under Leases that are expiring within six (6) months from the date
of determination by Lender, (vii) Rents from month-to-month Tenants,
(viii) Rents from Tenants that are in monetary default under their Leases beyond
any applicable notice and cure periods or are included in any Bankruptcy Action
or Tenants whose lease guarantors or parent companies are included in any
Bankruptcy Action, (ix) Rents from Tenants under Leases that, if entered into
after the date of this Agreement, are not pursuant to written Leases entered
into in accordance with, and/or satisfying the requirements of, this Agreement,
(x) Lease Termination Payments and other payments or income received by Borrower
in connection with any other extraordinary event, including payments or income
contemplated by Section 6.6.1(b), (xi) sales, use and occupancy or other taxes
on receipts required to be accounted for by or on behalf of Borrower to any
Governmental Authority, (xii) refunds and uncollectible accounts, (xiii) sales
of furniture, fixtures and equipment, (xiv) Insurance Proceeds (other than
business or rental interruption or other loss of income insurance applicable to
the period under consideration (but only to the extent that the same is treated
as business or rental interruption Insurance Proceeds pursuant to
Section 5.2.3)), (xv) Awards, (xvi) security deposits, utility and other similar
deposits, (xvii) any disbursements to Borrower from the Reserve Funds,
(xix) interest on credit accounts, and (xx) items of a non-recurring nature.
Lender’s calculation of Underwritten Gross Revenue shall include a vacancy
allowance based on the greater of (1) a vacancy rate equal to five percent (5)%
and (2) the actual vacancy at the Property and be subject to such other
adjustments deemed necessary by Lender based on Lender’s current applicable
underwriting criteria and requirements and Lender’s good faith determination of
applicable Rating Agency criteria.
“Underwritten Net Cash Flow” shall mean, as of any date of determination by
Lender, (i) Underwritten Gross Revenue, less (ii)(a) Adjusted Operating
Expenses, (b) Capital Expenditure Fund contributions equal to the greater of
(1) assumed Capital Expenditure Fund contributions in an annual amount equal to
$0.25 per rentable square foot at the Property and (2) deposits required to be
made to the Capital Expenditure Funds during the succeeding twelve (12) month
period and (c) Rollover Fund contributions equal to the greater of (1) assumed
Rollover Fund contributions in an annual amount equal to $2.25 per rentable
square foot at the Property and (2) deposits required to be made to the Rollover
funds during the succeeding twelve (12) month period as determined by Lender in
each case.
“Updated Information” shall have the meaning set forth in Section 9.1(b)(i).
“U.S. Obligations” shall mean securities evidencing an obligation to timely pay
principal and/or interest in a full and timely manner that are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged, not subject to prepayment, call or early redemption
or (ii) other non-callable “government securities” within the meaning of
Treasury Regulations Section 1.860G-2(a)(8)(ii), as amended, which (a) will not
result in a reduction, downgrade or withdrawal of the ratings for the Securities
or any class thereof issued in connection with a Securitization, (b) are then
outstanding, and (c) are then being generally accepted by the Rating Agencies
without any reduction, downgrade or withdrawal of the ratings for the Securities
or any class thereof issued in connection with a Securitization.


S-I-28
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





“Yield Maintenance Premium” shall mean, as of any Tender Date, an amount equal
to the greater of (i) one percent (1%) of the Outstanding Principal Balance, or
portion thereof, being prepaid or satisfied unless (x) as of such Tender Date an
Event of Default shall have occurred and then be continuing and (y) such Tender
Date occurs prior to the Prepayment Lockout Expiration Date, in which event,
three percent (3%) of the Outstanding Principal Balance, or portion thereof,
being prepaid or satisfied, and (ii) an amount equal to the present value of a
series of payments, in each case, each equal to the Payment Differential as of
such Tender Date and payable on each Monthly Payment Date over the remaining
original term of the Note until the Open Prepayment Date, discounted at the
Reinvestment Yield as of such Tender Date for the number of months remaining
from such Tender Date to each Monthly Payment Date until the Open Prepayment
Date; provided, however, if on any Tender Date prior to the Prepayment Lockout
Expiration Date, an Event of Default shall have occurred and be continuing, the
calculation under clause (ii) shall be calculated as if each reference to the
Open Prepayment Date in the definition of Reinvestment Yield and this definition
of Yield Maintenance Premium shall instead be to the Stated Maturity Date.
“Zoning Report” shall have the meaning set forth in Section 3.1.9.




S-I-29
US\SANTORA\11385296.12

--------------------------------------------------------------------------------






SCHEDULE II

RENT ROLL
(See attached)




S-II-1
US\SANTORA\11385296.12

--------------------------------------------------------------------------------






SCHEDULE III

SINGLE PURPOSE PROVISIONS
(a)Borrower has not owned, does not own and will not own any asset or property
other than (i) the Property, (ii) incidental personal property necessary for the
ownership, management or operation of the Property and (iii) any other assets
permitted to be owned pursuant to the terms and provisions of the Loan
Agreement.
(b)
    Borrower has not engaged, does not engage, and will not engage in any
business other than the ownership, management and operation of the Property and
Borrower will conduct and operate its business as presently conducted and
operated.
(c)
    Borrower has not entered and is not a party to and will not enter into or be
a party to any contract or agreement with any Affiliate of Borrower, any
constituent party of Borrower or any Affiliate of any constituent party, except
in the ordinary course of business and on terms and conditions that are
disclosed to Lender in advance and that are intrinsically fair, commercially
reasonable and substantially similar to those that would be available on an
arms-length basis with third parties other than any such party.
(d)
    Borrower has not incurred and will not incur any Indebtedness other than
(i) the Debt and (ii) Equipment Leases, unsecured trade payables and operational
debt (excluding so-called property-assessed clean energy or similar loans) not
evidenced by a note and in an aggregate amount not exceeding two percent (2%) of
the original principal amount of the Loan at any one time; provided that any
Indebtedness incurred pursuant to subclause (ii) shall be (A) not more than
sixty (60) days past due and (B) incurred in the ordinary course of business
(the Indebtedness described in the foregoing clauses (i) and (ii) is referred to
herein, collectively, as “Permitted Indebtedness”). No Indebtedness other than
the Debt may be secured (subordinate or pari passu) by the Property.
(e)
    Borrower has not made and will not make any loans or advances to any Person
(including any Affiliate or constituent party), and has not acquired and shall
not acquire obligations or securities of its Affiliates.
(f)
    Borrower is and intends to remain solvent and Borrower has paid and will pay
its debts and liabilities (including, as applicable, shared personnel and
overhead expenses) from its assets (including Net Operating Income and available
Reserve Funds), as the same shall become due; provided, however, the foregoing
shall not require any direct or indirect member, partner or shareholder of
Borrower to make any additional capital contributions to Borrower.
(g)
    Borrower has done or caused to be done and will do all things necessary to
observe


S-III-1
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





organizational formalities and preserve its existence, and Borrower will not,
(i) terminate or fail to comply with the provisions of its organizational
documents, or (ii) unless (A) Lender has consented and (B) following a
Securitization of the Loan, the Rating Agencies have issued a Rating Agency
Confirmation in connection therewith, amend, modify or otherwise change its
partnership certificate, partnership agreement, articles of incorporation and
bylaws, operating agreement, trust or other organizational documents.
(h)
    Borrower has maintained and will maintain all of its accounts, books,
records, financial statements and bank accounts separate from those of its
Affiliates and any other Person. Borrower’s assets have not been and will not be
listed as assets on the financial statement of any other Person; provided,
however, Borrower’s assets may be included in a consolidated financial statement
of its Affiliates if (i) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of Borrower and such
Affiliates and to indicate that Borrower’s assets and credit are not available
to satisfy the debts and other obligations of such Affiliates or any other
Person, and (ii) such assets shall be listed on Borrower’s own separate balance
sheet. Borrower has and will file its own tax returns (to the extent Borrower is
required to file any such tax returns) and will not file a consolidated federal
income tax return with any other Person, except to the extent that such Borrower
is (i) required to file consolidated tax returns by law or (ii) treated as a
“disregarded entity” for tax purposes and are not required to file tax returns
under applicable law. Borrower has maintained and shall maintain its books,
records, resolutions and agreements as official records.
(i)
    Borrower has been and will be, and has held and at all times will hold
itself out to the public as, a legal entity separate and distinct from any other
entity (including any Affiliate of Borrower or any constituent party of
Borrower) (recognizing that any Borrower may be treated as a “disregarded
entity” for tax purposes and is not required to file tax returns for tax
purposes under applicable law), has corrected and shall correct any known
misunderstanding regarding its status as a separate entity, has conducted and
shall conduct business in its own name, has not identified and shall not
identify itself or any of its Affiliates as a division or part of the other, and
has maintained and shall, to the extent reasonably necessary for the operation
of its business, maintain and utilize separate stationery, invoices and checks
bearing its own name.
(j)
    Borrower has maintained and intends to maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided,
however, the foregoing shall not require any direct or indirect member, partner
or shareholder of Borrower to make any additional capital contributions to
Borrower.
(k)
    Neither Borrower nor any constituent party has sought or will seek or effect
the liquidation, dissolution, winding up, consolidation or merger, in whole or
in part, of Borrower.
(l)
    Borrower has not commingled and will not commingle the funds and other
assets of Borrower


S-III-2
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





with those of any Affiliate or constituent party or any other Person, and has
held and will hold all of its assets in its own name.
(m)
    Borrower has maintained and will maintain its assets in such a manner that
it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or constituent party or any other
Person.
(n)
    Borrower has not assumed or guaranteed or become obligated for the debts of
any other Person and has not held itself out to be responsible for or have its
credit available to satisfy the debts or obligations of any other Person, and
Borrower will not assume or guarantee or become obligated for the debts of any
other Person and does not and will not hold itself out to be responsible for or
have its credit available to satisfy the debts or obligations of any other
Person.
(o)
    Borrower shall conduct its business so that the factual assumptions made
with respect to Borrower in any Insolvency Opinion delivered in connection with
the Loan shall be true and correct in all material respects.
(p)
    Borrower has not permitted and will not permit any Affiliate or constituent
party independent access to its bank accounts.
(q)
    Borrower has paid and shall pay the salaries of its own employees (if any)
from its own funds and has and shall maintain a sufficient number of employees
(if any) in light of its contemplated business operations; provided, however,
the foregoing shall not require any direct or indirect member, partner or
shareholder of Borrower to make any additional capital contributions to
Borrower.
(r)
    Borrower has compensated and shall compensate each of its consultants and
agents from its funds for services provided to it and pay from its own assets
all obligations of any kind incurred; provided, however, the foregoing shall not
require any direct or indirect member, partner or shareholder of Borrower to
make any additional capital contributions to Borrower.
(s)
    Borrower has not, and without the unanimous consent of all of its members,
partners, directors or managers (including each Independent Director) will not,
take any Material Action.
(t)
    Borrower has allocated and will allocate fairly and reasonably any shared
expenses, including shared office space.


S-III-3
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





(u)
    Except in connection with the Loan, Borrower has not pledged and will not
pledge its assets for the benefit of any other Person.
(v)
    Borrower either (i) has no, and will have no, obligation to indemnify its
officers, directors, managers, members, shareholders or partners, as the case
may be, or (ii) if it has any such obligation, such obligation is fully
subordinated to the Debt and will not constitute a claim against Borrower if
cash flow in excess of the amount required to pay the Debt is insufficient to
pay such obligation.
(w)
    Borrower will consider the interests of Borrower’s creditors in connection
with all limited liability company or limited partnership actions.
(x)
    Except as provided in the Loan Documents, Borrower has not and will not have
any of its obligations guaranteed by any Affiliate.
(y)
    Intentionally Omitted.
(z)
    The organizational documents of Borrower shall provide that as long as any
portion of the Obligations remain outstanding, Borrower will not:
(i)
    dissolve, merge, liquidate or consolidate, except as provided in
clause (aa)(i) below;
(ii)
    except in connection with a sale or other transfer permitted under the Loan
Documents, sell all or substantially all of its assets;
(iii)
    amend its organizational documents with respect to the matters set forth in
this Schedule III, without (A) the prior written consent of Lender,
(B) intentionally omitted and (C) the affirmative vote of each Independent
Director of Borrower; or
(iv)
    without the affirmative vote of each of its Independent Directors, take any
Material Action with respect to itself or to any other entity in which it has a
direct or indirect legal or beneficial ownership interest.
(aa)
    Borrower’s organizational documents shall provide that there shall at all
times be (and Borrower shall at all times cause there to be) at least two
(2) duly appointed managers or members of the board of managers (each, an
“Independent Director”) of Borrower:


S-III-4
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





(i)
    who shall be a natural person who is provided by a nationally recognized
professional service company;
(ii)
    who shall have at least three (3) years prior employment experience as an
independent director; and
(iii)
    who shall not have been at the time of such individual’s appointment or at
any time while serving as an Independent Director, and shall not have ever been
(A) a stockholder, member, director or manager (other than as an Independent
Director), officer, employee, partner, attorney or counsel of Borrower or any
Affiliate of Borrower or any direct or indirect equity holder of any of them,
(B) a creditor, customer, supplier, service provider or other Person who derives
any of its purchases or revenues from its activities with Borrower or any
Affiliate of Borrower, (C) a member of the immediate family of any such
stockholder, member, director, manager, officer, employee, partner, attorney,
counsel, creditor, customer, supplier, service provider or other Person, (D) a
Person who is otherwise affiliated with Borrower or any Affiliate of Borrower or
any direct or indirect equity holder of any of them or any such stockholder,
member, director, manager, officer, employee, partner, attorney, counsel,
creditor, customer, supplier, service provider or other Person, or (E) a Person
Controlling, Controlled by or under common Control with any of (A), (B), (C) or
(D) above.
As used in this subsection (aa), “nationally recognized professional service
company” includes Corporation Services Company, CT Corporation, National
Registered Agents, Inc., Stewart Management Company, Wilmington Trust Company
and Lord Securities Corporation or, if none of those companies is then providing
professional Independent Directors, another nationally-recognized company
reasonably approved by Lender, in each case that is not an Affiliate of Borrower
and that provides professional Independent Directors and other corporate
services in the ordinary course of business.
(bb)
    Borrower’s organizational documents shall provide that as long as any
portion of the Obligations remains outstanding:
(i)
    the directors or managers of Borrower shall not take any action which, under
Borrower’s certificate of formation or operating agreement, requires the
unanimous affirmative vote of Borrower’s directors or managers unless at the
time of such action there are at least two (2) Independent Directors then
serving in such capacity and each Independent Director has participated in such
vote;
(ii)
    no resignation or removal of an Independent Director, and no appointment of
a successor Independent Director, shall be effective until such successor shall
have executed a counterpart to Borrower’s operating agreement; provided,
however, no Independent


S-III-5
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





Director shall resign or be removed, and no successor Independent Director shall
be appointed unless Borrower provides Lender with at least five (5) days prior
written notice of any such proposed resignation or removal and the identity of
any such successor Independent Director, together with a certification that such
successor satisfies the requirements for an Independent Director set forth in
this Schedule III;
(iii)
    in the event of a vacancy in the position of Independent Director, the
member of Borrower shall, subject to the preceding clause (ii), appoint a
successor Independent Director as soon as practicable;
(iv)
    to the fullest extent permitted by law and notwithstanding any duty existing
at law or equity, the Independent Directors shall consider only the interests of
Borrower, including Lender and its other creditors, in acting or otherwise
voting on the matters referred to in clauses (bb)(vii)(C) or (bb)(vii)(D) below
of this Schedule III;
(v)
    except for duties to Borrower as set forth in the immediately preceding
clause (iv) (including duties to the member(s) of Borrower and Borrower’s
creditors solely to the extent of their respective economic interests in
Borrower but excluding (A) all other interests of the member(s) of Borrower,
(B) the interests of other Affiliates of Borrower, and (C) the interests of any
group of Affiliates of which Borrower is a part), the Independent Directors
shall not have any fiduciary duties to the member(s) of Borrower or any other
Person bound by Borrower’s operating agreement; provided, however, the foregoing
shall not eliminate the implied contractual covenant of good faith and fair
dealing;
(vi)
    intentionally omitted; and
(vii)
    Borrower will not:
(A)
    dissolve, merge, liquidate or consolidate, except as provided in
clause (z)(viii) below;
(B)
    except in connection with a sale or other transfer permitted under the Loan
Documents, sell all or substantially all of its assets;
(C)
    amend its organizational documents with respect to the matters set forth in
this Schedule III, without the prior written consent of Lender and without the
affirmative vote of its two (2) Independent Directors; or


S-III-6
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





(D)
    without the affirmative vote of its two (2) Independent Directors and of all
other directors or managers of Borrower, take any Material Action with respect
to itself or to any other entity in which it has a direct or indirect legal or
beneficial ownership interest.
(viii)
    Borrower shall be dissolved, and its affairs shall be wound up, only upon
the first to occur of the following: (A) the termination of the legal existence
of the last remaining member of Borrower or the occurrence of any other event
which terminates the continued membership of the last remaining member of
Borrower in Borrower unless the business of Borrower is continued in a manner
permitted by its operating agreement or the Delaware Limited Liability Company
Act (the “Act”), or (B) the entry of a decree of judicial dissolution under
Section 18-802 of the Act;
(ix)
    upon the occurrence of any event that causes the last remaining member of
Borrower or the sole member of Borrower (in each case, the “Final Member”) to
cease to be a member of Borrower (other than (A) upon an assignment by Final
Member of all of its limited liability company interest in Borrower and the
admission of the transferee, if permitted pursuant to the organizational
documents of Borrower and the Loan Documents, or (B) the resignation of Final
Member and the admission of an additional member of Borrower, if permitted
pursuant to the organizational documents of Borrower and the Loan Documents), to
the fullest extent permitted by law, the personal representative of such last
remaining member shall be authorized to, and shall, within ninety (90) days
after the occurrence of the event that terminated the continued membership of
such member in Borrower, agree in writing (1) to continue the existence of
Borrower and (2) to the admission of the personal representative or its nominee
or designee, as the case may be, as a substitute member of Borrower, effective
as of the occurrence of the event that terminated the continued membership of
such member in Borrower;
(x)
    the bankruptcy of Final Member or a special member of Borrower shall not
cause Final Member or such special member, respectively, to cease to be a member
of Borrower and upon the occurrence of such an event, the business of Borrower
shall continue without dissolution;
(xi)
    in the event of the dissolution of Borrower, Borrower shall conduct only
such activities as are necessary to wind up its affairs (including the sale of
the assets of Borrower in an orderly manner), and the assets of Borrower shall
be applied in the manner, and in the order of priority, set forth in
Section 18-804 of the Act; and
(xii)
    to the fullest extent permitted by law, each of Final Member and the special
members of Borrower shall irrevocably waive any right or power that they might
have to cause


S-III-7
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





Borrower or any of its assets to be partitioned, to cause the appointment of a
receiver for all or any portion of the assets of Borrower, to compel any sale of
all or any portion of the assets of Borrower pursuant to any applicable law or
to file a complaint or to institute any proceeding at law or in equity to cause
the dissolution, liquidation, winding up or termination of Borrower.




S-III-8
US\SANTORA\11385296.12

--------------------------------------------------------------------------------






SCHEDULE IV

ORGANIZATIONAL CHART




S-IV-1
US\SANTORA\11385296.12

--------------------------------------------------------------------------------






SCHEDULE V

REQUIRED REPAIRS
(attached hereto)


Each Required Repair attached hereto required to be completed within 360 days of
the date hereof.


S-V-1
US\SANTORA\11385296.12

--------------------------------------------------------------------------------






SCHEDULE VI

SECONDARY MARKET TRANSACTION INFORMATION
(A)
[Intentionally Omitted.].

(B)

[Intentionally Omitted.].

(C)

Management of the Property.

(D)

Occupancy rate expressed as a percentage for each of the last five (5) years
(provided that, if at the time of the request Borrower has owned the Property
for a period that is less than five (5) years, Borrower shall (x) provide the
required information for such five (5) years to the extent Borrower is in
possession of such information or (y) provide the required information for such
shorter period as Borrower has owned the Property).

(E)

[Intentionally Omitted].

(F)

Number of Tenants occupying 10% or more of the total rentable square footage of
the Property and principal nature of business of such Tenant.

(G)

The average effective annual rental per square foot or unit for each of the last
three (3) years prior to the date of filing (provided that, if at the time of
the request Borrower has owned the Property for a period that is less than three
(3) years, Borrower shall (x) provide the required information for such three
(3) years to the extent Borrower is in possession of such information or (y)
provide the required information for such shorter period as Borrower has owned
the Property).

(H)

Schedule of the Lease expirations for each of the ten (10) years starting with
the year in which the registration statement is filed (or the year in which the
prospectus supplement is dated, as applicable), stating:

(1)

The number of Tenants whose Leases will expire.

(2)

The total area in square feet covered by such Leases.

(3)

The annual rental represented by such Leases.



S-VI-1
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





(4)

The percentage of gross annual rental represented by such Leases.









S-VI-2
US\SANTORA\11385296.12

--------------------------------------------------------------------------------






[ADDITIONAL SCHEDULE PAGES TO BE INSERTED AS REQUIRED]






    
US\SANTORA\11385296.12

--------------------------------------------------------------------------------






EXHIBIT A-1

GROUND LEASE DOCUMENTS


Terms, covenants, conditions and provisions contained in that certain Agreement
of Lease, originally made as of October 1, 1951, between Phoenix Mutual Life
Insurance Company, as lessor, and 67 West 44th St. Inc., as lessee, recorded
February 27, 1953 in Liber 4822 Cp. 467, as modified and assigned in accordance
with the below documents:
1.
Assignment of Lease, made by 67 West 44th St. Inc. to Fawcett Associates, dated
September 3, 1958 and recorded September 5, 1958 in Liber 5049 Cp. 304;

2.

Assignment of Lease, made by Fawcett Associates to The Kratter Corporation,
dated January 1, 1960 and recorded May 23, 1964 in Liber 5271 Cp. 339;

3.

Assignment of Lease, made by The Kratter Corporation to 67 West 44th St., Inc.,
dated March 1, 1965 and recorded March 2, 1965 in Liber 5316 Cp. 287;

4.

Assignment of Lease and Assumption Agreement, made by 67 West 44th St. Inc. to
44th Sixth Corporation, dated August 27, 1965 and recorded August 30, 1965 in
Liber 5340 Cp. 345;

5.

Lease Modification Agreement, made between Sutton Associates, Inc. and 44th
Sixth Corporation, dated as of April 30, 1966 and recorded May 19, 1966 in Reel
58 page 223 (the “Ground Lease Amendment”);

6.

Assignment of Lease, made by 44th Sixth Corporation to 1140 Sixth Avenue
Company, dated as of October 1, 1966 and recorded December 9, 1966 in Reel 130
Cp. 397;

7.

Assignment of Lease, made by 1140 Sixth Avenue Company to CALNY Construction
Corp., dated July 21, 1971 and recorded July 22, 1971 in Reel 211 page 1499;

8.

Assignment of Lease made by CALNY Construction Corp. to 1140 Sixth Avenue
Company, dated July 21, 1971 and recorded July 22, 1971 in Reel 211 page 1572;

9.

Assignment of Lease made by 1140 Sixth Avenue Company to CALNY Construction
Corp., dated October 19, 1971 and recorded October 21, 1971 in Reel 320 page 50;



A-1
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





10.

Assignment of Lease, made by CALNY Construction Corp. to 1140 Sixth Avenue
Company, dated October 19, 1971 and recorded October 21, 1971 in Reel 220 page
112;

11.

Assignment of Lease, made by 1140 Sixth Avenue Company to Kayemacler Realty,
Inc., dated as of January 1, 1974 and recorded March 8, 1974 in Reel 307 page
1108;

12.

Assignment of Lease, made by Kayemacler Realty, Inc. to Avamericas Associates,
dated as of January 1, 1974 and recorded March 13, 1974 in Reel 307 page 1169;

13.

Assignment of Lease, made by Avamericas Association to Kayemacler Realty, Inc.,
dated May 7, 1974 and recorded May 7, 1974 in Reel 312 page 1567;

14.

Assignment of Lease, made by Kayemacler Realty, Inc. to Avamericas Associates,
dated as of May 7, 1974 and recorded May 15, 1974 in Reel 313 page 898;

15.

Assignment of Mortgage, made by Avamericas Associates to Kayemacler Realty,
Inc., dated July 2, 1974 and recorded July 3, 1974 in Reel 318 page 804;

16.

Assignment of Lease, made by Kayemacler Realty, Inc. to Avamericas Associates,
dated as of July 2, 1974 and recorded July 10, 1974 in Reel 318 page 1713;

17.

Assignment and Assumption made by Avamericas Associates to 1140 Associates,
dated September 15, 1982 and recorded September 16, 1982 in Reel 638 page 1777;

18.

Assignment of Assumption of Ground Lease, made by 1140 Associates to Inter-Ocean
Realty Associates, dated May 2, 1984 and recorded May 11, 1984 in Reel 792 page
203;

19.

Assignment and Assumption of Ground Lease made by Inter-Ocean Realty Associates
to 1140 Sixth Associates, L.P., dated December 29, 1992 and recorded January 7,
1993 in Reel 1934 page 1141;

20.

Assignment of Ground Lease, made by 1140 Sixth Associates, L.P. to New Green
1140 Realty LLC, dated as of August 20, 1997 and recorded December 23, 1997 in
Reel 2525 page 812;



A-2
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





21.

Assignment and Assumption of Ground Lease, made by New Green 1140 Realty LLC to
RP Stellar 1140 Fee Owner LLC (now known as RP Stellar 1140 Lessee LLC), dated
September 18, 2006 and recorded October 5, 2006 as CRFN 2006000562063; and

22.

Assignment and Assumption of Ground Lease, made by RP Stellar 1140 Lessee LLC to
BPGL Holdings LLC, dated as of April 21, 2011 and recorded June 2, 2011 as CRFN
2011000198223.

23.

Letter Agreement, dated November 23, 2015, from BPGL Holdings LLC to 1140 Sixth
Avenue LLC, and accepted and agreed to by 1140 Sixth Avenue LLC and BPGL
Holdings LLC.







A-3
US\SANTORA\11385296.12

--------------------------------------------------------------------------------






EXHIBIT A-2
GROUND LEASE
(attached hereto)




A-1
US\SANTORA\11385296.12

--------------------------------------------------------------------------------






EXHIBIT B

FORM OF TENANT DIRECTION LETTER
[___________], 20[__]
[ADDRESSEE]
[___________]
[___________]
[___________]
Re: Payment Direction Letter for [BORROWER]
[PROPERTY NAME]
Dear [_________]:
[BORROWER] (“Owner”), the owner of the above captioned property (the
“Property”), has mortgaged the Property to [LENDER] (together with its
successors and assigns, “Lender”) and has agreed that all rents and other income
due for the Property will be paid directly to a bank selected by Lender.
Therefore, from and after the date hereof (until you are otherwise notified as
provided below), all rent to be paid by you under the [AGREEMENT/LEASE] between
you and Owner (the [“Agreement/Lease”]) should be sent directly to the following
account:
Regular Mail:
                    
[_______________]
[_______________]
[_______________]


For Overnight Delivery Only:
                    
[_______________]
Lockbox # [_______________]    
[_______________]
[_______________]


Wire Transfer:


Bank: [_______________]
City & State: [_______________]
ABA: [_______________]
Account Name: [_______________]
Account No.: [_______________]


These payment instructions cannot be withdrawn or modified without the prior
written consent of Lender or its agent (“Servicer”), or pursuant to a joint
written instruction from Owner


D-1
US\SANTORA\11385296.12

--------------------------------------------------------------------------------





and Lender or Servicer. Until you receive written instructions from Lender or
Servicer, continue to send all payments due under the [Agreement/Lease] as
directed above. All such payments must be delivered no later than the day on
which such amounts are due under the [Agreement/Lease].
If you have any questions concerning this letter, please contact the persons
identified for notice purposes in the [Agreement/Lease]. We appreciate your
cooperation in this matter.
 
 
OWNER:


[   ]




By:   
Name:   
Title:   









D-2
US\SANTORA\11385296.12